Exhibit 10.2

EXECUTION COPY

 

--------------------------------------------------------------------------------

CREDIT AGREEMENT

among

CITADEL BROADCASTING CORPORATION,

CERTAIN LENDERS,

JPMORGAN CHASE BANK, N.A.

as Administrative Agent,

BANK OF AMERICA, N.A. and

DEUTSCHE BANK TRUST COMPANY AMERICAS,

as Syndication Agents, and

CREDIT SUISSE, CAYMAN ISLANDS BRANCH and

WACHOVIA BANK, NATIONAL ASSOCIATION,

as Documentation Agents

Dated as of June 12, 2007

 

--------------------------------------------------------------------------------

J.P. MORGAN SECURITIES INC.,

as Sole Lead Arranger and Sole Bookrunner,

BANC OF AMERICA SECURITIES LLC,

DEUTSCHE BANK SECURITIES INC., CREDIT SUISSE SECURITIES (USA) LLC,

WACHOVIA CAPITAL MARKETS, LLC, BEAR, STEARNS & CO. INC. and

GOLDMAN SACHS CREDIT PARTNERS L.P.,

as Joint Arrangers



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

 

                  Page

SECTION 1.    DEFINITIONS    2

1.1

   Defined Terms    2

1.2

   Other Definitional Provisions    34

SECTION 2.

   AMOUNT AND TERMS OF TRANCHE A TERM LOAN COMMITMENTS    34

2.1

   Tranche A Term Loans    34

2.2

   Repayment of Tranche A Term Loans    35

2.3

   Proceeds of Tranche A Term Loans    35

SECTION 3.

   AMOUNT AND TERMS OF TRANCHE B TERM LOAN COMMITMENTS    35

3.1

   Tranche B Term Loans    35

3.2

   Repayment of Tranche B Term Loans    36

3.3

   Proceeds of Tranche B Term Loans    36

SECTION 4.

   AMOUNT AND TERMS OF INCREMENTAL TERM LOAN COMMITMENTS    36

4.1

   Incremental Term Loans    36

4.2

   Repayment of Incremental Term Loans    37

4.3

   Proceeds of Incremental Term Loans    37

SECTION 5.

   [INTENTIONALLY OMITTED]    37

SECTION 6.

   AMOUNT AND TERMS OF REVOLVING CREDIT COMMITMENTS    37

6.1

   Revolving Credit Commitments    37

6.2

   Proceeds of Revolving Credit Loans    37

6.3

   Issuance of Letters of Credit    38

6.4

   Participating Interests    39

6.5

   Procedure for Opening Letters of Credit    39

6.6

   Payments in Respect of Letters of Credit    39

6.7

   Swing Line Commitment    40

6.8

   Participations    41

SECTION 7.

   AMOUNT AND TERMS OF INCREMENTAL REVOLVING LOAN COMMITMENTS    41

7.1

   Incremental Revolving Loan Commitments    41

7.2

   Mandatory Reduction of Incremental Revolving Loan Commitments    42

7.3

   Proceeds of Incremental Revolving Loans    42

 

i



--------------------------------------------------------------------------------

                Page SECTION 8.    GENERAL PROVISIONS APPLICABLE TO LOANS AND
LETTERS OF CREDIT    42

8.1

   Procedure for Borrowing by the Company    42

8.2

   Repayment of Loans; Evidence of Debt    43

8.3

   Conversion Options    44

8.4

   Changes of Commitment Amounts    45

8.5

   Optional Prepayments    45

8.6

   Mandatory Prepayments    46

8.7

   Interest Rates and Payment Dates    49

8.8

   Computation of Interest and Fees    49

8.9

   Commitment Fees    50

8.10

   Certain Fees    50

8.11

   Letter of Credit Fees    50

8.12

   Letter of Credit Reserves    51

8.13

   Further Assurances    52

8.14

   Obligations Absolute    52

8.15

   Assignments    53

8.16

   Participations    53

8.17

   Inability to Determine Interest Rate for Eurodollar Loans    53

8.18

   Pro Rata Treatment and Payments    54

8.19

   Illegality    57

8.20

   Requirements of Law    57

8.21

   Indemnity    59

SECTION 9.

   [INTENTIONALLY OMITTED]    59

SECTION 10.

   REPRESENTATIONS AND WARRANTIES    59

10.1

   Financial Condition    59

10.2

   [INTENTIONALLY OMITTED]    61

10.3

   Corporate Existence; Compliance with Law    61

10.4

   Corporate Power; Authorization    61

10.5

   Enforceable Obligations    61

10.6

   No Legal Bar    61

10.7

   No Material Litigation    62

10.8

   Investment Company Act    62

10.9

   Federal Regulation    62

10.10

   No Default    62

10.11

   Taxes    62

10.12

   Subsidiaries    63

10.13

   Ownership of Property; Liens    63

10.14

   ERISA    63

10.15

   Environmental Matters    64

SECTION 11.

   CONDITIONS PRECEDENT    64

11.1

   Conditions to Initial Loans and Letters of Credit    64

 

ii



--------------------------------------------------------------------------------

                Page

11.2

   Conditions to Incremental Facility Loans    67

11.3

   Conditions to All Loans and Letters of Credit    68

SECTION 12.

   AFFIRMATIVE COVENANTS    68

12.1

   Financial Statements    69

12.2

   Certificates; Other Information    70

12.3

   Payment of Obligations    72

12.4

   Conduct of Business and Maintenance of Existence    72

12.5

   Maintenance of Property; Insurance    73

12.6

   Inspection of Property; Books and Records; Discussions    73

12.7

   Notices    73

12.8

   Additional Subsidiary Guarantors; Pledge of Stock of Additional Subsidiaries;
Additional Collateral    74

12.9

   Broadcast License Subsidiaries    76

SECTION 13.

   NEGATIVE COVENANTS    76

13.1

   Financial Condition Covenant    76

13.2

   Indebtedness    77

13.3

   Limitation on Liens    79

13.4

   Limitation on Contingent Obligations    80

13.5

   Prohibition of Fundamental Changes    81

13.6

   Prohibition on Sale of Assets    81

13.7

   Limitation on Investments, Loans and Advances    84

13.8

   [Intentionally Omitted]    86

13.9

   Limitation on Dividends    86

13.10

   Transactions with Affiliates    87

13.11

   Derivative Contracts    88

13.12

   Subordinated Indebtedness    88

13.13

   Limitation on Sales and Leasebacks    88

13.14

   Fiscal Year    88

SECTION 14.

   EVENTS OF DEFAULT.    88

SECTION 15.

   THE ADMINISTRATIVE AGENT AND THE ISSUING LENDER    93

15.1

   Appointment    93

15.2

   Delegation of Duties    93

15.3

   Exculpatory Provisions    93

15.4

   Reliance by the Administrative Agent    93

15.5

   Notice of Default    94

15.6

   Non-Reliance on Administrative Agent and Other Lenders    94

15.7

   Indemnification    95

15.8

   Administrative Agent in its Individual Capacity    95

15.9

   Successor Administrative Agent    95

15.10

   Issuing Lender as Issuer of Letters of Credit    96

15.11

   Syndication Agents and Documentation Agents    96

 

iii



--------------------------------------------------------------------------------

                Page

SECTION 16.

   MISCELLANEOUS    96

16.1

   Amendments and Waivers    96

16.2

   Notices    97

16.3

   No Waiver; Cumulative Remedies    98

16.4

   Survival of Representations and Warranties    99

16.5

   Payment of Expenses and Taxes    99

16.6

   Successors and Assigns; Participations; Purchasing Lenders    100

16.7

   Adjustments; Set-off    104

16.8

   Counterparts    105

16.9

   Integration    105

16.10

   GOVERNING LAW; NO THIRD PARTY RIGHTS    105

16.11

   SUBMISSION TO JURISDICTION; WAIVERS    106

16.12

   Acknowledgements    106

16.13

   Incremental Facility    107

16.14

   Releases of Guarantees and Liens    108

16.15

   Confidentiality    108

16.16

   USA PATRIOT Act    109

 

iv



--------------------------------------------------------------------------------

SCHEDULES:

   Schedule 1   

Commitment Amounts

Schedule 1.1(A)

   Non-Significant Subsidiaries

Schedule 10.1(d)

   Material Adverse Effect

Schedule 10.7

   Litigation

Schedule 10.10

   No Default

Schedule 10.12(a)

   Domestic Subsidiaries

Schedule 10.12(b)

   Foreign Subsidiaries

Schedule 13.2

   Existing Indebtedness

Schedule 13.3

   Existing Liens

Schedule 13.4

   Contingent Obligations

Schedule 13.6

   Permitted Asset Sales

Schedule 13.7

   Investments, Loans and Advances

Schedule 13.10

   Transactions with Affiliates

EXHIBITS:

   Exhibit A   

Form of Guarantee and Collateral Agreement

Exhibit B-1

   Form of Company Closing Certificate

Exhibit B-2

   Form of Subsidiary Guarantor Closing Certificate

Exhibit C

   Form of L/C Participation Certificate

Exhibit D

   Form of Swing Line Loan Participation Certificate

Exhibit E

   Form of Assignment and Assumption

Exhibit F

   Form of Exemption Certificate

Exhibit G

   Form of Incremental Facility Activation Notice

 

v



--------------------------------------------------------------------------------

CREDIT AGREEMENT, dated as of June 12, 2007, among CITADEL BROADCASTING
CORPORATION, a Delaware corporation (the “Company”), the several lenders from
time to time parties hereto (the “Lenders”), JPMORGAN CHASE BANK, N.A., as
administrative agent for the Lenders (in such capacity, the “Administrative
Agent”), BANK OF AMERICA, N.A., and DEUTSCHE BANK TRUST COMPANY AMERICAS, as
syndication agents for the Lenders (in such capacities, the “Syndication
Agents”), and CREDIT SUISSE, CAYMAN ISLANDS BRANCH and WACHOVIA BANK, NATIONAL
ASSOCIATION, as documentation agents for the Lenders (in such capacities, the
“Documentation Agents”).

WITNESSETH:

WHEREAS, pursuant to a Separation Agreement, dated as of February 6, 2006, as
amended on November 19, 2006 and as further amended, supplemented or otherwise
modified from time to time in accordance with the terms hereof, between The Walt
Disney Company (“TWDC”) and ABC Radio Holdings, Inc. (formerly known as ABC
Chicago FM Radio, Inc.), a Delaware corporation (“ABC Radio”) (the “Separation
Agreement”), TWDC has (a) contributed to ABC Radio the assets identified in the
Separation Agreement (such assets, together with ABC Radio, the “Acquired
Business”), (b) separated the Acquired Business from TWDC and (c) distributed
the stock of ABC Radio to the shareholders of TWDC (collectively, the
“Separation”);

WHEREAS, ABC Radio has received the proceeds of loans made available under the
Credit Agreement, dated as of June 5, 2007, as amended, among ABC Radio,
JPMorgan Chase Bank, N.A., as administrative agent, and the lenders and other
agents parties thereto (the “Existing ABC Radio Credit Agreement”);

WHEREAS, pursuant to an Agreement and Plan of Merger, dated as of February 6,
2006, as amended on November 19, 2006 and as further amended, supplemented or
otherwise modified from time to time in accordance with the terms hereof, among
TWDC, ABC Radio, the Company and Alphabet Acquisition Corp. (“Acquisition Co.”)
(the “Merger Agreement”), the Company will effect a merger of Acquisition Co., a
Delaware corporation and a wholly owned Subsidiary of the Company, with and into
ABC Radio, with ABC Radio being the surviving corporation of such merger (the
“Merger”);

WHEREAS, immediately prior to the Merger, the Company will pay a special
distribution to its shareholders in the amount of up to $280,000,000 plus, if
the Company’s estimate changes, an additional amount reasonably satisfactory to
the Administrative Agent (the “Special Distribution”); and

WHEREAS, in order to finance the Merger and to pay related fees and expenses, to
refinance certain outstanding indebtedness of ABC Radio (including the Existing
ABC Radio Credit Agreement) and the Company, to finance the Special Distribution
and for the other purposes described herein, the Company has requested the
Lenders to enter into this Agreement and to make the loans and issue and
participate in the letters of credit provided for herein;

NOW, THEREFORE, in consideration of the premises and mutual covenants herein
contained, the parties hereto hereby agree as follows:



--------------------------------------------------------------------------------

SECTION 1. DEFINITIONS

1.1 Defined Terms. As used in this Agreement, the terms defined in the preamble
or recitals hereto shall have the meanings set forth therein, and the following
terms shall have the following meanings:

“3 Point Note”: the promissory note dated as of May 3, 2004, made by 3 Point
Media—Salt Lake City, LLC, as the same may be amended or otherwise modified
prior to and after the date hereof.

“ABC Radio”: as defined in the preamble hereto.

“ABR”: for any day, a rate per annum (rounded upwards, if necessary, to the next
1/16 of 1%) equal to the greater of (a) the Prime Rate in effect on such day and
(b) the Federal Funds Effective Rate in effect on such day plus 1/2 of 1%. For
purposes hereof: “Prime Rate” shall mean the rate of interest per annum publicly
announced from time to time by JPMCB as its prime rate in effect at its
principal office in New York City (the Prime Rate not being intended to be the
lowest rate of interest charged by JPMCB in connection with extensions of credit
to debtors); and “Federal Funds Effective Rate” shall mean, for any day, the
weighted average of the rates on overnight federal funds transactions with
members of the Federal Reserve System arranged by federal funds brokers, as
published on the next succeeding Business Day by the Federal Reserve Bank of New
York, or, if such rate is not so published for any day which is a Business Day,
the average of the quotations for the day of such transactions received by the
Administrative Agent from three federal funds brokers of recognized standing
selected by it. If for any reason the Administrative Agent shall have determined
(which determination shall be conclusive absent manifest error) that it is
unable to ascertain the Federal Funds Effective Rate, for any reason, including
the inability or failure of the Administrative Agent to obtain sufficient
quotations in accordance with the terms hereof, the ABR shall be determined
without regard to clause (b) of the first sentence of this definition, as
appropriate, until the circumstances giving rise to such inability no longer
exist. Any change in the ABR due to a change in the Prime Rate or the Federal
Funds Effective Rate shall be effective as of the opening of business on the
effective day of such change in the Prime Rate or the Federal Funds Effective
Rate, respectively.

“ABR Loans”: Loans whose interest rate is based on the ABR.

“Acquired Business”: as defined in the recitals hereto.

“Acquired Business Material Adverse Effect”: except (a) as specifically
contemplated or permitted by the Merger Agreement or the Ancillary Agreements
referred to therein, as applicable; (b) as set forth in the audited financial
statements of the Acquired Business referred to in Section 4.7(a) of the Merger
Agreement and (c) for changes resulting from the announcement of the Merger
Agreement or the Transactions, any effect, change or circumstance that is
materially adverse to the Acquired Business, ABC Radio and its Subsidiaries,
TWDC or any of TWDC’s Subsidiaries with respect to the Acquired Business, or the
financial condition, operations or results of operations of

 

2



--------------------------------------------------------------------------------

the Acquired Business, taken as a whole, or the ability of TWDC or ABC Radio to
consummate the Transactions and to perform their obligations under the Merger
Agreement and the Ancillary Agreements referred to therein; provided, however,
that none of the following shall be deemed to constitute, and none of the
following shall be taken into account in determining whether there has occurred,
an Acquired Business Material Adverse Effect: (A) any adverse effect, change or
circumstance arising from or relating to (1) general business or economic
conditions, including any such conditions as they relate to the Acquired
Business, (2) national or international political or social conditions,
including the engagement by the U.S. in hostilities, whether or not pursuant to
the declaration of a national emergency or war, or the occurrence of any
military or terrorist attack upon the U.S., or any of its territories,
possessions, or diplomatic or consular offices or upon any military
installation, equipment or personnel of the U.S., (3) financial, banking, or
securities markets (including any disruption thereof and any decline in the
price of any security or any market index), (4) changes in GAAP, (5) changes in
any laws, (6) the negotiation, execution, delivery, public announcement or the
pendency of the Merger Agreement, the Ancillary Agreements referred to therein
or the transactions (as defined in the Merger Agreement), (7) the loss of the
services of any Business Employee (as defined in the Merger Agreement) by reason
of resignation, retirement, death or permanent disability (except to the extent
that any Key Business Employee (as defined in the Merger Agreement) is hired by
TWDC (other than by ABC Radio or its Subsidiaries) after the date hereof but
prior to the effective date of the Merger), (8) the taking of any action
required by the Merger Agreement or the Ancillary Agreements referred to therein
in connection with the Transactions, (9) the results of operations of the
Acquired Business prior to October 1, 2006 as set forth in the aggregate in all
material respects on Schedule 1.1 of the TWDC/Target disclosure schedules to the
Merger Agreement, (10) any failure in and of itself to meet any ABC Radio fiscal
year 2007 budgeted or forecasted results of operations or (11) the
implementation of any written Recommendation (as defined in Amendment No. 1 to
the Merger Agreement dated November 19, 2006) by TWDC or ABC Radio or their
respective Subsidiaries with respect to the Acquired Business, and (B) any
adverse effect, change or circumstance on the Acquired Business that is cured by
TWDC or ABC Radio before the earlier of (1) the Closing Date and (2) the date on
which the Merger Agreement is terminated pursuant to Section 8.1 thereof.

“Acquisition Co.”: as defined in the preamble hereto.

“Administrative Agent”: as defined in the preamble hereto.

“Affiliate”: of any Person (a) any Person (other than a Subsidiary) which,
directly or indirectly, is in control of, is controlled by, or is under common
control with such Person, or (b) any Person who is a director or officer (i) of
such Person, (ii) of any Subsidiary of such Person or (iii) of any Person
described in clause (a) above. For purposes of this definition, “control” of a
Person shall mean the power, direct or indirect, either to (i) vote 10% or more
of the securities having ordinary voting power for the election of directors of
such Person, or (ii) direct or cause the direction of the management and
policies of such Person whether by contract or otherwise.

 

3



--------------------------------------------------------------------------------

“Aggregate Revolving Credit Extensions of Credit”: at any particular time, the
sum of (a) the aggregate then outstanding principal amount of the Revolving
Credit Loans, (b) the aggregate amount then available to be drawn under all
outstanding Letters of Credit and (c) the aggregate amount of Revolving L/C
Obligations.

“Agreement”: this Credit Agreement, as amended, supplemented or otherwise
modified from time to time.

“Applicable Margin”: (a) for each Revolving Credit Loan, Tranche A Term Loan and
Swing Line Loan (with respect to ABR only) for each day, the rate per annum for
the relevant Type of such Loan set forth below opposite the Applicable
Revolving/Tranche A Level in effect on such day:

 

     ABR Loan     Eurodollar Loan  

Level 1

   0.50 %   1.50 %

Level 2

   0.25 %   1.25 %

Level 3

   0 %   1.00 %

Level 4

   0 %   0.75 %

(b) for each Tranche B Term Loan for each day, the rate per annum for the
relevant Type of such Loan set forth below opposite the Applicable Tranche B
Level in effect on such day:

 

     ABR Loan     Eurodollar Loan  

Level 1

   0.75 %   1.75 %

Level 2

   0.625 %   1.625 %

Level 3

   0.50 %   1.50 %

(c) for each Incremental Term Loan for each day, the rate per annum for the
relevant Type of such Incremental Term Loan specified in the applicable
Incremental Facility Activation Notice; and

(d) for each Incremental Revolving Loan for each day, the rate per annum for the
relevant Type of such Incremental Revolving Loan specified in the applicable
Incremental Facility Activation Notice.

“Applicable Revolving/Tranche A Level”: as of any day, Level 1, Level 2, Level 3
or Level 4 below, whichever is applicable on such day, with each new Level to
take effect on the day following the delivery to the Administrative Agent by the
Company of the financial statements referred to in subsections 12.1(a) and
12.1(b) and the related certificate of the Responsible Officer of the Company
referred to in subsection 12.2(b), indicating the Consolidated Total Net
Leverage Ratio for the period covered by such financial statements:

 

  

Consolidated Total Net Leverage Ratio

  

Level 1

   Greater than 6.5 to 1.0   

 

4



--------------------------------------------------------------------------------

Level 2

   Greater than 5.5 to 1.0 but less than or equal to 6.5 to 1.0

Level 3

   Greater than 5.0 to 1.0 but less than or equal to 5.5 to 1.0

Level 4

   Less than or equal to 5.0 to 1.0

provided, however, that, (x) in the event that the financial statements required
to be delivered pursuant to subsection 12.1(a) or 12.1(b) and the related
certificate of the Responsible Officer of the Company referred to in subsection
12.2(b) are not delivered when due, then during the period from the date upon
which such financial statements and certificate were required to be delivered
until the date upon which they actually are delivered, the Applicable
Revolving/Tranche A Level shall be Level 1 and (y) from the Closing Date to and
including the date on which the Company delivers the financial statements
referred to in subsection 12.1(a) or 12.1(b) for the first fiscal quarter
following the Closing Date and the related certificate of the Responsible
Officer of the Company referred to in subsection 12.2(b) the Applicable
Revolving/Tranche A Level shall be Level 1 (provided, that, if such financial
statements and certificate have not been delivered within the period required
under subsection 12.1 and 12.2 as a result of a restatement or inability to file
with the SEC which does not impact Consolidated EBITDA and Consolidated Total
Net Leverage Ratio for such period (which determination shall be evidenced by
delivery of a certificate by a Responsible Officer of the Company to the
Administrative Agent to that effect), then a certificate by a Responsible
Officer of the Company setting forth in reasonable detail the calculation of
Consolidated EBITDA and Consolidated Total Net Leverage Ratio for such period in
a manner reasonably satisfactory to the Administrative Agent shall be sufficient
for purposes hereunder, provided that the Company shall furnish the financial
statements together with an updated certificate of a Responsible Officer of the
Company pursuant to subsection 12.2(b) to the Administrative Agent promptly upon
their becoming available to the Company and in any event within 60 days after
the financial statements were required to be delivered under subsection 12.1(a)
or (b), as the case may be).

“Applicable Tranche B Level”: as of any day, Level 1, Level 2 or Level 3 below,
whichever is applicable on such day, with each new Level to take effect on the
day following the delivery to the Administrative Agent by the Company of the
financial statements referred to in subsections 12.1(a) and 12.1(b) and the
related certificate of the Responsible Officer of the Company referred to in
subsection 12.2(b), indicating the Consolidated Total Net Leverage Ratio for the
period covered by such financial statements:

 

  

Consolidated Total Net Leverage Ratio

  

Level 1

   Greater than 7.25 to 1.0   

 

5



--------------------------------------------------------------------------------

Level 2

   Greater than 5.5 to 1.0 but less than or equal to 7.25 to 1.0   

Level 3

   Less than or equal to 5.5 to 1.0   

provided, however, that, (x) in the event that the financial statements required
to be delivered pursuant to subsection 12.1(a) or 12.1(b) and the related
certificate of the Responsible Officer of the Company referred to in subsection
12.2(b) are not delivered when due, then during the period from the date upon
which such financial statements and certificate were required to be delivered
until the date upon which they actually are delivered, the Applicable Tranche B
Level shall be Level 1 and (y) from the Closing Date to and including the date
on which the Company delivers the financial statements referred to in subsection
12.1(a) or 12.1(b) for the first fiscal quarter following the Closing Date and
the related certificate of the Responsible Officer of the Company referred to in
subsection 12.2(b)the Applicable Tranche B Level shall be Level 2 (provided,
that, if such financial statements and certificate have not been delivered
within the period required under subsection 12.1 and 12.2 as a result of a
restatement or inability to file with the SEC which does not impact Consolidated
EBITDA and Consolidated Total Net Leverage Ratio for such period (which
determination shall be evidenced by delivery of a certificate by a Responsible
Officer of the Company to the Administrative Agent to that effect), then a
certificate by a Responsible Officer of the Company setting forth in reasonable
detail the calculation of Consolidated EBITDA and Consolidated Total Net
Leverage Ratio for such period in a manner reasonably satisfactory to the
Administrative Agent shall be sufficient for purposes hereunder, provided that
the Company shall furnish the financial statements together with an updated
certificate of a Responsible Officer of the Company pursuant to subsection
12.2(b) to the Administrative Agent promptly upon their becoming available to
the Company and in any event within 60 days after the financial statements were
required to be delivered under subsection 12.1(a) or (b), as the case may be).

“Arranger”: each of J.P. Morgan Securities Inc., Banc of America Securities LLC,
Deutsche Bank Securities Inc., Credit Suisse Securities (USA) LLC, Wachovia
Capital Markets, LLC, Bear, Stearns & Co. Inc. and Goldman Sachs Credit Partners
L.P.

“Asset Exchange”: as defined in subsection 13.6(h).

“Asset Sale”: any sale, sale-leaseback, assignment, conveyance, transfer or
other disposition by the Company or any Subsidiary thereof of any of its
property or assets, including the stock of any Subsidiary of the Company (except
sales, sale-leasebacks, assignments, conveyances, transfers and other
dispositions permitted by subsection 13.6 (other than clauses (e), (f) and
(g) thereof) and by subsection 13.13).

“Assignee”: as defined in subsection 16.6(c).

 

6



--------------------------------------------------------------------------------

“Assignment and Assumption”: an Assignment and Assumption substantially in the
form of Exhibit E hereto.

“Available Excess Cash Flow”: an aggregate amount equal to $20,000,000 plus
Excess Cash Flow for the period from the Closing Date through the Available
Excess Cash Flow Determination Date.

“Available Excess Cash Flow Determination Date”: the last day of the most
recently ended fiscal quarter for which the financial statements and
certificates required by subsections 12.1 and 12.2 have been delivered or for
which comparable financial statements have been filed with the Securities and
Exchange Commission; provided, that, if such financial statements have not been
delivered within the period required under subsection 12.1 as a result of a
restatement or inability to file with the SEC which does not impact Consolidated
EBITDA and Excess Cash Flow for such period (which determination shall be
evidenced by delivery of a certificate by a Responsible Officer of the Company
to the Administrative Agent to that effect), then a certificate by a Responsible
Officer of the Company setting forth in reasonable detail the calculation of
Consolidated EBITDA and Excess Cash Flow for such period in a manner reasonably
satisfactory to the Administrative Agent shall be sufficient for purposes of
determining the Available Excess Cash Flow Determination Date, provided that the
Company shall furnish the financial statements together with an updated
certificate of a Responsible Officer of the Company pursuant to subsection
12.2(b) to the Administrative Agent promptly upon their becoming available to
the Company and in any event within 60 days after the financial statements were
required to be delivered under subsection 12.1(a) or (b), as the case may be.

“Available Incremental Revolving Loan Commitment”: as to any Lender under an
Incremental Revolving Loan Facility, at a particular time, an amount equal to
the excess, if any, of (a) the amount of such Lender’s Incremental Revolving
Loan Commitment under such Incremental Revolving Loan Facility at such time less
(b) the aggregate unpaid principal amount at such time of all Incremental
Revolving Loans made by such Lender under such Incremental Revolving Loan
Facility pursuant to subsection 7.1; collectively, as to all the Lenders under
an Incremental Revolving Loan Facility, the “Available Incremental Revolving
Loan Commitments”.

“Available Revolving Credit Commitment”: as to any Lender, at a particular time,
an amount equal to the excess, if any, of (a) the amount of such Lender’s
Revolving Credit Commitment at such time less (b) the sum of (i) the aggregate
unpaid principal amount at such time of all Revolving Credit Loans made by such
Lender pursuant to subsection 6.1, (ii) such Lender’s L/C Participating Interest
in the aggregate amount available to be drawn at such time under all outstanding
Letters of Credit, (iii) such Lender’s Revolving Credit Commitment Percentage of
the aggregate outstanding amount of Revolving L/C Obligations and (iv) such
Lender’s Revolving Credit Commitment Percentage of the aggregate unpaid
principal amount at such time of all Swing Line Loans, provided that for
purposes of calculating Available Revolving Credit Commitments pursuant to
subsection 8.9 the amount referred to in this clause (iv) shall

 

7



--------------------------------------------------------------------------------

be zero; collectively, as to all the Lenders, the “Available Revolving Credit
Commitments”.

“Benefited Lender”: as defined in subsection 16.7 hereof.

“Board”: the Board of Governors of the Federal Reserve System of the United
States (or any successor).

“Borrower Material Adverse Effect”: except (a) as specifically contemplated or
permitted by the Merger Agreement or the Ancillary Agreements referred to
therein, as applicable; (b) as set forth in the financial statements of the
Company as of and for the fiscal year ended December 31, 2004 and as of and for
the nine-month period ended September 30, 2005, in each case included in the
Company’s documents filed with the Securities and Exchange Commission referred
to in subsection 5.4(a) of the Merger Agreement and (c) for changes resulting
from the announcement of the Merger Agreement or the Transactions, any effect,
change or circumstance that is materially adverse to the Company, its
Subsidiaries or the financial condition, operations or results of operations of
the Company, taken as a whole, or the ability of the Company to consummate the
Merger and to perform its obligations under the Merger Agreement and the
Ancillary Agreements referred to therein; provided, however, that none of the
following shall be deemed to constitute, and none of the following shall be
taken into account in determining whether there has occurred, a Borrower
Material Adverse Effect: (A) any adverse effect, change or circumstance arising
from or relating to (1) general business or economic conditions, including any
such conditions as they relate to the Company, (2) national or international
political or social conditions, including the engagement by the U.S. in
hostilities, whether or not pursuant to the declaration of a national emergency
or war, or the occurrence of any military or terrorist attack upon the U.S., or
any of its territories, possessions, or diplomatic or consular offices or upon
any military installation, equipment or personnel of the U.S., (3) financial,
banking, or securities markets (including any disruption thereof and any decline
in the price of any security or any market index), (4) changes in GAAP,
(5) changes in any laws, (6) the negotiation, execution, delivery, public
announcement or the pendency of the Merger Agreement, the Ancillary Agreements
or the Transactions or (7) the taking of any action required by the Merger
Agreement or the Ancillary Agreements in connection with the Merger; and (B) any
adverse effect, change, circumstance or effect on the Company that is cured by
the Company before the earlier of (1) the Closing Date and (2) the date on which
the Merger Agreement is terminated pursuant to subsection 8.1 thereof.

“Borrowing Date”: any Business Day, or, in the case of Eurodollar Loans, any
Working Day, specified in a notice pursuant to (a) subsection 6.7 or 8.1 as a
date on which the Company requests JPMCB to make Swing Line Loans or the Lenders
to make Revolving Credit Loans, Incremental Revolving Loans or Incremental Term
Loans hereunder or (b) subsection 6.5 as a date on which the Company requests
the Issuing Lender to issue a Letter of Credit hereunder.

“Broadcast License Subsidiary”: a Subsidiary of the Company that (x) owns no
material assets other than FCC Licenses and related rights and (y) has no
material

 

8



--------------------------------------------------------------------------------

liabilities other than (i) liabilities arising under the Credit Documents,
(ii) trade payables incurred in the ordinary course of business and (iii) tax
liabilities, other governmental charges and other liabilities incidental to
ownership of such rights.

“Business Day”: a day other than a Saturday, Sunday or other day on which
commercial banks in New York City are authorized or required by law to close.

“Capital Expenditures”: for any period, all amounts (other than those arising
from the acquisition or lease of businesses and assets which are permitted by
subsection 13.7) which are set forth on the consolidated statement of cash flows
of the Company for such period as “capital expenditures” in accordance with
GAAP.

“Cash Equivalents”: (i) securities issued or directly and fully guaranteed or
insured by the United States Government or any agency or instrumentality thereof
having maturities of not more than six months from the date of acquisition,
(ii) certificates of deposit and eurodollar time deposits with maturities of six
months or less from the date of acquisition, bankers’ acceptances with
maturities not exceeding six months and overnight bank deposits, in each case,
with any Lender or with any domestic commercial bank having capital and surplus
in excess of $300,000,000, (iii) repurchase obligations with a term of not more
than seven days for underlying securities of the types described in clauses
(i) and (ii) entered into with any financial institution meeting the
qualifications specified in clause (ii) above, and (iv) commercial paper issued
by any Lender, the parent corporation of any Lender or any Subsidiary of such
Lender’s parent corporation, and commercial paper rated A-1 or the equivalent
thereof by Standard & Poor’s Rating Group or P-1 or the equivalent thereof by
Moody’s Investors Service, Inc. and in each case maturing within six months
after the date of acquisition thereof.

“Change in Control”: (a) the acquisition of ownership, directly or indirectly,
beneficially or of record, by any Person or group (within the meaning of the
Securities Exchange Act of 1934 and the rules of the Securities and Exchange
Commission thereunder as in effect on the date hereof), other than FL
Affiliates, of more than 45% of any class of capital stock of the Company; or
(b) occupation of a majority of the seats (other than vacant seats) on the board
of directors of the Company by Persons who were neither (i) nominated by the
board of directors of the Company nor (ii) appointed by directors so nominated.

“Change in Law”: with respect to any Lender, the adoption of any law, rule,
regulation, policy, guideline or directive (whether or not having the force of
law) or any change therein or in the interpretation or application thereof by
any Governmental Authority, including, without limitation, the issuance of any
final rule, regulation or guideline by any regulatory agency having jurisdiction
over such Lender or, in the case of subsection 8.12(b) or 8.20(b), any
corporation controlling such Lender.

“Closing Date”: the date on which each of the conditions precedent to the
effectiveness of this Agreement contained in subsection 11.1 has been either
satisfied or waived, and the initial Loans are made hereunder, in accordance
with the terms and provisions of subsection 11.1.

 

9



--------------------------------------------------------------------------------

“Code”: the Internal Revenue Code of 1986, as amended from time to time.

“Commercial L/C”: a commercial documentary Letter of Credit under which the
relevant Issuing Lender agrees to make payments in Dollars for the account of
the Company, on behalf of the Company or any Subsidiary thereof, in respect of
obligations of the Company or any Subsidiary thereof in connection with the
purchase of goods or services in the ordinary course of business.

“Commitment Fee Rate”: 0.375%, provided that such rate shall be reduced to 0.25%
at any time that the Applicable Revolving/Tranche A Level is Level 4.

“Commitment Percentage”: with respect to any Lender, any of the Tranche A Term
Loan Commitment Percentage, the Tranche B Term Loan Commitment Percentage, the
Revolving Credit Commitment Percentage, any Incremental Revolving Loan
Commitment Percentage and any Incremental Term Loan Commitment Percentage of
such Lender, as the context may require.

“Commitments”: the collective reference to the Tranche A Term Loan Commitments,
the Tranche B Term Loan Commitments, the Revolving Credit Commitments, the
Swingline Commitment, the Incremental Term Loan Commitments under each
Incremental Term Loan Facility and the Incremental Revolving Loan Commitments
under each Incremental Revolving Loan Facility; individually, a “Commitment”.

“Commonly Controlled Entity”: an entity, whether or not incorporated, which is
under common control with the Company within the meaning of Section 4001 of
ERISA or is part of a group which includes the Company and which is treated as a
single employer under Section 414 of the Code.

“Company”: as defined in the preamble hereto.

“Company Notes”: any unsecured subordinated notes or unsecured senior notes
issued by the Company not having stated maturities earlier than the first
anniversary of the Tranche B Maturity Date and having terms customary for
subordinated notes or senior notes issued in a registered public offering or
Rule 144A offering at the time of issuance, as determined by the Company in good
faith, as such may be amended, endorsed, substituted, replaced, refinanced,
supplemented or otherwise modified from time to time in accordance with
subsection 13.12.

“Conduit Lender”: any special purpose corporation organized and administered by
any Lender for the purpose of making Loans otherwise required to be made by such
Lender and designated by such Lender in a written instrument, subject to the
consent of the Administrative Agent and the Company (which consent shall not be
unreasonably withheld); provided, that the designation by any Lender of a
Conduit Lender shall not relieve the designating Lender of any of its
obligations to fund a Loan under this Agreement if, for any reason, its Conduit
Lender fails to fund any such Loan, and the designating Lender (and not the
Conduit Lender) shall have the sole right and responsibility to deliver all
consents and waivers required or requested under this

 

10



--------------------------------------------------------------------------------

Agreement with respect to its Conduit Lender, and provided, further, that no
Conduit Lender shall (a) be entitled to receive any greater amount pursuant to
subsection 8.12, 8.19, 8.20 or 8.21 than the designating Lender would have been
entitled to receive in respect of the extensions of credit made by such Conduit
Lender or (b) be deemed to have any Commitment.

“Consolidated EBITDA”: for any period of the Company and its Subsidiaries, the
consolidated net income ((i) including net income and losses from discontinued
operations, (ii) excluding all income tax expense or benefit to the extent that
the effect of such item has entered into the determination of consolidated net
income whether based on income, profits or capital, including federal, foreign
state, franchise, excise and similar taxes and foreign withholding taxes paid or
accrued during such period, including any penalties and interest relating to any
tax examinations, (iii) excluding extraordinary items, as well as unusual gains,
losses and charges and gains and losses arising from the proposed or actual
disposition of material assets (what constitutes material assets to be
reasonably determined by the Company in good faith) whether such losses or gains
are classified as discontinued operations, continuing operations or
extraordinary items, (iv) excluding minority interest and (v) excluding to the
extent reflected in the statement of consolidated net income for such period,
the sum of (a) interest expense (net of interest income), including costs
recognized from interest rate hedges, amortization and write offs of debt
discount and debt issuance costs and commissions, discounts and other fees and
charges associated with Letters of Credit and commissions, discounts, yield and
other fees and charges incurred in connection with any Permitted Receivables
Financing that are payable to any person other than a Credit Party, and any
other amounts for such period comparable to or in the nature of interest under
any Permitted Receivables Financing, including losses on the sale of assets
relating to any receivables financing transaction accounted for as a “true
sale”, (b) gains or losses arising from modification or redemption of the
Existing Convertible Subordinated Notes, including interest, derivative gains
and losses, amortization and write offs of debt discount and debt issuance costs
and commissions, including discounts and other fees and charges,
(c) depreciation and amortization expenses whether such expenses are classified
as discontinued operations or continuing operations including acceleration
thereof and including the amortization of the increase in inventory, if any,
resulting from the application of FASB 141 for transactions contemplated by this
Agreement (including Permitted Acquisitions), (d) any impairment expense or
write-off with respect to goodwill, other intangible assets, long-lived asset,
joint ventures, assets held for sale, variable interest entities FASB
Interpretation No. 46, “Consolidation of Variable Interest Entities,” and
investment in debt and equity securities pursuant to GAAP, (e) compensation
expenses arising from the sale of stock, the granting of stock options,
restricted stock, restricted stock units, dividends on unvested shares, the
granting of stock appreciation rights and similar stock based arrangements and
any compensation charges associated with the rollover or acceleration of
stock-based awards or payment of stock options in connection with the
Transactions, (f) the excess of the expense in respect of post-retirement
benefits and post-employment benefits accrued under Statement of Financial
Accounting Standards No. 106 (“FASB 106”) and Statement of Financial Accounting
Standards No. 112 (“FASB 112”) over the cash expense in respect of such
post-retirement benefits and post-employment benefits, (g) all non-cash gains or
losses incurred in connection with the disposition of assets, (h) all costs

 

11



--------------------------------------------------------------------------------

relating to hedging arrangements or the unwinding of hedging arrangements,
(i) fees and expenses payable by the Company in connection with any Investment
permitted under subsection 13.7, (j) other non-cash expenses or charges,
including asset retirement obligations, (k) expenses recognized for
restructuring costs in a cash amount not to exceed $35,000,000, including but
not limited to severance costs, relocation costs, integration and facilities
costs, signing costs, retention or completion bonuses and transition costs
recognized within 18 months of the Closing Date, (l) to the extent not yet paid
in cash, additional charges recognized for restructuring costs recorded,
including but not limited to severance costs, relocation costs, integration and
facilities costs, signing costs, retention or completion bonuses and transition
costs (provided, however, that cash payments made in respect of any such charges
added back pursuant to this clause (l) in any future period shall be subtracted
from consolidated net income in calculating Consolidated EBITDA in the period
when such payments are made), (m) charges incurred for expenses to the extent
actually reimbursed or reimbursable, to the extent covered by indemnification
provisions in any agreement in connection with the Transactions or a Permitted
Acquisition, (n) to the extent covered by insurance under which the insurer has
been properly notified and has not denied or contested coverage, expenses with
respect to liability or casualty events or business interruption, (o) all
transactional costs and any fees or expenses incurred or paid by the Company or
any of its Subsidiaries in connection with the Transactions, this Agreement and
the other Credit Documents and the transactions contemplated hereby and thereby,
(p) accruals and reserves required to be recognized or adjusted as a result of
the Transactions in accordance with GAAP or changes as a result of adoption of
or modification of accounting policies, in each case, within twelve months after
the Closing Date, and (q) any charges, expenses and write-offs deducted in
calculating consolidated net income for such period for purchase accounting
adjustments, provided that Consolidated EBITDA for any such period shall exclude
the cumulative effect of changes in GAAP or accounting principle(s) subsequent
to the date hereof.

The financial results of joint ventures and variable interest entities shall be
excluded in calculating “Consolidated EBITDA” except that Consolidated EBITDA
for any period shall be increased by the amount of cash dividends paid by such
joint ventures and variable interest entities to the Company or any of its
wholly-owned Subsidiaries.

For the purposes of calculating Consolidated EBITDA for any period of four
consecutive fiscal quarters (each, a “Measurement Period”) pursuant to any
determination (i) if at any time during such Measurement Period or prior to the
relevant date of determination, the Company or any Subsidiary shall have made
any Material Disposition, the Consolidated EBITDA for such Measurement Period
shall be reduced by an amount equal to the Consolidated EBITDA (if positive)
attributable to the property that is the subject of such Material Disposition
for such Measurement Period or increased by an amount equal to the Consolidated
EBITDA (if negative) attributable thereto for such Measurement Period and
(ii) if during such Measurement Period or prior to the relevant date of
determination, the Company or any Subsidiary shall have made a Material
Acquisition, Consolidated EBITDA for such Measurement Period shall be calculated
after giving pro forma effect thereto as if such Material Acquisition occurred
on the first day of such Measurement Period, provided that the Company shall not
be required to

 

12



--------------------------------------------------------------------------------

make the pro forma calculations under the foregoing clauses (i) and (ii) for any
Material Disposition or Material Acquisition occurring after the end of the
relevant Measurement Period and within three (3) Business Days of the date on
which the certificate for the Measurement Period is delivered under subsection
12.2(b)). As used in this definition, “Material Acquisition” means the
acquisition of any separate asset, business or lines of business; and “Material
Disposition” means any sale or other disposition of property or series of
related sales or dispositions of property that yields gross proceeds to the
Company or any of its Subsidiaries in excess of $25,000,000. Calculations of
Consolidated EBITDA shall take into account any identifiable cost savings from
Material Acquisitions and Material Dispositions documented to the reasonable
satisfaction of the Administrative Agent.

Notwithstanding the foregoing, Consolidated EBITDA shall be adjusted for (a) the
anticipated cost savings associated with the Acquired Business’ allocated
general and administrative expenses, (b) the Acquired Business’ impairment
expense, (c) the Acquired Business’s stock-based compensation expense, (d) the
anticipated effects of the Acquired Business’s “term-sheet” adjustments and
(e) costs incurred by the Company and its Subsidiaries for sponsorship
identification practices on a basis substantially consistent with the
adjustments to pro forma EBITDA presented on page 11 per note 1 to the May 2007
Information Memorandum.

“Consolidated Total Indebtedness”: as of any date of determination, all
Indebtedness of the Company and its Subsidiaries, determined on a consolidated
basis in accordance with GAAP.

“Consolidated Total Net Leverage Ratio”: for any period of four consecutive
fiscal quarters, as of the end of such period the ratio of (a) Consolidated
Total Indebtedness (provided that Indebtedness under clause (b) of the
definition of Indebtedness shall only be included to the extent of any
unreimbursed drawings under any letter of credit) as of the end of such period
minus the aggregate amount of cash and Cash Equivalents (in each case free and
clear of all Liens, other than nonconsensual Liens permitted by subsection 13.3
and any Liens granted under the Credit Documents) as of the end of such period
included in the consolidated balance sheet of the Company and its Subsidiaries
as of such date to (b) Consolidated EBITDA for such period, provided that the
aggregate amount of cash and Cash Equivalents permitted to be deducted under
clause (a) shall not exceed $350,000,000, and provided, further, that the
Consolidated Total Net Leverage Ratio for any period of four consecutive fiscal
quarters shall be calculated giving pro forma effect to any Indebtedness
incurred or repaid in connection with a Material Acquisition or Material
Disposition occurring during the relevant Measurement Period or prior to the
relevant date of determination as if such Indebtedness had been incurred or
repaid on the first day of such period (provided that the Company shall not be
required to make the foregoing pro forma calculations for any Material
Acquisition or Material Disposition occurring after the end of the relevant
Measurement Period and within three (3) Business Days of the date on which the
certificate for such period is delivered under subsection 12.2(b)).

 

13



--------------------------------------------------------------------------------

“Consolidated Total Net Leverage Ratio Level”: during each of the periods set
forth below, the following ratio set forth opposite such period:

 

Period Ending

  

Ratio

June 30, 2007

   7.5 to 1.0

September 30, 2007

   7.5 to 1.0

December 31, 2007

   7.5 to 1.0

March 31, 2008

   7.5 to 1.0

June 30, 2008

   7.5 to 1.0

September 30, 2008

   7.5 to 1.0

December 31, 2008

   7.5 to 1.0

March 31, 2009

   7.5 to 1.0

June 30, 2009

   7.5 to 1.0

September 30, 2009

   7.5 to 1.0

December 31, 2009

   7.25 to 1.0

March 31, 2010

   7.25 to 1.0

June 30, 2010

   7.25 to 1.0

September 30, 2010

   7.25 to 1.0

December 31, 2010 and thereafter

   6.75 to 1.0

“Contingent Obligation”: as to any Person, any obligation of such Person
guaranteeing or in effect guaranteeing any Indebtedness (“primary obligations”)
of any other Person (the “primary obligor”) in any manner, whether directly or
indirectly, including, without limitation, any obligation of such Person,
whether or not contingent (a) to purchase any such primary obligation or any
property constituting direct or indirect security therefor, (b) to advance or
supply funds (i) for the purchase or payment of any such primary obligation or
(ii) to maintain working capital or equity capital of the primary obligor or
otherwise to maintain the net worth or solvency of the primary obligor, (c) to
purchase property, securities or services primarily for the purpose of assuring
the owner of any such primary obligation of the ability of the primary obligor
to make payment of such primary obligation or (d) otherwise to assure or hold
harmless the owner of any such primary obligation against loss in respect
thereof; provided, however, that the term Contingent Obligation shall not
include endorsements of instruments for deposit or collection in the ordinary
course of business. The amount of any Contingent Obligation shall be deemed to
be an amount equal to the stated or determinable amount (based on the maximum
reasonably anticipated net liability in respect thereof as determined by the
Company in good faith) of the primary obligation or portion thereof in respect
of which such Contingent Obligation is made or, if not stated or determinable,
the maximum reasonably anticipated net liability in respect thereof (assuming
such Person is required to perform thereunder) as determined by the Company in
good faith.

“Contractual Obligation”: as to any Person, any provision of any security issued
by such Person or of any agreement, instrument or undertaking to which such
Person is a party or by which it or any of the property owned by it is bound.

 

14



--------------------------------------------------------------------------------

“Credit Documents”: the collective reference to this Agreement, the Notes, the
Guarantee and Collateral Agreement and any Mortgage or other security document
executed and delivered pursuant to the terms of subsection 12.8.

“Credit Parties”: the collective reference to the Company and each Subsidiary
(other than an SPE Subsidiary) which is a party, or which at any time becomes a
party, to a Credit Document.

“Default”: any of the events specified in Section 14, whether or not any
requirement for the giving of notice, the lapse of time, or both, has been
satisfied.

“Documentation Agents”: Credit Suisse, Cayman Islands Branch and Wachovia Bank,
National Association.

“Dollars” and “$”: dollars in lawful currency of the United States of America.

“Domestic Subsidiary”: any Subsidiary of the Company other than a Foreign
Subsidiary.

“Environmental Laws”: any and all applicable Federal, state, local or municipal
laws, rules, orders, regulations, statutes, ordinances, codes, decrees or
requirements of any Governmental Authority regulating, relating to or imposing
liability or standards of conduct concerning human health or the protection of
the environment, including without limitation, Materials of Environmental
Concern, as now or may at any time hereafter be in effect.

“Equity-VI”: Forstmann Little & Co. Equity Partnership-VI, L.P., a Delaware
limited partnership.

“Equity-VII”: Forstmann Little & Co. Equity Partnership-VII, L.P., Delaware
limited partnership.

“ERISA”: the Employee Retirement Income Security Act of 1974, as amended from
time to time.

“Eurocurrency Reserve Requirements”: for any day, as applied to a Eurodollar
Loan, the aggregate (without duplication) of the rates (expressed as a decimal)
of reserve requirements current on such day (including, without limitation,
basic, supplemental, marginal and emergency reserves under any regulations of
the Board or other Governmental Authority having jurisdiction with respect
thereto), as now and from time to time hereafter in effect, dealing with reserve
requirements prescribed for Eurocurrency funding (currently referred to as
“Eurocurrency liabilities” in Regulation D of such Board) maintained by a member
bank of the Federal Reserve System.

“Eurodollar Base Rate”: with respect to each day during any Interest Period for
any Eurodollar Loan, the rate per annum determined on the basis of the rate for
deposits in Dollars for a period equal to such Interest Period commencing on the
first day of such Interest Period appearing on Page 3750 of the Telerate screen
as of 11:00 a.m., London

 

15



--------------------------------------------------------------------------------

time, two Working Days prior to the beginning of such Interest Period. In the
event that such rate does not appear on Page 3750 of the Telerate screen (or
otherwise on such screen), the “Eurodollar Base Rate” shall be determined by
reference to such other comparable publicly available service for displaying
eurodollar rates as may be reasonably selected by the Administrative Agent or,
in the absence of such availability, by reference to the rate at which JPMCB is
offered Dollar deposits at or about 10:00 a.m., New York City time, two Working
Days prior to the beginning of such Interest Period in the interbank eurodollar
market where the foreign currency and exchange operations in respect of its
Eurodollar Loans then are being conducted for delivery on the first day of such
Interest Period for the number of days comprised therein and in an amount
comparable to the amount of its Eurodollar Loan to be outstanding during such
Interest Period.

“Eurodollar Lending Office”: the office of each Lender which shall be making or
maintaining its Eurodollar Loans.

“Eurodollar Loans”: Loans at such time as they are made and/or being maintained
at a rate of interest based upon a Eurodollar Rate.

“Eurodollar Rate”: with respect to each day during each Interest Period
pertaining to a Eurodollar Loan, a rate per annum determined for such day in
accordance with the following formula (rounded upward to the nearest 1/100th of
1%):

 

   

Eurodollar Base Rate

      1.00 – Eurocurrency Reserve Requirement  

“Event of Default”: any of the events specified in Section 14, provided that any
requirement for the giving of notice, the lapse of time, or both, has been
satisfied.

“Excess Cash Flow”: shall be measured as of the end of any fiscal quarter of the
Company, and shall equal for such fiscal quarter (a) the sum, without
duplication, of:

(i) Consolidated EBITDA for such period,

(ii) net cash proceeds received by the Company or its Subsidiaries from the sale
of common and preferred stock of the Company during such period applied to
prepay Term Loans or (to the extent there is an equivalent permanent reduction
in the Revolving Credit Commitments) Revolving Credit Loans, and

(iii) Net Proceeds of Asset Sales permitted to be retained by the Company
pursuant to subsection 8.6(g) or not required to be applied to prepay Term Loans
or Revolving Credit Loans pursuant to clause (iii)(x) of subsection 8.6(c), and
net cash proceeds of dispositions under subsection 13.6(r),

minus (b) the sum, without duplication, of

(i) the aggregate amount actually paid by the Company and its Subsidiaries
during such period on account of Capital Expenditures,

 

16



--------------------------------------------------------------------------------

(ii) the aggregate amount of payments of principal in respect of any
Indebtedness during such period (other than, (x) in respect of any revolving
credit facility, to the extent there is not an equivalent reduction in such
facility funded with internally generated cash flow, (y) payments made to modify
or for the redemption of the Existing Convertible Subordinated Notes, including
discounts and other fees and charges and (z) Term Loans, except for payments of
Term Loans made during such period under subsections 2.2 and 3.2, or that would
have been due and payable under subsections 2.2 and 3.2 during such period
absent any prepayment under subsections 8.5 and 8.6),

(iii) consolidated cash interest expense on Indebtedness (including fees paid in
respect of the Letters of Credit and, to the extent not otherwise included in
consolidated cash interest expense for such period, commissions, discounts,
yield and other fees, charges and amounts incurred in connection with any
Permitted Receivables Financing during such fiscal quarter that are payable to
any person other than a Credit Party and that are comparable to or in the nature
of interest under any Permitted Receivables Financing, including losses on the
sale of assets relating to any securitization transaction accounted for as a
“true sale” (other than any agent fees, commitment fees, debt amendment fees (if
any) one-time financing fees, including fees paid upon entering into any
Permitted Receivables Financing and the Facilities, and any interest,
commissions, fees, discounts and charges in connection with the Existing
Convertible Subordinated Notes) of the Company and its Subsidiaries for such
period, and

(iv) the amount of taxes actually paid in cash by the Company and its
Subsidiaries during such period (excluding (a) taxes taken into account in the
determination of Net Proceeds and (b) payment of tax liabilities under
subsection 13.9(f)).

“Existing ABC Radio Credit Agreement”: as defined in the recitals hereto.

“Existing Citadel Credit Agreement”: the Credit Agreement dated as of August 17,
2004, as amended, among the Company, Citadel Communications Company, JPMorgan
Chase Bank, N.A., as administrative agent, and the lenders and other agents
parties thereto.

“Existing Convertible Subordinated Notes”: the 1.875% Convertible Subordinated
Notes of the Company due 2011 and the Indebtedness represented thereby, as may
be amended or modified from time to time.

“Existing Credit Agreements”: the collective reference to the Existing ABC Radio
Credit Agreement and the Existing Citadel Credit Agreement

“Extensions of Credit”: the collective reference to Loans made and Letters of
Credit issued under this Agreement.

“Facility”: each of (a) the Tranche A Term Commitments and the Tranche A Term
Loans made thereunder (the “Tranche A Term Facility”), (b) the Tranche B Term
Commitments and the Tranche B Term Loans made thereunder (the “Tranche B Term
Facility”), (c) the Incremental Term Loan Commitments under each Incremental
Term Loan Facility and the Incremental Term Loans made thereunder (each, an
“Incremental

 

17



--------------------------------------------------------------------------------

Term Facility”), (d) the Revolving Credit Commitments and the extensions of
credit made thereunder (the “Revolving Credit Facility”) and (e) the Incremental
Revolving Loan Commitments under each Incremental Revolving Loan Facility and
the Incremental Revolving Loans made thereunder (each, an “Incremental Revolving
Loan Facility”).

“FASB 141”: Statement of Financial Accounting Standards No. 141.

“FCC”: the Federal Communications Commission or any Governmental Authority
succeeding to the Federal Communications Commission.

“FCC Licenses”: Licenses issued by the FCC to the Company or any of its
Subsidiaries.

“First-Tier Permitted Minority-Interest Radio Subsidiary”: as defined in the
definition of “Permitted Minority-Interest Subsidiary”.

“FL Affiliate”: any of FL & Co., Equity VI, Equity-VII, MBO-VII, MBO-VIII, the
general partners (the “FL General Partners”) of any of the foregoing on the
Closing Date, the general partners of any of the FL General Partners (the “GPs”)
on the Closing Date, any subordinated debt and equity partnership controlled by
the FL General Partners or their Affiliates, any equity partnership controlled
by the FL General Partners or their Affiliates, any Affiliate of FL & Co., the
FL General Partners, the GPs, Equity-VI, Equity-VII, MBO-VII or MBO-VIII, any
directors, executive officers or other employees or other members of the
management of the Company or any Subsidiary of any thereof (or any “associate”
(as defined in Rule 405 under the Securities Act of 1933, as amended) of any
thereof or employee benefit plan beneficially owned by any thereof), on the
Closing Date, or any combination of the foregoing.

“FL & Co.”: FLC XXXI Partnership, L.P., a New York limited partnership, doing
business as “Forstmann Little & Co.”

“Foreign Subsidiary”: any Subsidiary of the Company (a) which is organized under
the laws of any jurisdiction outside the United States (within the meaning of
Section 7701(a)(9) of the Code), or (b) whose principal assets consist of
capital stock or other equity interests of one or more Persons which conduct the
major portion of their business outside the United States (within the meaning of
Section 7701(a)(9) of the Code).

“GAAP”: generally accepted accounting principles in the United States of America
in effect from time to time.

“Gleiser Note”: the promissory note dated as of November 21, 2003, made by
Gleiser Communications, LLC, as the same may be amended or otherwise modified
prior to and after the date hereof.

“Governmental Authority”: any nation or government, any state or other political
subdivision thereof and any entity exercising executive, legislative, judicial,
regulatory or administrative functions of or pertaining to government.

 

18



--------------------------------------------------------------------------------

“Guarantee and Collateral Agreement”: the Guarantee and Collateral Agreement to
be executed and delivered by the Company and each Subsidiary Guarantor,
substantially in the form of Exhibit A (it being understood and agreed that,
notwithstanding anything that may be to the contrary herein, the Guarantee and
Collateral Agreement shall not require the Company or any Subsidiary Guarantor
to pledge (x) any of the outstanding capital stock of, or other equity interests
in, (i) any Non-Significant Subsidiary of the Company or (ii) any Subsidiary of
the Company which is owned by a Foreign Subsidiary of the Company, (y) more than
65% of the outstanding capital stock of, or other equity interests in, (i) any
“first tier” Foreign Subsidiary of the Company, or (ii) any other Subsidiary of
the Company if more than 65% of the assets of such Subsidiary are securities of
foreign Persons (such determination to be made on the basis of fair market
value) or (z) any Permitted Minority-Interest Subsidiary or joint venture.

“Incremental Facilities”: the collective reference to Incremental Revolving Loan
Facilities and Incremental Term Loan Facilities.

“Incremental Facility Activation Date”: each date, which shall be a Business
Day, on which any Lender shall execute and deliver to the Administrative Agent
an Incremental Term Loan Activation Notice pursuant to subsection 16.13.

“Incremental Facility Activation Notice”: a notice substantially in the form of
Exhibit G.

“Incremental Facility Amount”: as to each Lender, on and after the effectiveness
of any Incremental Facility Activation Notice, the obligation of such Lender to
make Incremental Facility Loans hereunder in a principal amount equal to the
amount set forth under the heading “Incremental Facility Amount” opposite such
Lender’s name on such Incremental Facility Activation Notice.

“Incremental Facility Effective Date”: each date, which shall be a Business Day,
designated as such in an Incremental Facility Activation Notice, which shall be
the date on which an Incremental Term Loan is to be made or the first day of any
Incremental Revolving Loan Commitment Period, as the case may be.

“Incremental Facility Loans”: a Loan made under an Incremental Facility.

“Incremental Revolving Loan” and “Incremental Revolving Loans”: as defined in
subsection 7.1.

“Incremental Revolving Loan Commitment”: as to any Lender under an Incremental
Revolving Loan Facility, its commitment to make Incremental Revolving Loans to
the Company pursuant to subsection 7.1, in an aggregate amount not to exceed at
any time the amount set forth opposite such Lender’s name in the applicable
Incremental Facility Activation Notice and in an aggregate amount not to exceed
at any time the amount equal to such Lender’s Incremental Revolving Loan
Commitment Percentage of the aggregate Incremental Revolving Loan Commitments
under such Incremental Revolving Loan Facility, as the aggregate Incremental
Revolving Loan Commitments under such Incremental Revolving Loan Facility may be
reduced or

 

19



--------------------------------------------------------------------------------

adjusted from time to time pursuant to this Agreement; collectively, as to all
the Lenders under such Incremental Revolving Loan Facility, the “Incremental
Revolving Loan Commitments”.

“Incremental Revolving Loan Commitment Percentage”: as to any Lender at any time
under an Incremental Revolving Loan Facility, the percentage which such Lender’s
Incremental Revolving Loan Commitment under such Incremental Revolving Loan
Facility constitutes of all of the Incremental Revolving Loan Commitments under
such Incremental Revolving Loan Facility (or, if the Incremental Revolving Loan
Commitments under such Incremental Revolving Loan Facility shall have been
terminated, the percentage of the outstanding Incremental Revolving Loans under
such Incremental Revolving Loan Facility constituted by such Lender’s
Incremental Revolving Loans).

“Incremental Revolving Loan Commitment Period”: with respect to any Incremental
Revolving Loan Facility, the period specified in the Incremental Facility
Activation Notice for such Incremental Revolving Loan Facility, as the period in
which Incremental Revolving Loans under such Incremental Revolving Loan Facility
are to be made.

“Incremental Revolving Loan Facility”: as defined in subsection 16.13.

“Incremental Revolving Loan Termination Date”: with respect to any Incremental
Revolving Loan Facility, the earlier of (i) the date specified as the last day
of the revolving commitment period specified in the applicable Incremental
Facility Activation Notice, and (ii) any other date on which the Incremental
Revolving Loan Commitments under such Incremental Revolving Loan Facility shall
terminate hereunder.

“Incremental Term Loan” and “Incremental Term Loans”: as defined in subsection
4.1.

“Incremental Term Loan Commitment”: as to any Lender under an Incremental Term
Loan Facility, its obligation to make an Incremental Term Loan to the Company on
the applicable Incremental Facility Effective Date pursuant to subsection 4.1,
in an aggregate amount not to exceed the amount set forth opposite such Lender’s
name in Schedule I under the heading “Incremental Term Loan” and in an aggregate
amount not to exceed the amount equal to such Lender’s applicable Incremental
Term Loan Commitment Percentage of the aggregate Incremental Term Loan
Commitments under such Incremental Term Loan Facility; collectively, as to all
the Lenders, the “Incremental Term Loan Commitments”.

“Incremental Term Loan Commitment Percentage”: as to any Lender at any time
under an Incremental Term Loan Facility, the percentage which such Lender’s
Incremental Term Loan (or, prior to the applicable Incremental Facility
Activation Date, Incremental Term Loan Commitment) constitutes of the aggregate
then outstanding principal amount of Incremental Term Loans (or Incremental Term
Loan Commitments) under such Incremental Term Loan Facility.

 

20



--------------------------------------------------------------------------------

“Incremental Term Loan Facility”: as defined in subsection 16.13.

“Indebtedness”: of any Person, at any particular date, (a) all indebtedness of
such Person for borrowed money or for the deferred purchase price of property or
services (other than current trade payables or liabilities and deferred payment
for services to employees or former employees incurred in the ordinary course of
business and payable in accordance with customary practices and other deferred
compensation arrangements), (b) the face amount of all letters of credit issued
for the account of such Person and, without duplication, all drafts drawn
thereunder, (c) all liabilities (other than Lease Obligations) secured by any
Lien on any property owned by such Person, to the extent attributable to such
Person’s interest in such property, even though such Person has not assumed or
become liable for the payment thereof, (d) lease obligations of such Person
which, in accordance with GAAP, should be capitalized, (e) all indebtedness of
such Person arising under acceptance facilities; but excluding (w) the Working
Capital Payment and any other working capital adjustments or earnouts in
connection with any permitted Investment under subsection 13.7 or disposition of
assets permitted under subsection 13.5, (y) customer deposits and interest
payable thereon in the ordinary course of business and (z) trade and other
accounts and accrued expenses payable in the ordinary course of business in
accordance with customary trade terms and in the case of both clauses (y) and
(z) above, which are not overdue for a period of more than 90 days or, if
overdue for more than 90 days, as to which a dispute exists and adequate
reserves in conformity with GAAP have been established on the books of such
Person and (f) the amount of any Permitted Receivables Financings of such
Person.

“Insolvency”: with respect to a Multiemployer Plan, the condition that such Plan
is insolvent within the meaning of such term as used in Section 4245 of ERISA.

“Interest Payment Date”: (a) as to ABR Loans, the last day of each March, June,
September and December, commencing on the first such day to occur after any ABR
Loans are made or any Eurodollar Loans are converted to ABR Loans, (b) as to any
Eurodollar Loan in respect of which the Company has selected an Interest Period
of one, two or three months, the last day of such Interest Period, (c) as to any
Eurodollar Loan in respect of which the Company has selected an Interest Period
of six months or longer, the day which is three months after the date on which
such Eurodollar Loan is made or an ABR Loan is converted to such a Eurodollar
Loan, and the last day of such Interest Period, (d) as to any Incremental Term
Loan that is a Eurodollar Loan, each day on which principal of such Incremental
Term Loan is payable and (e) in the case of the Revolving Credit Loans and
Incremental Revolving Loans, the Revolving Credit Termination Date or applicable
Incremental Revolving Loan Termination Date, as the case may be.

“Interest Period”: with respect to any Eurodollar Loan:

(a) initially, the period commencing on, as the case may be, the Borrowing Date
or conversion date with respect to such Eurodollar Loan and ending one, two,
three or six months (or, if made available by all relevant Lenders, nine or
twelve months) thereafter as selected by the Company in its notice of borrowing
as provided in subsection 8.1 or its notice of conversion as provided in
subsection 8.3; and

 

21



--------------------------------------------------------------------------------

(b) thereafter, each period commencing on the last day of the next preceding
Interest Period applicable to such Eurodollar Loan and ending one, two, three or
six months (or, if made available by all relevant Lenders, nine or twelve
months) thereafter as selected by the Company by irrevocable notice to the
Administrative Agent not less than three Working Days prior to the last day of
the then current Interest Period with respect to such Eurodollar Loan;

provided that the foregoing provisions relating to Interest Periods are subject
to the following:

(i) if any Interest Period would otherwise end on a day which is not a Working
Day, that Interest Period shall be extended to the next succeeding Working Day,
unless the result of such extension would be to carry such Interest Period into
another calendar month, in which event such Interest Period shall end on the
immediately preceding Working Day;

(ii) any Interest Period with respect to any Revolving Credit Loan or
Incremental Revolving Loan that would otherwise extend beyond the Revolving
Credit Termination Date or applicable Incremental Revolving Loan Termination
Date, as the case may be, shall end on the Revolving Credit Termination Date or
Incremental Revolving Loan Termination Date, as the case may be, or if the
Revolving Credit Termination Date or such Incremental Revolving Loan Termination
Date, as the case may be, shall not be a Working Day, on the next preceding
Working Day;

(iii) if the Company shall fail to give notice as provided above in clause (b),
it shall be deemed to have selected a conversion of a Eurodollar Loan into an
ABR Loan (which conversion shall occur automatically and without need for
compliance with the conditions for conversion set forth in subsection 8.3);

(iv) any Interest Period that begins on the last day of a calendar month (or on
a day for which there is no numerically corresponding day in the calendar month
at the end of such Interest Period) shall end on the last Working Day of a
calendar month;

(v) the Company shall select Interest Periods so as not to require a prepayment
(to the extent practicable) or a scheduled payment of a Eurodollar Loan during
an Interest Period for such Eurodollar Loan; and

(vi) any Eurodollar Loans made on the Closing Date and any Incremental Term
Loans that are Eurodollar Loans made on the applicable Incremental Facility
Activation Date shall have an initial Interest Period of one month.

“Investments”: as defined in subsection 13.7.

“Issuing Lender”: JPMCB or any other Lender (or their respective Affiliates)
which agrees to be an Issuing Lender and is designated by the Company and the
Administrative Agent as an Issuing Lender, as issuer of Letters of Credit.

“JPMCB”: JPMorgan Chase Bank, N.A.

 

22



--------------------------------------------------------------------------------

“L/C Application”: a letter of credit application in the Issuing Lender’s then
customary form for the type of letter of credit requested.

“L/C Participating Interest”: an undivided participating interest in the face
amount of each issued and outstanding Letter of Credit and the L/C Application
relating thereto.

“L/C Participation Certificate”: a certificate in substantially the form of
Exhibit C hereto.

“Lease Obligations”: of the Company and its Subsidiaries, as of the date of any
determination thereof, the rental commitments of the Company and its
Subsidiaries determined on a consolidated basis, if any, under leases for real
and/or personal property (net of rental commitments from sub-leases thereof),
excluding however, obligations under leases which are classified as Indebtedness
under clause (d) of the definition of Indebtedness.

“Lender Affiliate”: (a) any Affiliate of any Lender, (b) any Person that is
administered or managed by any Lender and that is engaged in making, purchasing,
holding or otherwise investing in commercial loans and similar extensions of
credit in the ordinary course of its business and (c) with respect to any Lender
which is a fund that invests in commercial loans and similar extensions of
credit, any other fund that invests in commercial loans and similar extensions
of credit and is managed or advised by the same investment advisor as such
Lender or by an Affiliate of such Lender or investment advisor.

“Lenders”: as defined in the preamble hereto.

“Letter of Credit”: a letter of credit issued by an Issuing Lender pursuant to
the terms of subsection 6.3.

“Lien”: any mortgage, pledge, hypothecation, assignment, deposit arrangement,
encumbrance, lien (statutory or other), or preference, priority or other
security agreement or preferential arrangement of any kind or nature whatsoever
(including, without limitation, any conditional sale or other title retention
agreement, any financing lease having substantially the same economic effect as
any of the foregoing, and the filing of any financing statement under the
Uniform Commercial Code or comparable law of any jurisdiction in respect of any
of the foregoing, except for the filing of financing statements in connection
with Lease Obligations incurred by the Company or its Subsidiaries to the extent
that such financing statements relate to the property subject to such Lease
Obligations).

“Loans”: the collective reference to the Term Loans, the Revolving Credit Loans,
the Incremental Revolving Loans, the Incremental Term Loans and the Swing Line
Loans; individually, a “Loan”.

“Material Acquisition”: as defined in the definition of “Consolidated EBITDA”.

 

23



--------------------------------------------------------------------------------

“Material Adverse Effect”: (a) on the Closing Date (i) with regard to ABC Radio
and its Subsidiaries and the Acquired Business, an Acquired Business Material
Adverse Effect and (ii) with regard to the Company and its Subsidiaries (other
than ABC Radio) and their businesses, a Borrower Material Adverse Effect and
(b) after the Closing Date, a material adverse effect on the business, financial
condition, assets or results of operations of the Company and its Subsidiaries
taken as a whole.

“Material Disposition”: as defined in the definition of “Consolidated EBITDA”.

“Material Subsidiaries”: any Subsidiary of the Company other than (i) any
Permitted Minority-Interest Subsidiary, (ii) any Foreign Subsidiary of the
Company, (iii) any Subsidiary of the Company if more than 65% of the assets of
such Subsidiary are securities of foreign Persons (such determination to be made
on the basis of fair market value) and (iv) any Non-Significant Subsidiary of
the Company.

“Materials of Environmental Concern”: any gasoline or petroleum (including crude
oil or any fraction thereof) or petroleum products or any hazardous or toxic
substances, materials or wastes, defined or regulated as such in, or which form
the basis of liability under, any Environmental Law, including, without
limitation, asbestos, polychlorinated biphenyls and urea-formaldehyde
insulation, medical waste and radioactive materials.

“MBO-VII”: Forstmann Little & Co. Subordinated Debt and Equity Management Buyout
Partnership-VII, L.P., a Delaware limited partnership.

“MBO-VIII”: Forstmann Little & Co. Subordinated Debt and Equity Management
Buyout Partnership-VIII, L.P., a Delaware limited partnership.

“Measurement Period”: as defined in the definition of “Consolidated EBITDA”.

“Merger”: as defined in the recitals hereto.

“Merger Agreement”: as defined in the recitals hereto.

“Mortgages”: each of the mortgages and deeds of trust (if any) made by the
Company of any of its Material Subsidiaries in favor of, or for the benefit of,
the Administrative Agent for the benefit of the Lenders, each in form and
substance reasonably satisfactory to the Administrative Agent.

“Multiemployer Plan”: a Plan which is a multiemployer plan as defined in
Section 4001(a)(3) of ERISA.

“Net Proceeds”: subject to subsections 13.6(e) and (f), the aggregate cash
proceeds received by the Company or any Subsidiary of the Company in respect of
any Asset Sale, and any cash payments received in respect of promissory notes or
other non-cash consideration delivered to the Company or such Subsidiary in
respect of an Asset Sale, net of (without duplication) (i) the reasonable
expenses (including legal fees and brokers’ and underwriters’ commissions paid
to third parties which are not Affiliates

 

24



--------------------------------------------------------------------------------

or Subsidiaries of the Company) incurred in effecting such Asset Sale, (ii) any
taxes reasonably attributable to such Asset Sale and, in case of an Asset Sale
in a foreign jurisdiction, any taxes reasonably attributable to the repatriation
of the proceeds of such Asset Sale reasonably estimated by the Company or such
Subsidiary to be actually payable, (iii) any amounts payable to a Governmental
Entity triggered as a result of any such Asset Sale, (iv) any Indebtedness or
Contractual Obligation of the Company and its Subsidiaries (other than the Loans
and other Obligations) required to be paid or retained in connection with such
Asset Sale and (v) the aggregate amount of reserves required in the reasonable
judgment of the Company or such Subsidiary to be maintained on the books of the
Company or such Subsidiary in order to pay contingent liabilities with respect
to such Asset Sale; provided that amounts deducted from aggregate proceeds
pursuant to clause (v) and not actually paid by the Company or any of its
Subsidiaries in liquidation of such contingent liabilities shall be deemed to be
Net Proceeds and shall be applied in accordance with subsection 8.6 at such time
as such contingent liabilities shall cease to be obligations of the Company or
any of its Subsidiaries.

“Non-Significant Subsidiary”: at any time, any Subsidiary of the Company which
does not own any material FCC License and (i) which at such time has total
assets (including the total assets of any Subsidiaries) or for which the Company
or any of its Subsidiaries shall have paid (including the assumption of
Indebtedness) in connection with the acquisition of capital stock (or other
equity interests) or the total assets of such Subsidiary, less than $10,000,000
or (ii) which does not and will not itself or through Subsidiaries own a Station
or an interest in a Station or manage or operate a Station and which is listed
on Schedule 1.1(A) hereto (or on any updates to such Schedule subsequently
furnished by the Company to the Administrative Agent) as a “Non-Significant
Subsidiary” of the Company, provided that the total assets of all
Non-Significant Subsidiaries at any time do not exceed $75,000,000.

“Non-U.S. Lender”: as defined in subsection 8.18(e) hereof.

“Note Threshold”: as defined in subsection 13.6(e) hereof.

“Notes”: the collective reference to any promissory notes evidencing Loans.

“Obligations”: the unpaid principal of and interest on the Loans and all other
obligations and liabilities of the Company to the Administrative Agent or any
Lenders (and in the case of any interest rate, currency or similar swap and
hedging arrangements entered into with a Person that is a Lender or an Affiliate
of a Lender at the time such arrangement was entered into, such Person)
(including, without limitation, interest accruing after the maturity of the
Loans and interest accruing after the filing of any petition in bankruptcy, or
the commencement of any insolvency, reorganization or like proceeding, related
to the Company, whether or not a claim for post-filing or post-petition interest
is allowed in such proceeding), whether direct or indirect, absolute or
contingent, due or to become due, now existing or hereafter incurred, which may
arise under, out of, or in connection with, this Agreement, the Loans, the other
Credit Documents, any Letter of Credit or L/C Application, any agreements
between the Company and any Lender or an Affiliate of a Lender (when the
arrangement was entered

 

25



--------------------------------------------------------------------------------

into) relating to interest rate, currency or similar swap and hedging
arrangements permitted pursuant to subsection 13.11 or any other document made,
delivered or given in connection therewith, whether on account of principal,
interest, reimbursement obligations, fees, indemnities, costs, expenses
(including, without limitation, all fees and disbursements of counsel to the
Administrative Agent or any Lender or any such Affiliate) or otherwise.

“Participants”: as defined in subsection 16.6(b).

“Participating Lender”: any Lender (other than the Issuing Lender with respect
to such Letter of Credit) with respect to its L/C Participating Interest in each
Letter of Credit.

“PBGC”: the Pension Benefit Guaranty Corporation established pursuant to
Subtitle A of Title IV of ERISA (or any successor).

“Pension Act”: the Pension Protection Act of 2006, as it presently exists or as
it may be amended form time to time.

“Permitted Acquisitions”: acquisitions by the Company or any of its Subsidiaries
of (i) any business, division or line of business or (ii) at least 80% of the
outstanding capital stock or other equity interests of any corporation or other
entity.

“Permitted Joint Ventures”: acquisitions by the Company or any of its
Subsidiaries not constituting Permitted Acquisitions of interests in any of the
assets of, or shares of the capital stock of or other equity interests in, a
Person or division or line of business permitted by subsection 13.7(l).

“Permitted Minority-Interest Subsidiary”:

(a) a Subsidiary of the Company (i) that itself or through wholly-owned
Subsidiaries thereof owns or will own a Station or an interest in a Station,
(ii) in which the Company and/or one or more Subsidiary Guarantors collectively
own less than all but not less than eighty and one-tenth percent (80.1%) of the
outstanding shares of each class of the capital stock thereof, which shares so
owned, to the extent required under the definition of “Guarantee and Collateral
Agreement” or under subsection 12.8(c), constitute Pledged Stock, (iii) that has
executed and delivered a “capitalization note” constituting a pledged note
(which will be pledged to the Lenders pursuant to the Guarantee and Collateral
Agreement) in a principal amount not less than eighty percent (80%) of the fair
market value of the assets of such Subsidiary as of the date such Subsidiary
becomes a Permitted Minority-Interest Subsidiary, and (iv) any Indebtedness of
such Permitted Minority-Interest Subsidiary to the Company or any Subsidiary
Guarantor is evidenced by a promissory note in form and substance satisfactory
to the Administrative Agent which is a Pledged Note (a “First-Tier Permitted
Minority-Interest Radio Subsidiary”),

(b) any wholly-owned Subsidiary of a First-Tier Permitted Minority-Interest
Radio Subsidiary, provided that (i) any Indebtedness of such wholly-owned
Subsidiary to

 

26



--------------------------------------------------------------------------------

such First-Tier Permitted Minority-Interest Radio Subsidiary (or to any other
Subsidiary of such First-Tier Permitted Minority-Interest Radio Subsidiary) is
evidenced by a promissory note in form and substance satisfactory to the
Administrative Agent, and (ii) the Indebtedness evidenced by the Pledged Note of
such First-Tier Permitted Minority-Interest Radio Subsidiary is secured by a
first priority perfected security interest in the promissory note described in
the preceding clause (i) and the Indebtedness evidenced thereby, which security
interest has been assigned to the Administrative Agent for the ratable benefit
of the Lenders pursuant to documentation in form and substance satisfactory to
the Administrative Agent, and

(c) a Subsidiary of the Company (i) that does not and will not itself or through
the Subsidiaries own a Station or an interest in a Station or manage or operate
a Station, (ii) in which the Company and/or one or more Subsidiary Guarantors
collectively own less than all but not less than fifty-one percent (51%) of the
outstanding shares of each class of the capital stock thereof, and (iii) in
which an Investment is permitted under subsection 13.7(c) or subsection 13.7(m).

“Permitted Minority-Interest Transfer”: a sale, issuance or other transfer of
securities of a Subsidiary of the Company, if after such sale or other transfer,
such Subsidiary shall meet the applicable requirements of the definition of
“Permitted Minority-Interest Subsidiary”.

“Permitted Receivables Financing”: any transaction or series of transactions
that may be entered into by the Company or any Subsidiary pursuant to which it
may sell, convey, contribute to capital or otherwise transfer (which sale,
conveyance, contribution to capital or transfer may include or be supported by
the grant of a security interest) accounts receivable or interests therein and
all collateral securing such accounts receivable, all contracts and contract
rights, purchase orders, security interests, financing statements or other
documentation in respect of such accounts receivable, any guarantees,
indemnities, warranties or other obligations in respect of such accounts
receivable, any other assets that are customarily transferred or in respect of
which security interests are customarily granted in connection with asset
securitization transactions involving receivables similar to such accounts
receivable and any collections or proceeds of any of the foregoing
(collectively, the “Related Assets”) (i) to a trust, partnership, corporation or
other Person (other than the Company or any Subsidiary other than an SPE
Subsidiary), which transfer is funded in whole or in part, directly or
indirectly, by the incurrence or issuance by the transferee or any successor
transferee of Indebtedness, fractional undivided interests or other securities
that are to receive payments from, or that represent interests in, the cash flow
derived from such accounts receivable and Related Assets or interests in such
accounts receivable and Related Assets, or (ii) directly to one or more
investors or other purchasers (other than the Company or any Subsidiary), it
being understood that a Permitted Receivables Financing may involve (A) one or
more sequential transfers or pledges of the same accounts receivable and Related
Assets, or interests therein (such as a sale, conveyance or other transfer to an
SPE Subsidiary followed by a pledge of the transferred accounts receivable and
Related Assets to secure Indebtedness incurred by the SPE Subsidiary), and all
such transfers, pledges and Indebtedness incurrences shall be part of and
constitute a single Permitted Receivables

 

27



--------------------------------------------------------------------------------

Financing, and (B) periodic transfers or pledges of accounts receivable and/or
revolving transactions in which new accounts receivable and Related Assets, or
interests therein, are transferred or pledged upon collection of previously
transferred or pledged accounts receivable and Related Assets, or interests
therein, provided that any such transactions shall provide for recourse to such
Subsidiary (other than any SPE Subsidiary) or the Company (as applicable) only
in respect of the cash flows in respect of such accounts receivable and Related
Assets and to the extent of other customary securitization undertakings in the
jurisdiction relevant to such transactions.

The “amount” or “principal amount” of any Permitted Receivables Financing shall
be deemed at any time to be (1) the aggregate principal or stated amount of the
Indebtedness, fractional undivided interests (which stated amount may be
described as a “net investment” or similar term reflecting the amount invested
in such undivided interest) or other securities incurred or issued pursuant to
such Permitted Receivables Financing, in each case outstanding at such time, or
(2) in the case of any Permitted Receivables Financing in respect of which no
such Indebtedness, fractional undivided interests or securities are incurred or
issued, the cash purchase price paid by the buyer in connection with its
purchase of accounts receivable less the amount of collections received by the
Company or any Subsidiary in respect of such accounts receivable and paid to
such buyer, excluding any amounts applied to purchase fees or discount or in the
nature of interest. Each Lender authorizes the Administrative Agent to enter
into an intercreditor agreement in respect of each Permitted Receivables
Financing from time to time in effect and to take all actions it deems
appropriate or necessary in connection with any such intercreditor agreement.

“Permitted Uses of Proceeds”: as defined in subsection 2.3.

“Person”: an individual, partnership, corporation, business trust, joint stock
company, trust, limited liability company, unincorporated association, joint
venture, Governmental Authority or other entity of whatever nature.

“Plan”: any pension plan which is covered by Title IV of ERISA and in respect of
which the Company or a Commonly Controlled Entity is an “employer” as defined in
Section 3(5) of ERISA.

“Pledged Note”: as defined in the Guarantee and Collateral Agreement.

“Pledged Stock”: as defined in the Guarantee and Collateral Agreement.

“Principal Debt Payments”: for any period, the sum of all scheduled payments of
principal amounts of Indebtedness of the Company and its Subsidiaries, on a
consolidated basis, during such period.

“Pro Forma Balance Sheet”: as defined in subsection 10.1(a).

“Properties”: each parcel of real property currently or previously owned or
operated by the Company or any Subsidiary of the Company.

 

28



--------------------------------------------------------------------------------

“Refunded Swing Line Loans”: as defined in subsection 6.7(b).

“Register”: as defined in subsection 16.6(d).

“Regulation U”: Regulation U of the Board, as from time to time in effect.

“Related Assets”: has the meaning set forth in the definition of “Permitted
Receivables Financing.”

“Related Document”: any agreement, certificate, document or instrument relating
to a Letter of Credit.

“Release Lenders”: at a particular time Lenders that hold at least (a) 75% of
(i) the aggregate then outstanding principal amount of the Tranche A Term Loans,
(ii) the Revolving Credit Commitments or if the Revolving Credit Commitments
have been cancelled (w) the aggregate then outstanding principal amount of the
Revolving Credit Loans, (x) the L/C Participating Interests in the aggregate
amount then available to be drawn under all outstanding Letters of Credit,
(y) the aggregate then outstanding principal amount of Revolving L/C Obligations
and (z) the aggregate amount represented by the agreements of the Lenders in
subsections 6.7(b) and (d) with respect to the Swing Line Loans then outstanding
or the Swing Line Loan Participation Certificates then outstanding and (iii) the
Incremental Revolving Loan Commitments or if any Incremental Revolving Loan
Commitments have been cancelled the aggregate then outstanding principal amount
of the Incremental Revolving Loans outstanding under the applicable Incremental
Revolving Loan Facility and (b) 75% of the aggregate then outstanding principal
amount of the Term Loans (other than Tranche A Term Loans).

“Reorganization”: with respect to a Multiemployer Plan, the condition that such
Plan is in reorganization as such term is used in Section 4241 of ERISA.

“Reportable Event”: any of the events set forth in Section 4043(b) of ERISA or
the regulations thereunder.

“Required Application Lenders”: at a particular time Lenders that hold:

(a) more than 50% of (x) the aggregate then outstanding principal amount of
Tranche A Term Loans, (y) the Revolving Credit Commitments or if the Revolving
Credit Commitments have been cancelled (i) the aggregate then outstanding
principal amount of the Revolving Credit Loans, (ii) the L/C Participating
Interests in the aggregate amount then available to be drawn under all
outstanding Letters of Credit, (iii) the aggregate then outstanding principal
amount of Revolving L/C Obligations and (iv) the aggregate amount represented by
the agreements of the Lenders in subsections 6.7(b) and (d) with respect to the
Swing Line Loans then outstanding or the Swing Line Loan Participation
Certificates then outstanding and (z) any Incremental Revolving Loan Commitments
or if any Incremental Revolving Loan Commitments have been cancelled the
aggregate then outstanding principal amount of the Incremental Revolving Loans
outstanding under such Incremental Revolving Loan Facility, and

 

29



--------------------------------------------------------------------------------

(b) more than 50% of the aggregate then outstanding principal amount of the Term
Loans (other than Tranche A Term Loans).

“Required Lenders”: at a particular time Lenders that hold more than 50% of
(a) the aggregate then outstanding principal amount of the Term Loans or, prior
to the Closing Date, the Term Loan Commitments, (b) the Revolving Credit
Commitments or if the Revolving Credit Commitments have been cancelled (i) the
aggregate then outstanding principal amount of the Revolving Credit Loans,
(ii) the L/C Participating Interests in the aggregate amount then available to
be drawn under all outstanding Letters of Credit, (iii) the aggregate then
outstanding principal amount of Revolving L/C Obligations and (iv) the aggregate
amount represented by the agreements of the Lenders in subsections 6.7(b) and
(d) with respect to the Swing Line Loans then outstanding or the Swing Line Loan
Participation Certificates then outstanding and (c) the Incremental Revolving
Loan Commitments or if any Incremental Revolving Loan Commitments have been
cancelled the aggregate then outstanding principal amount of the Incremental
Revolving Loans outstanding under the applicable Incremental Revolving Loan
Facility.

“Required Revolving/Tranche A Lenders”: more than 50% of (a) the aggregate then
outstanding principal amount of Tranche A Term Loans, (b) the Revolving Credit
Commitments or if the Revolving Credit Commitments have been cancelled (i) the
aggregate then outstanding principal amount of the Revolving Credit Loans,
(ii) the L/C Participating Interests in the aggregate amount then available to
be drawn under all outstanding Letters of Credit, (iii) the aggregate then
outstanding principal amount of Revolving L/C Obligations and (iv) the aggregate
amount represented by the agreements of the Lenders in subsections 6.7(b) and
(d) with respect to the Swing Line Loans then outstanding or the Swing Line Loan
Participation Certificates then outstanding and (c) any Incremental Revolving
Loan Commitments or if any Incremental Revolving Loan Commitments have been
cancelled the aggregate then outstanding principal amount of the Incremental
Revolving Loans outstanding under such Incremental Revolving Loan Facility.

“Requirement of Law”: as to any Person, the Certificate of Incorporation and
By-Laws or other organizational or governing documents of such Person, and any
law, treaty, rule or regulation (including, without limitation, Environmental
Laws) or determination of an arbitrator or a court or other Governmental
Authority, in each case applicable to or binding upon such Person or any of its
property or to which such Person or any of its property is subject.

“Responsible Officer”: the chief executive officer or the chief operating
officer of the Company or, with respect to financial matters, the chief
financial officer, vice president – finance or treasurer of the Company.

“Restricted Payments”: as defined in subsection 13.9.

“Revolving Credit Commitment”: as to any Lender, its obligations to make
Revolving Credit Loans to the Company pursuant to subsection 6.1, and to
purchase its L/C Participating Interest in any Letter of Credit in an aggregate
amount not to exceed at

 

30



--------------------------------------------------------------------------------

any time the amount set forth opposite such Lender’s name in Schedule I under
the heading “Revolving Credit” and in an aggregate amount not to exceed at any
time the amount equal to such Lender’s Revolving Credit Commitment Percentage of
the aggregate Revolving Credit Commitments, as the aggregate Revolving Credit
Commitments may be reduced or adjusted from time to time pursuant to this
Agreement; collectively, as to all the Lenders, the “Revolving Credit
Commitments”. The Revolving Credit Commitments as of the Closing Date shall be
$200,000,000.

“Revolving Credit Commitment Percentage”: as to any Lender at any time, the
percentage which such Lender’s Revolving Credit Commitment constitutes of all of
the Revolving Credit Commitments (or, if the Revolving Credit Commitments shall
have been terminated, the percentage of the outstanding Aggregate Revolving
Credit Extensions of Credit and Swing Line Loans constituted by such Lender’s
Aggregate Revolving Credit Extensions of Credit and participating interest in
Swing Line Loans).

“Revolving Credit Commitment Period”: the period from and including the Closing
Date to but not including the Revolving Credit Termination Date.

“Revolving Credit Loan” and “Revolving Credit Loans”: as defined in subsection
6.1(a).

“Revolving Credit Termination Date”: the earlier of (i) June 12, 2013, and
(ii) any other date on which the Revolving Credit Commitments shall terminate
hereunder.

“Revolving L/C Obligations”: the obligations of the Company to reimburse the
Issuing Lender for any payments made by an Issuing Lender under any Letter of
Credit that have not been reimbursed by the Company pursuant to subsection 6.6.

“SEC Filings”: as to the Company, any public filings that the Company has made
on form 10K, 10Q or 8K pursuant to the U.S. federal securities statutes, rules
or regulations prior to the Closing Date.

“Separation”: as defined in the recitals hereto.

“Separation Agreement”: as defined in the recitals hereto.

“Single Employer Plan”: any Plan which is covered by Title IV of ERISA, but
which is not a Multiemployer Plan.

“Special Distribution”: as defined in the recitals hereto.

“SPE Subsidiary”: any wholly owned Subsidiary of the Company formed solely for
the purpose of, and that engages only in, one or more Permitted Receivables
Financings.

“Standby L/C”: an irrevocable standby or direct pay Letter of Credit under which
the Issuing Lender agrees to make payments in Dollars for the account of the
Company on behalf of the Company or any Subsidiary thereof, in respect of
obligations of the

 

31



--------------------------------------------------------------------------------

Company or a Subsidiary thereof incurred for general corporate purposes,
including, without limitation, for insurance purposes or in respect of advance
payments or as bid or performance bonds.

“Station”: a radio station operated to transmit over airwaves radio signals
within a geographic area for the purposes of providing commercial broadcasting
radio programming.

“Subsidiary”: as to any Person, a corporation, partnership or other entity of
which shares of capital stock or other equity interests having ordinary voting
power (other than capital stock or other equity interests having such power only
by reason of the happening of a contingency) to elect a majority of the board of
directors or other managers of such corporation, partnership or other entity are
at the time owned, directly or indirectly, or the management of which is
otherwise controlled, directly or indirectly, or both, by such Person.

“Subsidiary Guarantor”: any Subsidiary which enters into the Guarantee and
Collateral Agreement pursuant to subsections 11.1(d) or 12.8(a) or (b) (it being
understood and agreed that, subject to subsection 12.8(b), (i) no Foreign
Subsidiary of the Company, (ii) no other Subsidiary of the Company if more than
65% of the assets of such Subsidiary are securities of foreign Persons (such
determination to be made on the basis of fair market value), (iii) no
Non-Significant Subsidiary and (iv) no Permitted Minority-Interest Subsidiary
shall, in any case, enter into the Guarantee and Collateral Agreement pursuant
to subsections 11.1(g) or 12.8(a)).

“Swing Line Commitment”: JPMCB’s obligation to make Swing Line Loans pursuant to
subsection 6.7.

“Swing Line Lender”: at any time the Lender then having an obligation to make
Swing Line Loans under this Agreement.

“Swing Line Loan” and “Swing Line Loans”: as defined in subsection 6.7(a).

“Swing Line Loan Participation Certificate”: a certificate in substantially the
form of Exhibit D hereto.

“Syndication Agents”: Bank of America, N.A. and Deutsche Bank Trust Company
Americas.

“Tax Sharing Agreement”: the Tax Sharing and Indemnification Agreement, dated as
of June 12, 2007, among the Company, TWDC and ABC Radio, as amended from time to
time.

“Term Loan Commitments”: as to any Lender, the collective reference to its
Tranche A Term Loan Commitment, its Tranche B Term Loan Commitment and each of
its Incremental Term Loan Commitments.

 

32



--------------------------------------------------------------------------------

“Term Loans”: collectively, the Tranche A Term Loans, the Tranche B Term Loans
and the Incremental Term Loans; each, a “Term Loan”.

“Tranche A Term Loan” and “Tranche A Term Loans”: as defined in subsection 2.1.

“Tranche A Term Loan Commitment”: as to any Lender, its obligations to make
Tranche A Term Loans to the Company on the Closing Date pursuant to subsection
2.1, in an aggregate amount not to exceed the amount set forth opposite such
Lender’s name in Schedule I under the heading “Tranche A Term Loan” and in an
aggregate amount not to exceed the amount equal to such Lender’s Tranche A Term
Loan Commitment Percentage of the aggregate Tranche A Term Loan Commitments;
collectively, as to all the Lenders, the “Tranche A Term Loan Commitments”. The
Tranche A Term Loan Commitments as of the Closing Date shall be $600,000,000.

“Tranche A Term Loan Commitment Percentage”: as to any Lender, the percentage
which such Lender’s Tranche A Term Loan (or, prior to the Closing Date, Tranche
A Term Loan Commitment) constitutes of the aggregate then outstanding principal
amount of Tranche A Term Loans (or Tranche A Term Loan Commitments).

“Tranche B Maturity Date”: June 12, 2014, or if such day is not a Business Day,
the first Business Day thereafter.

“Tranche B Term Loan” and “Tranche B Term Loans”: as defined in subsection 3.1.

“Tranche B Term Loan Commitment”: as to any Lender, its obligation to make a
Tranche B Term Loan to the Company on the Closing Date pursuant to subsection
3.1, in an aggregate amount not to exceed the amount set forth opposite such
Lender’s name in Schedule I under the heading “Tranche B Term Loan” and in an
aggregate amount not to exceed the amount equal to such Lender’s Tranche B Term
Loan Commitment Percentage of the aggregate Tranche B Term Loan Commitments;
collectively, as to all the Lenders, the “Tranche B Term Loan Commitments”. The
Tranche B Term Loan Commitments as of the Closing Date shall be $1,535,000,000.

“Tranche B Term Loan Commitment Percentage”: as to any Lender, the percentage
which such Lender’s Tranche B Term Loan (or, prior to the Closing Date, Tranche
B Term Loan Commitment) constitutes of the aggregate then outstanding principal
amount of Tranche B Term Loans (or Tranche B Term Loan Commitments).

“Transactions”: the collective reference to (a) the Separation, (b) the Merger,
(c) the Special Distribution and (d) the other transactions contemplated hereby.

“TWDC”: as defined in the recitals hereto.

“Type”: as to any Loan, its nature as an ABR Loan or a Eurodollar Loan.

 

33



--------------------------------------------------------------------------------

“Uniform Customs”: the Uniform Customs and Practice for Documentary Credits
(1993 Revision), International Chamber of Commerce Publication No. 500 (or any
successor publication), as the same may be amended from time to time.

“U.S. Taxes”: any tax, assessment, or other charge or levy and any liabilities
with respect thereto, including any penalties, additions to tax, fines or
interest thereon, imposed by or on behalf of the United States or any taxing
authority thereof.

“Working Capital Payment”: any payment made by the Company or any of its
Subsidiaries in respect of the Final Adjustment Amount (as defined in the
Separation Agreement) pursuant to Section 2.10 of the Separation Agreement.

“Working Day”: any Business Day which is a day for trading by and between banks
in Dollar deposits in the interbank Eurodollar market.

1.2 Other Definitional Provisions. (a) Unless otherwise specified therein, all
terms defined in this Agreement shall have the defined meanings when used in the
Notes, any other Credit Document or any certificate or other document made or
delivered pursuant hereto.

(b) As used herein and in the Notes, any other Credit Document and any
certificate or other document made or delivered pursuant hereto, accounting
terms relating to the Company and its Subsidiaries not defined in subsection 1.1
and accounting terms partly defined in subsection 1.1 to the extent not defined,
shall have the respective meanings given to them under GAAP.

(c) The words “hereof”, “herein” and “hereunder” and words of similar import
when used in this Agreement shall refer to this Agreement as a whole and not to
any particular provision of this Agreement, and section, subsection, schedule
and exhibit references are to this Agreement unless otherwise specified.

(d) The meanings given to terms defined herein shall be equally applicable to
the singular and plural forms of such terms.

SECTION 2. AMOUNT AND TERMS OF TRANCHE A TERM LOAN COMMITMENTS

2.1 Tranche A Term Loans. Subject to the terms and conditions hereof, each
Lender severally agrees to make a term loan (a “Tranche A Term Loan”) to the
Company on the Closing Date in an amount equal to the Tranche A Term Loan
Commitment of such Lender; provided that on the Closing Date, if all conditions
precedent required to be satisfied under subsection 11.1 have been met or
waived, funding shall occur by 8:30 A.M. The Tranche A Term Loans may from time
to time be (a) Eurodollar Loans or (b) ABR Loans or (c) a combination thereof,
as determined by the Company and notified to the Administrative Agent in
accordance with subsections 8.1, 8.2 and 8.3; provided on the Closing Date, the
Tranche A Term Loans may be made as Eurodollar Loans with an Interest Period of
one month upon one Business Day prior notice.

 

34



--------------------------------------------------------------------------------

2.2 Repayment of Tranche A Term Loans. The Company shall repay the Tranche A
Term Loans in consecutive quarterly installments on the last day of each fiscal
quarter (or, in the case of the last installment, the date that is the sixth
anniversary of the Closing Date), commencing on September 30, 2010, in the
aggregate principal amount set forth opposite each of such installments
specified below:

 

Installment

   Amount

1

   $ 15,000,000

2

   $ 15,000,000

3

   $ 15,000,000

4

   $ 15,000,000

5

   $ 22,500,000

6

   $ 22,500,000

7

   $ 22,500,000

8

   $ 22,500,000

9

   $ 112,500,000

10

   $ 112,500,000

11

   $ 112,500,000

Sixth anniversary of the Closing Date

   $ 112,500,000

2.3 Proceeds of Tranche A Term Loans. The Company shall use the proceeds of the
Tranche A Term Loans, together with the proceeds of the other Term Loans (i) to
finance the Transactions (including any Working Capital Payment), (ii) to
refinance the Existing Citadel Credit Agreement and all other Indebtedness of
the Company and its Subsidiaries outstanding as of the Closing Date, except for
Indebtedness permitted by subsection 13.2, (iii) to refinance the Existing ABC
Radio Credit Agreement, and (iv) to finance the payment of the fees and expenses
of the Transactions and the transactions contemplated thereby, including any
refinancing of, and payments in connection with, the Existing Convertible
Subordinated Notes, (the uses referred to in clauses (i) through (iv) referred
to as the “Permitted Uses of Proceeds”).

SECTION 3. AMOUNT AND TERMS OF TRANCHE B TERM LOAN COMMITMENTS

3.1 Tranche B Term Loans. Subject to the terms and conditions hereof, each
Lender severally agrees to make a term loan (a “Tranche B Term Loan”) to the
Company on the Closing Date in an amount equal to the Tranche B Term Loan
Commitment of such Lender; provided that on the Closing Date, if all conditions
precedent required to be satisfied under subsection 11.1 have been met or
waived, funding shall occur by 8:30 A.M. The Tranche B Term Loans may from time
to time be (a) Eurodollar Loans or (b) ABR Loans or (c) a combination thereof,
as determined by the Company and notified to the Administrative Agent in
accordance with subsections 8.1, 8.2 and 8.3; provided on the Closing Date, the
Tranche B Term Loans may be made as Eurodollar Loans with an Interest Period of
one month upon one Business Day prior notice.

 

35



--------------------------------------------------------------------------------

3.2 Repayment of Tranche B Term Loans. The Company shall repay the Tranche B
Term Loans in consecutive quarterly installments on the last day of each fiscal
quarter (or, in the case of the last installment, the date that is the seventh
anniversary of the Closing Date), commencing on September 30, 2010, in the
aggregate principal amount set forth opposite each such installment specified
below:

 

Installment

   Amount

1

   $ 3,837,500

2

   $ 3,837,500

3

   $ 3,837,500

4

   $ 3,837,500

5

   $ 3,837,500

6

   $ 3,837,500

7

   $ 3,837,500

8

   $ 3,837,500

9

   $ 3,837,500

10

   $ 3,837,500

11

   $ 3,837,500

12

   $ 3,837,500

13

   $ 3,837,500

14

   $ 3,837,500

15

   $ 3,837,500

Seventh anniversary of Closing Date

   $ 1,477,437,500

3.3 Proceeds of Tranche B Term Loans. The Company shall use the proceeds of the
Tranche B Term Loans, together with the proceeds of the other Term Loans, for
the Permitted Uses of Proceeds.

SECTION 4. AMOUNT AND TERMS OF INCREMENTAL TERM LOAN COMMITMENTS

4.1 Incremental Term Loans. Subject to the terms and conditions of the
applicable Incremental Facility Activation Notice, each Lender which executed
such Incremental Facility Activation Notice severally agrees to make a term loan
(an “Incremental Term Loan”) to the Company on the Incremental Facility
Effective Date specified in such Incremental Facility Activation Notice in an
amount equal to the Incremental Term Loan Commitment of such Lender specified in
such Incremental Facility Activation Notice. The Incremental Term Loans may from
time to time be (a) Eurodollar Loans or (b) ABR Loans or (c) a combination
thereof, as determined by the Company and notified to the Administrative Agent
in accordance with subsections 8.1, 8.2 and 8.3; provided on the applicable
Incremental Facility Activation Date, the Incremental Term Loans may be made as
Eurodollar Loans with an Interest Period of one month upon one Business Day
prior notice.

 

36



--------------------------------------------------------------------------------

4.2 Repayment of Incremental Term Loans. The Company shall repay the Incremental
Term Loans made pursuant to an Incremental Facility Activation Notice on the
dates and in the amounts specified in such Incremental Facility Activation
Notice.

4.3 Proceeds of Incremental Term Loans. The Company shall use the proceeds of
the Incremental Term Loans for the purposes specified in subsection 7.3.

SECTION 5. [INTENTIONALLY OMITTED]

SECTION 6. AMOUNT AND TERMS OF REVOLVING CREDIT COMMITMENTS

6.1 Revolving Credit Commitments. (a) Subject to the terms and conditions
hereof, each Lender agrees to extend credit, in an aggregate amount not to
exceed such Lender’s Revolving Credit Commitment, to the Company from time to
time on any Borrowing Date during the Revolving Credit Commitment Period by
purchasing an L/C Participating Interest in each Letter of Credit issued by the
Issuing Lender and by making loans to the Company (“Revolving Credit Loans”)
from time to time. Notwithstanding the foregoing, in no event shall (i) any
Revolving Credit Loan or Swing Line Loan be made, or any Letter of Credit be
issued, if, after giving effect to such making or issuance and the use of
proceeds thereof as irrevocably directed by the Company, the sum of the
Aggregate Revolving Credit Extensions of Credit and the aggregate outstanding
principal amount of the Swing Line Loans would exceed the aggregate Revolving
Credit Commitments or if subsection 6.7 would be violated thereby or (ii) any
Revolving Credit Loan or Swing Line Loan be made, or any Letter of Credit be
issued, if the amount of such Loan to be made or any Letter of Credit to be
issued would, after giving effect to the use of proceeds, if any, thereof,
exceed the Available Revolving Credit Commitments. During the Revolving Credit
Commitment Period, the Company may use the Revolving Credit Commitments by
borrowing, prepaying the Revolving Credit Loans or Swing Line Loans in whole or
in part, and reborrowing, all in accordance with the terms and conditions
hereof, and/or by having the Issuing Lenders issue Letters of Credit, having
such Letters of Credit expire undrawn upon or if drawn upon, reimbursing the
relevant Issuing Lender for such drawing, and having the Issuing Lenders issue
new Letters of Credit.

(b) Each borrowing of Revolving Credit Loans pursuant to the Revolving Credit
Commitments shall be in an aggregate principal amount of the lesser of
(i) $2,500,000, or a whole multiple of $1,000,000 in excess thereof, and
(ii) the Available Revolving Credit Commitments, except that any borrowing of a
Revolving Credit Loan to be used solely to pay a like amount of Swing Line Loans
may be in the aggregate principal amount of such Swing Line Loans.

6.2 Proceeds of Revolving Credit Loans. The Company shall use the proceeds of
Revolving Credit Loans solely for (a) making payments to the Issuing Lender to
reimburse the Issuing Lender for drawings made under the Letters of Credit,
(b) repaying Swing Line Loans and Revolving Credit Loans after the Closing Date,
(c) financing the general working capital needs of the Company or any of its
Subsidiaries, (d) financing Restricted Payments permitted under subsection 13.9
(with regard to Restricted Payments under subsection 13.9(d) limited to

 

37



--------------------------------------------------------------------------------

the amount of the Available Excess Cash Flow, provided that the foregoing
limitation shall not apply if the Consolidated Total Net Leverage Ratio as of
the most recently completed period of four consecutive fiscal quarters ending
prior to such Restricted Payment for which the financial statements and
certificates required by subsections 12.1 and 12.2 (including any certificate
described in clause (ii) of the second sentence of subsection 12.1) have been
delivered or for which comparable financial statements have been filed with the
Securities and Exchange Commission, determined after giving pro forma effect to
such Restricted Payment and to any other event occurring after such period and
within three (3) Business Days of the date of determination as to which pro
forma calculation is appropriate as if such Restricted Payment had occurred as
of the first day of such period, is less than 6.0 to 1.0), (e) refinancing
Indebtedness (including the Existing Convertible Subordinated Notes),
(f) financing capital expenditures, (g) financing any Working Capital Payment,
(h) payment of the Special Distribution and (i) other general corporate purposes
of the Company or any of its Subsidiaries, including, without limitation, to
finance the purchase price of Permitted Acquisitions, Permitted Joint Ventures
and other permitted Investments, and to refinance any Indebtedness assumed or
being repaid or repurchased in connection therewith, including any upfront
payment, or any investment in working capital following a Permitted Acquisition
or Permitted Joint Venture, in each case to the extent permitted under
Section 13, and to pay related fees and expenses, all in accordance with the
terms and conditions hereof.

6.3 Issuance of Letters of Credit. (a) The Company may from time to time request
any Issuing Lender to issue a Letter of Credit, which may be either a Standby
L/C or a Commercial L/C, by delivering to the Administrative Agent at its
address specified in subsection 16.2 and the Issuing Lender an L/C Application
completed to the satisfaction of the Issuing Lender, together with the proposed
form of the Letter of Credit (which shall comply with the applicable
requirements of paragraph (b) below) and such other certificates, documents and
other papers and information as the Issuing Lender may reasonably request;
provided that if the Issuing Lender informs the Company that it is for any
reason unable to open such Letter of Credit, the Company may request another
Lender to open such Letter of Credit upon the same terms offered to the initial
Issuing Lender and if such other Lender agrees to issue such Letter of Credit
each reference to the Issuing Lender for purposes of the Credit Documents shall
be deemed to be a reference to such Lender.

(b) Each Letter of Credit issued hereunder shall, among other things, (i) be in
such form requested by the Company as shall be acceptable to the Issuing Lender
in its sole discretion and (ii) have an expiry date, in the case of each Standby
L/C, occurring not later than the earlier of (w) 365 days after the date of
issuance of such Standby L/C and (x) two Business Days prior to the Revolving
Credit Termination Date, and, in the case of each Commercial L/C, occurring not
later than the earlier of (y) 180 days after the date of issuance of such
Commercial L/C; provided, however, that at the request of the Company and upon
the consent, in its sole and absolute discretion, of the Issuing Lender issuing
such Commercial L/C, such date may be up to 360 days after the date of issuance
of such Commercial L/C and (z) two Business Days prior to the Revolving Credit
Termination Date. Each L/C Application and each Letter of Credit shall be
subject to the Uniform Customs and, to the extent not inconsistent therewith,
the laws of the State of New York.

 

38



--------------------------------------------------------------------------------

(c) Letters of credit issued under the Existing Credit Agreements which remain
outstanding on the Closing Date shall be deemed to be Letters of Credit issued
under this Agreement on the Closing Date.

6.4 Participating Interests. Effective in the case of each Letter of Credit
opened by the Issuing Lender as of the date of the opening thereof, the Issuing
Lender agrees to allot and does allot, to itself and each other Lender, and each
Lender severally and irrevocably agrees to take and does take in such Letter of
Credit and the related L/C Application, an L/C Participating Interest in a
percentage equal to such Lender’s Revolving Credit Commitment Percentage.

6.5 Procedure for Opening Letters of Credit. Upon receipt of any L/C Application
from the Company in respect of a Letter of Credit, the Issuing Lender will
promptly notify the Administrative Agent thereof. The Issuing Lender will
process such L/C Application, and the other certificates, documents and other
papers delivered to the Issuing Lender in connection therewith, upon receipt
thereof in accordance with its customary procedures and, subject to the terms
and conditions hereof, shall promptly open such Letter of Credit by issuing the
original of such Letter of Credit to the beneficiary thereof and by furnishing a
copy thereof to the Company; provided that no such Letter of Credit shall be
issued (a) if the amount of such requested Letter of Credit, together with the
sum of (i) the aggregate unpaid amount of Revolving L/C Obligations outstanding
at the time of such request and (ii) the maximum aggregate amount available to
be drawn under all Letters of Credit outstanding at such time, would exceed
$100,000,000 or (b) if subsection 6.1 would be violated thereby.

6.6 Payments in Respect of Letters of Credit. (a) The Company agrees forthwith
upon demand by the Issuing Lender and otherwise in accordance with the terms of
the L/C Application relating thereto (i) to reimburse the Issuing Lender,
through the Administrative Agent, for any payment made by the Issuing Lender
under any Letter of Credit, and (ii) to pay interest on any unreimbursed portion
of any such payment from the date of such payment until reimbursement in full
thereof at a rate per annum equal to (A) prior to the date which is one Business
Day after the day on which the Issuing Lender demands reimbursement from the
Company for such payment, the ABR plus the Applicable Margin for Revolving
Credit Loans which are ABR Loans and (B) on such date and thereafter, the ABR
plus the Applicable Margin for Revolving Credit Loans which are ABR Loans plus
2%.

(b) In the event that the Issuing Lender makes a payment under any Letter of
Credit and is not reimbursed in full therefor forthwith upon demand of the
Issuing Lender, and otherwise in accordance with the terms of the L/C
Application relating to such Letter of Credit, the Issuing Lender will promptly
notify each other Lender with a Revolving Credit Commitment through the
Administrative Agent. Forthwith upon its receipt of any such notice, each other
Lender with a Revolving Credit Commitment will transfer to the Issuing Lender,
through the Administrative Agent, in immediately available funds, an amount
equal to such other Lender’s pro rata share of the Revolving L/C Obligation
arising from such unreimbursed payment. Upon its receipt from such other Lender
of such amount and a request of such Lender, the Issuing Lender will complete,
execute and deliver to such other Lender an L/C Participation Certificate dated
the date of such receipt and in such amount.

 

39



--------------------------------------------------------------------------------

(c) Whenever, at any time after the Issuing Lender has made a payment under any
Letter of Credit and has received from any other Lender such other Lender’s pro
rata share of the Revolving L/C Obligation arising therefrom, the Issuing Lender
receives any reimbursement on account of such Revolving L/C Obligation or any
payment of interest on account thereof, the Issuing Lender will distribute to
such other Lender, through the Administrative Agent, its pro rata share thereof
in like funds as received (appropriately adjusted, in the case of interest
payments, to reflect the period of time during which such Lender’s participating
interest was outstanding and funded); provided that, in the event that the
receipt by the Issuing Lender of such reimbursement or such payment of interest
(as the case may be) is required to be returned, such other Lender will return
to the Issuing Lender, through the Administrative Agent, any portion thereof
previously distributed by the Issuing Lender to it in like funds as such
reimbursement or payment is required to be returned by the Issuing Lender.

6.7 Swing Line Commitment. (a) Subject to the terms and conditions hereof, JPMCB
agrees to make swing line loans (individually, a “Swing Line Loan”;
collectively, the “Swing Line Loans”) to the Company from time to time during
the Revolving Credit Commitment Period in an aggregate principal amount at any
one time outstanding not to exceed $20,000,000; provided that at no time may the
sum of the aggregate outstanding principal amount of the Swing Line Loans and
the Aggregate Revolving Credit Extensions of Credit exceed the Revolving Credit
Commitments. Amounts borrowed by the Company under this subsection may be repaid
and, through but excluding the Revolving Credit Termination Date, reborrowed.
The Swing Line Loans shall be ABR Loans, and shall not be entitled to be
converted into Eurodollar Loans. The Company shall give JPMCB irrevocable notice
(which notice must be received by JPMCB prior to 1:00 p.m., New York City time)
on the requested Borrowing Date specifying the amount of each requested Swing
Line Loan, which shall be in the minimum amount of $250,000 or a whole multiple
thereof. The proceeds of each Swing Line Loan will be made available by JPMCB to
the Company by crediting the account of the Company at JPMCB with such proceeds.
The proceeds of Swing Line Loans may be used solely for the purposes referred to
in subsection 6.2.

(b) JPMCB at any time in its sole and absolute discretion may, and on the
thirtieth day (or if such day is not a Business Day, the next Business Day)
after the Borrowing Date with respect to any Swing Line Loans shall, on behalf
of the Company (which hereby irrevocably directs JPMCB to act on its behalf),
request each Lender, including JPMCB, to make a Revolving Credit Loan (which
shall be initially an ABR Loan) in an amount equal to such Lender’s Revolving
Credit Commitment Percentage of the amount of such Swing Line Loans (the
“Refunded Swing Line Loans”) outstanding on the date such notice is given.
Unless any of the events described in paragraph (f) of Section 14 shall have
occurred (in which event the procedures of paragraph (c) of this subsection
shall apply) each Lender shall make the proceeds of its Revolving Credit Loan
available to JPMCB for the account of JPMCB at the office of JPMCB located at
270 Park Avenue, New York, New York 10017 prior to 12:00 Noon (New York City
time) in funds immediately available on the Business Day next succeeding the
date such notice is given. The proceeds of such Revolving Credit Loans shall be
immediately applied to repay the Refunded Swing Line Loans.

 

40



--------------------------------------------------------------------------------

(c) If prior to the making of a Revolving Credit Loan pursuant to paragraph
(b) of this subsection one of the events described in paragraph (f) of
Section 14 shall have occurred, each Lender will, on the date such Loan would
otherwise have been made, purchase an undivided participating interest in the
Refunded Swing Line Loans in an amount equal to its Revolving Credit Commitment
Percentage of such Refunded Swing Line Loans. Each Lender will immediately
transfer to JPMCB, in immediately available funds, the amount of its
participation and upon receipt thereof JPMCB will deliver to such Lender a Swing
Line Loan Participation Certificate dated the date of receipt of such funds and
in such amount.

(d) Whenever, at any time after JPMCB has received from any Lender such Lender’s
participating interest in a Swing Line Loan, JPMCB receives any payment on
account thereof, JPMCB will distribute to such Lender its participating interest
in such amount (appropriately adjusted, in the case of interest payments, to
reflect the period of time during which such Lender’s participating interest was
outstanding and funded) in like funds as received; provided, however, that in
the event that such payment received by JPMCB is required to be returned, such
Lender will return to JPMCB any portion thereof previously distributed by JPMCB
to it in like funds as such payment is required to be returned by JPMCB.

6.8 Participations. Each Lender’s obligation to purchase participating interests
pursuant to subsection 6.4 and clauses (b) and (c) of subsection 6.7 is absolute
and unconditional as set forth in subsection 8.16.

SECTION 7. AMOUNT AND TERMS OF INCREMENTAL REVOLVING LOAN COMMITMENTS

7.1 Incremental Revolving Loan Commitments. (a) Subject to the terms and
conditions of the applicable Incremental Facility Activation Notice, each Lender
which executed such Incremental Facility Activation Notice agrees to extend
credit, in an aggregate amount not to exceed such Lender’s applicable
Incremental Revolving Loan Commitment, to the Company from time to time on any
Borrowing Date during the applicable Incremental Revolving Loan Commitment
Period by making loans to the Company (“Incremental Revolving Loans”) from time
to time. Notwithstanding the foregoing, in no event shall any Incremental
Revolving Loan be made if after giving effect to such making and the use of
proceeds thereof as irrevocably directed by the Company, the aggregate then
outstanding principal amount of Incremental Revolving Loans under the applicable
Incremental Revolving Loan Facility would exceed the aggregate Incremental
Revolving Loan Commitments under such Incremental Revolving Loan Facility.
During such Incremental Revolving Loan Commitment Period, the Company may use
such Incremental Revolving Loan Commitments by borrowing, prepaying the
Incremental Revolving Loans in whole or in part, and reborrowing, all in
accordance with the terms and conditions hereof.

(b) Each borrowing of Incremental Revolving Loans pursuant to the Incremental
Revolving Loan Commitments under any Incremental Revolving Loan Facility shall
be in an aggregate principal amount of the lesser of (i) $2,500,000, or a whole
multiple of $1,000,000 in excess thereof, and (ii) the applicable Available
Incremental Revolving Loan Commitments.

 

41



--------------------------------------------------------------------------------

7.2 Mandatory Reduction of Incremental Revolving Loan Commitments. The
Incremental Revolving Loan Commitments under an Incremental Revolving Loan
Facility shall automatically be permanently reduced, and each Lender’s
Incremental Revolving Loan Commitment under such Incremental Revolving Loan
Facility shall be permanently reduced to an amount equal to such Lender’s
Commitment Percentage of such Incremental Revolving Loan Commitments, as so
reduced, on the dates and in the amounts specified in the applicable Incremental
Facility Activation Notice; provided, however, if prior to any of the dates
specified in the immediately preceding clause, the Incremental Revolving Loan
Commitments under an Incremental Revolving Loan Facility shall have been
permanently reduced pursuant to subsection 8.4 or 8.6 to an amount less than the
amount to which such Incremental Revolving Loan Commitments are required to be
reduced on such date pursuant to the schedule set forth in such Incremental
Facility Activation Notice, such Incremental Revolving Loan Commitments shall as
of such date be such lesser amount. If at the time of any such mandatory
reduction of any Incremental Revolving Loan Commitments, the aggregate principal
amount of the Incremental Revolving Loans then outstanding thereunder exceeds
the Incremental Revolving Loan Commitments as so reduced on such date, the
Company shall on such date prepay the Incremental Revolving Loans under such
Incremental Revolving Loan Facility in the amount of such excess, together with
accrued interest thereon to the date of payment.

7.3 Proceeds of Incremental Revolving Loans. The Company shall use the proceeds
of Incremental Revolving Loans (a) for purposes of financing Permitted
Acquisitions and Permitted Joint Ventures, including to finance the purchase
price thereof and to refinance any Indebtedness assumed or being repaid or
repurchased in connection therewith, including any upfront payment, or any
investment in working capital following a Permitted Acquisition or Permitted
Joint Venture, and to pay related fees and expenses, (b) for purposes of
financing Restricted Payments permitted under subsection 13.9 (with regard to
Restricted Payments under subsection 13.9(d) limited to the amount of the
Available Excess Cash Flow, provided that the foregoing limitation shall not
apply if the Consolidated Total Net Leverage Ratio as of the most recently
completed period of four consecutive fiscal quarters ending prior to such
Restricted Payment for which the financial statements and certificates required
by subsections 12.1 and 12.2 (including any certificate described in clause
(ii) of the second sentence of subsection 12.1) have been delivered or for which
comparable financial statements have been filed with the Securities and Exchange
Commission, determined after giving pro forma effect to such Restricted Payment
and to any other event occurring after such period and within three (3) Business
Days of the date of determination as to which pro forma calculation is
appropriate as if such Restricted Payment had occurred as of the first day of
such period, is less than 6.0 to 1.0), (c) for purposes of refinancing
Indebtedness (including the Existing Convertible Subordinated Notes), (d) for
purposes of financing capital expenditures, (e) for purposes of financing any
Working Capital Payment and (f) for other general corporate purposes of the
Company or any of its Subsidiaries.

SECTION 8. GENERAL PROVISIONS APPLICABLE TO LOANS AND LETTERS OF CREDIT

8.1 Procedure for Borrowing by the Company. (a) The Company may borrow under the
Commitments on any Working Day, if the borrowing is of Eurodollar Loans,

 

42



--------------------------------------------------------------------------------

or on any Business Day, if the borrowing is of ABR Loans. With respect to the
borrowings to take place on the Closing Date, the Company shall give the
Administrative Agent irrevocable notice (which notice must be received by the
Administrative Agent prior to 10:00 A.M., New York City time, on the Closing
Date). With respect to any subsequent borrowings, the Company shall give the
Administrative Agent irrevocable notice (which notice must be received by the
Administrative Agent prior to 12:00 Noon, New York City time, (i) three Working
Days prior to the requested Borrowing Date if all or any part of the Loans are
to be Eurodollar Loans and (ii) one Business Day prior to the requested
Borrowing Date if the borrowing is to be solely of ABR Loans) specifying (A) the
amount of the borrowing, (B) whether such Loans are initially to be Eurodollar
Loans or ABR Loans, or a combination thereof, (C) if the borrowing is to be
entirely or partly Eurodollar Loans, the length of the Interest Period for such
Eurodollar Loans, (D) if the borrowing is to be made after the Closing Date, the
amount of such borrowing to be constituted by Revolving Credit Loans and/or
Incremental Revolving Loans and (E) if the borrowing is to be made on the
Closing Date, the amount of such borrowing to be constituted by Tranche A Term
Loans, Tranche B Term Loans and/or Revolving Credit Loans. Upon receipt of such
notice the Administrative Agent shall promptly notify each Lender (which notice
shall in any event be delivered to each Lender by 4:00 P.M., New York City time,
on such date or, in the case of Loans to be made on the Closing Date, promptly
following receipt thereof by the Administrative Agent). Not later than 12:00
Noon, New York City time, on the Borrowing Date specified in such notice, each
Lender shall make available to the Administrative Agent at the office of the
Administrative Agent specified in subsection 16.2 (or at such other location as
the Administrative Agent may direct) an amount in immediately available funds
equal to the amount of the Loan to be made by such Lender. Subject to subsection
6.7(b), loan proceeds received by the Administrative Agent hereunder shall
promptly be made available to the Company by the Administrative Agent’s
crediting the account of the Company, at the office of the Administrative Agent
specified in subsection 16.2, with the aggregate amount actually received by the
Administrative Agent from the Lenders and in like funds as received by the
Administrative Agent.

(b) Any borrowing of Eurodollar Loans by the Company hereunder shall be in such
amounts and be made pursuant to such elections so that, after giving effect
thereto, (i) the aggregate principal amount of all Eurodollar Loans having the
same Interest Period shall not be less than $2,500,000, or a whole multiple of
$1,000,000 in excess thereof, and (ii) no more than fifteen Interest Periods
shall be in effect at any one time with respect to Eurodollar Loans which are
Tranche A Term Loans, Tranche B Term Loans or Incremental Term Loans,
respectively, and no more than ten Interest Periods shall be in effect at any
one time with respect to Eurodollar Loans which are Revolving Credit Loans or
Incremental Revolving Loans.

8.2 Repayment of Loans; Evidence of Debt. (a) The Company hereby unconditionally
promises to pay to the Administrative Agent for the account of each Lender
(i) the then unpaid principal amount of each Revolving Credit Loan of such
Lender on the Revolving Credit Termination Date (or such earlier date on which
the Revolving Credit Loans become due and payable pursuant to Section 14),
(ii) the then unpaid principal amount of each Incremental Revolving Loan of such
Lender on the applicable Incremental Revolving Loan Termination Date (or such
earlier date on which the applicable Incremental Revolving Loans become due and
payable pursuant to Section 14) and (iii) the principal amount of the Term Loan
of such Lender, in accordance with the applicable amortization schedule set
forth in subsections

 

43



--------------------------------------------------------------------------------

2.2, 3.2 and (as set forth in the applicable Incremental Facility Activation
Notice) 4.2 (or the then unpaid principal amount of such Term Loans, on the date
that any or all of the Term Loans become due and payable pursuant to
Section 14). The Company hereby further agrees to pay interest on the unpaid
principal amount of the Loans from time to time outstanding from the date hereof
until payment in full thereof at the rates per annum, and on the dates, set
forth in subsection 8.7.

(b) Each Lender shall maintain in accordance with its usual practice an account
or accounts evidencing indebtedness of the Company to such Lender resulting from
each Loan of such Lender from time to time, including the amounts of principal
and interest payable and paid to such Lender from time to time under this
Agreement.

(c) The Administrative Agent shall maintain the Register pursuant to subsection
16.6(d), and a subaccount therein for each Lender, in which shall be recorded
(i) the amount of each Loan made hereunder, the Type thereof and each Interest
Period applicable thereto, (ii) the amount of any principal or interest due and
payable or to become due and payable from the Company to each Lender hereunder
and (iii) both the amount of any sum received by the Administrative Agent
hereunder from the Company and each Lender’s share thereof.

(d) The entries made in the Register and the accounts of each Lender maintained
pursuant to subsection 8.2(b) shall, to the extent permitted by applicable law,
be prima facie evidence of the existence and amounts of the obligations of the
Company therein recorded; provided, however, that the failure of any Lender or
the Administrative Agent to maintain the Register or any such account, or any
error therein, shall not in any manner affect the obligation of the Company to
repay (with applicable interest) the Loans made to such Company by such Lender
in accordance with the terms of this Agreement.

8.3 Conversion Options. The Company may elect from time to time to convert
Eurodollar Loans into ABR Loans by giving the Administrative Agent irrevocable
notice of such election, to be received by the Administrative Agent prior to
12:00 Noon, New York City time, at least three Working Days prior to the
proposed conversion date, provided that any such conversion of Eurodollar Loans
shall only be made on the last day of an Interest Period with respect thereto.
The Company may elect from time to time to convert all or a portion of the ABR
Loans (other than Swing Line Loans) then outstanding to Eurodollar Loans by
giving the Administrative Agent irrevocable notice of such election, to be
received by the Administrative Agent prior to 12:00 Noon, New York City time, at
least three Working Days prior to the proposed conversion date, specifying the
Interest Period selected therefor, and, if no Default or Event of Default has
occurred and is continuing, such conversion shall be made on the requested
conversion date or, if such requested conversion date is not a Working Day, on
the next succeeding Working Day. Upon receipt of any notice pursuant to this
subsection 8.3, the Administrative Agent shall promptly, but in any event by
4:00 P.M., New York City time, notify each Lender thereof. All or any part of
the outstanding Loans (other than Swing Line Loans) may be converted as provided
herein, provided that partial conversions of Loans shall be in the aggregate
principal amount of $2,500,000, or a whole multiple of $1,000,000 in excess
thereof, and the aggregate principal amount of the resulting Eurodollar Loans
outstanding in respect of

 

44



--------------------------------------------------------------------------------

any one Interest Period shall be at least $2,500,000 or a whole multiple of
$1,000,000 in excess thereof.

8.4 Changes of Commitment Amounts. (a) The Company shall have the right, upon
not less than three Business Days’ notice to the Administrative Agent, to
terminate or, from time to time, reduce the Revolving Credit Commitments and/or
the Incremental Revolving Loan Commitments under an Incremental Revolving Loan
Facility subject to the provisions of this subsection 8.4. To the extent, if
any, that the sum of the amount of the Revolving Credit Loans, Swing Line Loans,
and Revolving L/C Obligations then outstanding and the amounts available to be
drawn under outstanding Letters of Credit exceeds the amount of the Revolving
Credit Commitments as then reduced, the Company shall be required to make a
prepayment equal to such excess amount, the proceeds of which shall be applied
first, to payment of the Swing Line Loans then outstanding, second, to payment
of the Revolving Credit Loans then outstanding, third, to payment of any
Revolving L/C Obligations then outstanding, and last, to cash collateralize any
outstanding Letters of Credit on terms reasonably satisfactory to the
Administrative Agent. Any such termination of the Revolving Credit Commitments
shall be accompanied by prepayment in full of the Revolving Credit Loans, Swing
Line Loans and Revolving L/C Obligations then outstanding and by cash
collateralization of any outstanding Letter of Credit on terms reasonably
satisfactory to the Administrative Agent. Upon termination of the Revolving
Credit Commitments any Letter of Credit then outstanding which has been so cash
collateralized shall no longer be considered a “Letter of Credit”, as defined in
subsection 1.1 and any L/C Participating Interests heretofore granted by the
Issuing Lender to the Lenders in such Letter of Credit shall be deemed
terminated (subject to automatic reinstatement in the event that such cash
collateral is returned and the Issuing Lender is not fully reimbursed for any
such Revolving L/C Obligations) but the Letter of Credit fees payable under
subsection 8.11 shall continue to accrue to the Issuing Lender (or, in the event
of any such automatic reinstatement, as provided in subsection 8.11) with
respect to such Letter of Credit until the expiry thereof. To the extent, if
any, that the amount of the Incremental Revolving Loans under an Incremental
Revolving Loan Facility then outstanding exceeds the amount of the Incremental
Revolving Loan Commitments under such Incremental Revolving Loan Facility as
then reduced, the Company shall be required to make a prepayment of such
Incremental Revolving Loans equal to such excess amount.

(b) Interest accrued on the amount of any partial prepayment pursuant to this
subsection 8.4 to the date of such partial prepayment shall be paid on the
Interest Payment Date next succeeding the date of such partial prepayment. In
the case of the termination of the Revolving Credit Commitments and/or any
Incremental Revolving Loan Commitments, interest accrued on the amount of any
prepayment relating thereto and any unpaid commitment fee accrued hereunder
shall be paid on the date of such termination. Any such partial reduction of the
Revolving Credit Commitments and/or any Incremental Revolving Loan Commitments
shall be in an amount of $2,500,000 or a whole multiple of $1,000,000 in excess
thereof, and shall reduce permanently the Revolving Credit Commitments and/or
such Incremental Revolving Loan Commitments then in effect.

8.5 Optional Prepayments. The Company may at any time and from time to time
prepay Loans, in whole or in part, without premium or penalty, upon at least one
Business Days’ irrevocable notice to the Administrative Agent in the case of ABR
Loans and two

 

45



--------------------------------------------------------------------------------

Working Days’ irrevocable notice to the Administrative Agent in the case of
Eurodollar Loans and specifying the date and amount of prepayment; provided that
Eurodollar Loans prepaid on other than the last day of any Interest Period with
respect thereto shall be prepaid subject to the provisions of subsection 8.21.
Upon receipt of such notice the Administrative Agent shall promptly notify each
Lender thereof. If such notice is given, the Company shall make such prepayment,
and the payment amount specified in such notice shall be due and payable, on the
date specified therein. Accrued interest on any Notes or on the amount of any
Loans paid in full pursuant to this subsection 8.5 shall be paid on the date of
such prepayment. Accrued interest on the amount of any partial prepayment shall
be paid on the Interest Payment Date next succeeding the date of such partial
prepayment. Partial prepayments shall be in an aggregate principal amount equal
to the lesser of (A) $2,500,000 or a whole multiple of $1,000,000 in excess
thereof and (B) the aggregate unpaid principal amount of the applicable Loans,
as the case may be. Any amount prepaid on account of Term Loans may not be
reborrowed. Partial prepayments of the Term Loans pursuant to this subsection
8.5 shall be applied as directed by the Company.

8.6 Mandatory Prepayments. (a) Subject to the provisions of paragraphs (d) and
(h) below, following any issuance of debt obligations of the Company or any of
its Subsidiaries (other than Indebtedness of the Company or any of its
Subsidiaries permitted to be issued under subsection 13.2) an amount equal to
100% of the net proceeds of such debt issuance shall, unless the Company and the
Required Application Lenders otherwise agree, be applied by the Company in the
following order of priority, except as such order of priority may be modified by
agreement of the Company and the Required Application Lenders: first, to the
ratable prepayment of the Term Loans (in the manner set forth in subsection
8.6(d)) and second, to permanently reduce the Revolving Credit Commitments in
the manner set forth in subsection 8.4(a) (and, to the extent that the Aggregate
Revolving Credit Extensions of Credit plus the then outstanding principal amount
of the Swing Line Loans exceed the Revolving Credit Commitments as so reduced,
such net proceeds shall be applied to the prepayment of the Revolving Credit
Loans and the Swing Line Loans and the cash collateralization of the Letters of
Credit in accordance with subsection 8.4 in an amount equal to such excess) and,
if so required by the applicable Incremental Facility Activation Notice(s), the
Incremental Revolving Loans (with any such prepayments of Incremental Revolving
Loans permanently reducing the applicable Incremental Revolving Loan Commitments
in the amount thereof).

(b) Subject to the provisions of paragraphs (d) and (h) below, following the
establishment of any Permitted Receivables Financing by the Company or any of
its Subsidiaries, an amount equal to 100% of the net proceeds of such Permitted
Receivables Financing that are not applied to prepay, redeem or acquire the
Existing Convertible Subordinated Notes (or a portion thereof) shall, unless the
Company and the Required Application Lenders otherwise agree, be applied by the
Company in the following order of priority, except as such order of priority may
be modified by agreement of the Company and the Required Application Lenders:
first, to the ratable prepayment of the Term Loans (in the manner set forth in
subsection 8.6(d) and second, to permanently reduce the Revolving Credit
Commitments in the manner set forth in subsection 8.4(a) (and, to the extent
that the Aggregate Revolving Credit Extensions of Credit plus the then
outstanding principal amount of the Swing Line Loans exceed the Revolving Credit
Commitments as so reduced, such net proceeds shall be applied to the prepayment
of the Revolving Credit Loans and the Swing Line Loans and the cash
collateralization of the Letters of Credit in accordance with subsection 8.4 in
an amount

 

46



--------------------------------------------------------------------------------

equal to such excess) and, if so required by the applicable Incremental Facility
Activation Notice(s), the Incremental Revolving Loans (with any such prepayments
of Incremental Revolving Loans permanently reducing the applicable Incremental
Revolving Loan Commitments in the amount thereof).

(c) Subject to paragraphs (d), (e), (f), (g) and (h) below, within 30 days
following receipt by the Company or any of its Subsidiaries of Net Proceeds from
any Asset Sale by the Company or any of its Subsidiaries, an amount equal to
100% of the Net Proceeds of such Asset Sale shall, unless the Company and the
Required Application Lenders otherwise agree, be applied by the Company in the
following order of priority, except as such order of priority may be modified by
agreement of the Company and the Required Application Lenders: first, to the
ratable prepayment of the Term Loans (in the manner set forth in subsection
8.6(d)) and second, to permanently reduce the Revolving Credit Commitments in
the manner set forth in subsection 8.4(a) (and, to the extent that the Aggregate
Revolving Credit Extensions of Credit plus the then outstanding principal amount
of the Swing Line Loans exceed the Revolving Credit Commitments as so reduced,
such net proceeds shall be applied to the prepayment of the Revolving Credit
Loans and the Swing Line Loans and the cash collateralization of the Letters of
Credit in accordance with subsection 8.4 in an amount equal to such excess) and,
if so required by the applicable Incremental Facility Activation Notice(s), the
Incremental Revolving Loans (with any such prepayments of Incremental Revolving
Loans permanently reducing the applicable Incremental Revolving Loan Commitments
in the amount thereof). Notwithstanding the above, (i) so long as any Existing
Convertible Subordinated Notes remain outstanding, the Company may elect to
apply the Net Proceeds from any Asset Sale within 24 months after receipt
thereof to repay the Existing Convertible Subordinated Notes (or a portion
thereof) prior to any repayment of the Loans and reduction of Commitments
specified above or reinvestment pursuant to subsection 13.6(e) or (f), (ii) the
Company may elect to apply Net Proceeds to prepay the Term Loans at any time in
accordance with this subsection 8.6(c) and (iii) the prepayment requirement
under this subsection 8.6(c) (x) shall not apply to an Asset Sale if at the time
of receipt of Net Proceeds from such Asset Sale the Consolidated Total Net
Leverage Ratio as of the most recently completed period of four consecutive
fiscal quarters ending prior to such date for which the financial statements and
certificates required by subsections 12.1 and 12.2 (including any certificate
described in clause (ii) of the second sentence of subsection 12.1) have been
delivered or for which comparable financial statements have been filed with the
Securities and Exchange Commission is less than 5.0 to 1.0, and (y) shall be
subject to the reinvestment rights provided in subsections 13.6(e) and (f).

(d) Partial prepayments of the Term Loans pursuant to subsection 8.6 shall be
applied first, to the next four installments thereof scheduled to be paid in
direct order, and second, to the remaining installments on a pro rata basis.
Subject to clause first of the immediately preceding sentence and paragraph
(d) below, prepayments applicable to the Tranche A Term Loans, the Tranche B
Term Loans and the Incremental Term Loans shall be made on a pro rata basis
based on the aggregate amount of such Term Loans then outstanding.
Notwithstanding the foregoing, Incremental Term Loans shall be entitled to
participate in mandatory prepayments under paragraphs (a) and (b) above and in
accordance with the two immediately preceding sentences only if required by the
applicable Incremental Facility Activation Notice(s).

 

47



--------------------------------------------------------------------------------

(e) Upon receipt by the Administrative Agent of the amounts required to be paid
pursuant to paragraph (c) above from any Asset Sale consisting of the sale of
all of the shares of capital stock of any Subsidiary Guarantor (or, upon receipt
by the Company or its Subsidiaries of such amounts as are permitted to be
retained in accordance with clause (g) of this subsection 8.6), (1) the
obligations of such Subsidiary Guarantor under its Guarantee shall automatically
be discharged and released without any further action by the Administrative
Agent or any Lender, and (2) the Administrative Agent and the Lenders will, upon
the request of the Company, execute and deliver any instrument or other document
in a form acceptable to the Administrative Agent which may reasonably be
required to evidence such discharge and release.

(f) Upon receipt by the Administrative Agent of the amounts required to be paid
pursuant to paragraph (c) above from any Asset Sale consisting of the sale of
shares of capital stock of any Subsidiary Guarantor or any Subsidiary of the
Company (or, upon receipt by the Company or its Subsidiaries of such amounts as
are permitted to be retained in accordance with clause (g) of this subsection
8.6), (1) the Administrative Agent shall release to the Company, without
representation, warranty or recourse, express or implied, those of such shares
of capital stock of such Subsidiary Guarantor or Subsidiary held by it as
Pledged Stock (as defined in the Company Pledge Agreement) and (2) the
Administrative Agent and the Lenders will, upon the request of the Company,
execute and deliver any instrument or other document in a form acceptable to the
Administrative Agent which may reasonably be required to evidence such release.

(g) Notwithstanding anything to the contrary contained in this subsection 8.6,
so long as no Default or Event of Default has occurred or is continuing or would
result therefrom, the Company may elect, by notice to the Administrative Agent,
to retain, without compliance with respect thereto with any of the provisions of
this subsection 8.6, up to $40,000,000 in the aggregate of Net Proceeds from
Asset Sales occurring after the Closing Date which the Company would otherwise
be required to apply to prepayment of the Term Loans and the reduction of the
Incremental Revolving Loan Commitments and Revolving Credit Commitments, and the
Term Loans need not be prepaid nor the Incremental Revolving Loan Commitments
and Revolving Credit Commitments reduced by such amount.

(h) Prepayments of Eurodollar Loans pursuant to this subsection 8.6, if not on
the last day of the Interest Period with respect thereto, shall, at the
Company’s option, as long as no Default or Event of Default has occurred and is
continuing, be prepaid subject to the provisions of subsection 8.21 or such
prepayment (after application to any ABR Loans, in the case of prepayments by
the Company) shall be deposited with the Administrative Agent as cash collateral
for such Eurodollar Loans on terms reasonably satisfactory to the Administrative
Agent and thereafter shall be applied to the prepayment of the Eurodollar Loans
on the last day of the respective Interest Periods for such Eurodollar Loans
next ending most closely to the date of receipt of such Net Proceeds. After such
application, unless a Default or an Event of Default shall have occurred and be
continuing, any remaining interest earned on such cash collateral shall be paid
to the Company.

(i) Upon the Revolving Credit Termination Date the Company shall, with respect
to each then outstanding Letter of Credit, if any, either (i) cause such Letter
of Credit to

 

48



--------------------------------------------------------------------------------

be cancelled without such Letter of Credit being drawn upon or
(ii) collateralize the Revolving L/C Obligations with respect to such Letter of
Credit with a letter of credit issued by banks or a bank satisfactory to the
Administrative Agent on terms satisfactory to the Administrative Agent.

(j) Upon consummation by the Company or any Subsidiary of a Permitted
Minority-Interest Transfer, (i) the Administrative Agent shall release to the
Company, without representation, warranty or recourse, those shares of capital
stock of the Subsidiary that are the subject of such Permitted Minority-Interest
Transfer as permitted in clauses (1) and (2) of subsection 8.6(f) and shall
release any Pledged Note theretofore pledged, provided that the conditions set
forth in clause (a)(iii) and (iv) of the definition of Permitted
Minority-Interest Subsidiaries shall have been satisfied, and (ii) if such
Subsidiary whose shares are the subject of such Permitted Minority-Interest
Transfer is a Subsidiary Guarantor, the obligations of such Subsidiary under its
Subsidiary Guarantee shall automatically be discharged and released as provided
in clauses (1) and (2) of subsection 8.6(e) above.

8.7 Interest Rates and Payment Dates. (a) Each Eurodollar Loan shall bear
interest for each day during each Interest Period with respect thereto on the
unpaid principal amount thereof at a rate per annum equal to the Eurodollar Rate
determined for such Interest Period plus the Applicable Margin.

(b) ABR Loans shall bear interest for the period from and including the date
thereof until maturity thereof on the unpaid principal amount thereof at a rate
per annum equal to the ABR plus the Applicable Margin.

(c) If all or a portion of (i) the principal amount of any of the Loans or
(ii) any interest payable thereon shall not be paid when due (whether at the
stated maturity, by acceleration or otherwise), such overdue amount shall,
without limiting the rights of the Lenders under Section 14, bear interest at a
rate per annum which is (x) in the case of overdue principal, 2% above the rate
that would otherwise be applicable thereto pursuant to the foregoing provisions
of this subsection (provided that for all purposes of determining the Applicable
Margin, the Applicable Revolving/Tranche A Level and the Applicable Tranche B
Level shall each be deemed to be Level 1) or (y) in the case of overdue
interest, 2% above the rate described in paragraph (b) of this subsection for
Revolving Credit Loans (provided that for purposes of this paragraph (c), the
Applicable Revolving/Tranche A Level shall be deemed to be Level 1), in each
case from the date of such nonpayment until such amount is paid in full (as well
after as before judgment).

(d) Interest shall be payable in arrears on each Interest Payment Date; provided
that interest accruing pursuant to paragraph (c) of this subsection shall be
payable on demand by the Administrative Agent made at the request of the
Required Lenders.

8.8 Computation of Interest and Fees. (a) Interest in respect of ABR Loans at
any time the ABR is calculated based on the Prime Rate and all fees hereunder
shall be calculated on the basis of a 365 or 366, as the case may be, day year
for the actual days elapsed. Interest in respect of Eurodollar Loans and ABR
Loans at any time the ABR is not calculated based on the Prime Rate shall be
calculated on the basis of a 360 day year for the actual days

 

49



--------------------------------------------------------------------------------

elapsed. The Administrative Agent shall as soon as practicable notify the
Company and the Lenders of each determination of a Eurodollar Rate. Any change
in the interest rate on a Loan resulting from a change in the ABR shall become
effective as of the opening of business on the day on which such change in the
ABR becomes effective. The Administrative Agent shall as soon as practicable
notify the Company and the Lenders of the effective date and the amount of each
such change.

(b) Each determination of an interest rate by the Administrative Agent pursuant
to any provision of this Agreement shall be conclusive and binding on the
Company and the Lenders in the absence of manifest error. The Administrative
Agent shall, at the request of the Company, deliver to the Company a statement
showing the quotations used by the Administrative Agent in determining the
Eurodollar Rate.

8.9 Commitment Fees. (a) Subject to paragraph (c) of this subsection 8.9, the
Company agrees to pay to the Administrative Agent, for the account of each
Lender, a commitment fee from and including the Closing Date to but excluding
the Revolving Credit Termination Date on the sum of such Lender’s Available
Revolving Credit Commitment outstanding from time to time, at the rate per annum
for each day during the period for which payment is made equal to the Commitment
Fee Rate.

(b) The Company agrees to pay to the Administrative Agent, for the account of
each Lender, a commitment fee from and including the Incremental Facility
Effective Date for each Incremental Revolving Facility to but excluding the
Incremental Revolving Loan Termination Date for such Incremental Revolving
Facility, on such Lender’s Available Incremental Revolving Loan Commitment
outstanding from time to time, at the rate per annum for each day during the
period for which payment is made as is set forth in the applicable Incremental
Facility Activation Notice.

(c) The commitment fee provided for in this subsection 8.9 shall be payable
quarterly in arrears on the last day of each fiscal quarter ending after the
Closing Date and on the Revolving Credit Termination Date with respect to the
Available Revolving Credit Commitments and on the Incremental Revolving Loan
Termination Date with respect to the Available Incremental Revolving Loan
Commitments.

8.10 Certain Fees. The Company agrees to pay to the Administrative Agent for its
own account a non-refundable agent’s fee in the amount and payable on such dates
as is separately agreed to by the Company and the Administrative Agent.

8.11 Letter of Credit Fees. (a) In lieu of any letter of credit commissions and
fees provided for in any L/C Application relating to Letters of Credit (other
than standard administrative, issuance, amendment and negotiation fees), the
Company agrees to pay the Administrative Agent a Letter of Credit fee, for the
account of the Issuing Lender and the Participating Lenders, (i) with respect to
each Standby L/C, on the average outstanding amount available to be drawn under
each Standby L/C at a rate per annum equal to the Applicable Margin for
Revolving Credit Loans which are Eurodollar Loans in effect at such time,
whether or not there are any such Eurodollar Loans outstanding at such time,
payable in arrears, on the last day of each fiscal quarter of the Company and on
the Revolving Credit Termination Date

 

50



--------------------------------------------------------------------------------

and (ii) with respect to each Commercial L/C, on the aggregate face amount of
each Commercial L/C at a rate equal to the Applicable Margin for Revolving
Credit Loans which are Eurodollar Loans in effect at such time, whether or not
there are any such Eurodollar Loans outstanding at such time, payable on the
date such Commercial L/C is issued.

In addition, the Company shall pay to the Issuing Lender (i) with respect to
each Standby L/C, in arrears on the last day of each fiscal quarter of the
Company and on the Revolving Credit Termination Date with respect to the
Revolving Credit Commitments, a fee to be agreed with the applicable Issuing
Lender but not greater than 1/8 of 1% per annum on the average outstanding
amount available to be drawn under such Standby L/C, solely for its own account
as Issuing Lender of such Standby L/C and not on account of its L/C
Participating Interest therein and (ii) with respect to each Commercial L/C, on
the date such Commercial L/C is issued, a fee to be agreed with the applicable
Issuing Lender but not greater than 1/8 of 1% on the aggregate face amount of
such Commercial L/C, solely for its own account as Issuing Lender of such
Commercial L/C and not on account of its L/C Participating Interest therein.

(b) In connection with any payment of fees pursuant to this subsection 8.11, the
Administrative Agent agrees to provide to the Company a statement of any such
fees so paid; provided that the failure by the Administrative Agent to provide
the Company with any such invoice shall not relieve the Company of its
obligation to pay such fees.

8.12 Letter of Credit Reserves. (a) If any Change in Law after the date of this
Agreement shall either (i) impose, modify, deem or make applicable any reserve,
special deposit, assessment or similar requirement against letters of credit
issued by the Issuing Lender or (ii) impose on the Issuing Lender any other
condition regarding this Agreement or any Letter of Credit, and the result of
any event referred to in clause (i) or (ii) above shall be to increase the cost
to the Issuing Lender of issuing or maintaining any Letter of Credit (which
increase in cost shall be the result of the Issuing Lender’s reasonable
allocation of the aggregate of such cost increases resulting from such events),
then, upon demand by the Issuing Lender, the Company shall immediately pay to
the Issuing Lender, from time to time as specified by the Issuing Lender,
additional amounts which shall be sufficient to compensate the Issuing Lender
for such increased cost, together with interest on each such amount from the
date demanded until payment in full thereof at a rate per annum equal to the ABR
plus the Applicable Margin for Revolving Credit ABR Loans. A certificate
submitted by the Issuing Lender to the Company concurrently with any such demand
by the Issuing Lender, shall be conclusive, absent manifest error, as to the
amount thereof.

(b) In the event that at any time after the date hereof any Change in Law with
respect to the Issuing Lender shall, in the opinion of the Issuing Lender,
require that any obligation under any Letter of Credit be treated as an asset or
otherwise be included for purposes of calculating the appropriate amount of
capital to be maintained by the Issuing Lender or any corporation controlling
the Issuing Lender, and such Change in Law shall have the effect of reducing the
rate of return on the Issuing Lender’s or such corporation’s capital, as the
case may be, as a consequence of the Issuing Lender’s obligations under such
Letter of Credit to a level below that which the Issuing Lender or such
corporation, as the case may be, could have achieved but for such Change in Law
(taking into account the Issuing Lender’s or such corporation’s policies, as the
case may be, with respect to capital adequacy) by an amount

 

51



--------------------------------------------------------------------------------

deemed by the Issuing Lender to be material, then from time to time following
notice by the Issuing Lender to the Company of such Change in Law, within 15
days after demand by the Issuing Lender, the Company shall pay to the Issuing
Lender such additional amount or amounts as will compensate the Issuing Lender
or such corporation, as the case may be, for such reduction. If the Issuing
Lender becomes entitled to claim any additional amounts pursuant to this
subsection 8.12(b), it shall promptly notify the Company of the event by reason
of which it has become so entitled. A certificate submitted by the Issuing
Lender to the Company concurrently with any such demand by the Issuing Lender,
shall be conclusive, absent manifest error, as to the amount thereof.

(c) The Company agrees that the provisions of the foregoing paragraphs (a) and
(b) and the provisions of each L/C Application providing for reimbursement or
payment to the Issuing Lender in the event of the imposition or implementation
of, or increase in, any reserve, special deposit, capital adequacy or similar
requirement in respect of the Letter of Credit relating thereto shall apply
equally to each Participating Lender in respect of its L/C Participating
Interest in such Letter of Credit, as if the references in such paragraphs and
provisions referred to, where applicable, such Participating Lender or any
corporation controlling such Participating Lender.

8.13 Further Assurances. The Company hereby agrees, from time to time, to do and
perform any and all acts and to execute any and all further instruments
reasonably requested by the Issuing Lender to effect more fully the purposes of
this Agreement and the issuance of Letters of Credit hereunder. The Company
further agrees to execute any and all instruments reasonably requested by the
Issuing Lender in connection with the obtaining and/or maintaining of any
insurance coverage applicable to any Letters of Credit.

8.14 Obligations Absolute. The payment obligations of the Company under this
Agreement with respect to the Letters of Credit shall be unconditional and
irrevocable and shall be paid strictly in accordance with the terms of this
Agreement under all circumstances, including, without limitation, the following
circumstances:

(i) the existence of any claim, set-off, defense or other right which the
Company or any of its Subsidiaries may have at any time against any beneficiary,
or any transferee, of any Letter of Credit (or any Persons for whom any such
beneficiary or any such transferee may be acting), the Issuing Lender, the
Administrative Agent or any Lender, or any other Person, whether in connection
with this Agreement, the Related Documents, any Credit Documents, the
transactions contemplated herein, or any unrelated transaction;

(ii) any statement or any other document presented under any Letter of Credit
proving to be forged, fraudulent, invalid or insufficient in any respect or any
statement therein being untrue or inaccurate in any respect;

(iii) payment by the Issuing Lender under any Letter of Credit against
presentation of a draft or certificate which does not comply with the terms of
such Letter of Credit, except where such payment constitutes gross negligence or
willful misconduct on the part of the Issuing Lender; or

 

52



--------------------------------------------------------------------------------

(iv) any other circumstances or happening whatsoever, whether or not similar to
any of the foregoing, except for any such circumstances or happening
constituting gross negligence or willful misconduct on the part of the Issuing
Lender.

8.15 Assignments. No Participating Lender’s participation in any Letter of
Credit or any of its rights or duties hereunder shall be subdivided, assigned or
transferred (other than in connection with a transfer of part or all of such
Participating Lender’s Revolving Credit Commitment in accordance with subsection
16.6) without the prior written consent of the Issuing Lender, which consent
will not be unreasonably withheld. Such consent may be given or withheld without
the consent or agreement of any other Participating Lender. Notwithstanding the
foregoing, a Participating Lender may subparticipate its L/C Participating
Interest without obtaining the prior written consent of the Issuing Lender.

8.16 Participations. Each Lender’s obligation to purchase participating
interests pursuant to subsections 6.4 and 6.7(c) shall be absolute and
unconditional and shall not be affected by any circumstance, including, without
limitation, (i) any set-off, counterclaim, recoupment, defense or other right
which such Lender may have against the Issuing Lender, the Company or any other
Person for any reason whatsoever; (ii) the occurrence or continuance of a
Default or an Event of Default; (iii) any adverse change in the condition
(financial or otherwise) of the Company; (iv) any breach of this Agreement by
the Company or any other Lender; or (v) any other circumstance, happening or
event whatsoever, whether or not similar to any of the foregoing.

8.17 Inability to Determine Interest Rate for Eurodollar Loans. In the event
that the Administrative Agent shall have determined (which determination shall
be conclusive and binding upon the Company) that (a) by reason of circumstances
affecting the interbank eurodollar market generally, adequate and reasonable
means do not exist for ascertaining the Eurodollar Rate for any Interest Period
with respect to (i) proposed Loans that the Company has requested be made as
Eurodollar Loans, (ii) any Eurodollar Loans that will result from the requested
conversion of all or part of ABR Loans into Eurodollar Loans or (iii) the
continuation of any Eurodollar Loan as such for an additional Interest Period,
(b) the Eurodollar Rate determined or to be determined for any Interest Period
will not adequately and fairly reflect the cost to Lenders constituting the
Required Lenders of making or maintaining their affected Eurodollar Loans during
such Interest Period by reason of circumstances affecting the interbank
eurodollar market generally or (c) dollar deposits in the relevant amount and
for the relevant period with respect to any such Eurodollar Loan are not
available to any of the Lenders in their respective Eurodollar Lending Offices’
interbank eurodollar market, the Administrative Agent shall forthwith give
notice of such determination, confirmed in writing, to the Company and the
Lenders at least one day prior to, as the case may be, the requested Borrowing
Date, the conversion date or the last day of such Interest Period. If such
notice is given, (i) any requested Eurodollar Loans shall be made as ABR Loans,
(ii) any ABR Loans that were to have been converted to Eurodollar Loans shall be
continued as ABR Loans, and (iii) any outstanding Eurodollar Loans shall be
converted, on the last day of the then current Interest Period applicable
thereto, into ABR Loans. Until such notice has been withdrawn by the
Administrative Agent, no further Eurodollar Loans shall be made and no ABR Loans
shall be converted to Eurodollar Loans.

 

53



--------------------------------------------------------------------------------

8.18 Pro Rata Treatment and Payments . (a) Each borrowing of any Loans (other
than Swing Line Loans) by the Company from the Lenders, each payment by the
Company on account of any fee hereunder (other than as set forth in subsections
8.10 and 8.11) and any reduction of the Revolving Credit Commitments or
Incremental Revolving Loan Commitments of the Lenders hereunder shall be made
pro rata according to the relevant Commitment Percentages of the Lenders. Each
payment (including each prepayment) by the Company on account of principal of
and interest on the Loans (other than Swing Line Loans and other than as set
forth in subsections 8.6, 8.19, 8.20 and 8.21) shall be made pro rata according
to the relevant Commitment Percentages of the Lenders. All payments (including
prepayments) to be made by the Company on account of principal, interest and
fees shall be made without set-off or counterclaim and shall be made to the
Administrative Agent, for the account of the Lenders, at the Administrative
Agent’s office located at 1111 Fannin Street, 8th Floor, Houston, Texas 77002,
in lawful money of the United States of America and in immediately available
funds. The Administrative Agent shall promptly distribute such payments ratably
to each Lender in like funds as received. If any payment hereunder (other than
payments on Eurodollar Loans) becomes due and payable on a day other than a
Business Day, such payment shall be extended to the next succeeding Business Day
and, with respect to payments of principal, interest thereon shall be payable at
the then applicable rate during such extension. If any payment on a Eurodollar
Loan becomes due and payable on a day other than a Working Day, the maturity
thereof shall be extended to the next succeeding Working Day and, with respect
to payments of principal, interest thereon shall be payable at the then
applicable rate during such extension unless the result of such extension would
be to extend such payment into another calendar month in which event such
payment shall be made on the immediately preceding Working Day.

(b) Unless the Administrative Agent shall have been notified in writing by any
Lender prior to a Borrowing Date that such Lender will not make the amount which
would constitute its relevant Commitment Percentage of the borrowing on such
date available to the Administrative Agent, the Administrative Agent may assume
that such Lender has made such amount available to the Administrative Agent on
such Borrowing Date in accordance with subsection 8.1 and the Administrative
Agent may, in reliance upon such assumption, make available to the Company a
corresponding amount. If such amount is made available to the Administrative
Agent by such Lender on a date after such Borrowing Date, such Lender shall pay
to the Administrative Agent on demand an amount equal to the product of (i) the
daily average Federal funds rate during such period as quoted by the
Administrative Agent, times (ii) the amount of such Lender’s relevant Commitment
Percentage of such borrowing, times (iii) a fraction the numerator of which is
the number of days that elapse from and including such Borrowing Date to the
date on which such Lender’s relevant Commitment Percentage of such borrowing
shall have become immediately available to the Administrative Agent and the
denominator of which is 360. A certificate of the Administrative Agent submitted
to any Lender with respect to any amounts owing under this subsection 8.18(b)
shall be conclusive, absent manifest error. If such Lender’s relevant Commitment
Percentage of such borrowing is not in fact made available to the Administrative
Agent by such Lender within three Business Days of such Borrowing Date, the
Administrative Agent shall be entitled to recover such amount with interest
thereon at the rate per annum applicable to ABR Loans hereunder, on demand, from
the Company without prejudice to any rights which the Company or the
Administrative Agent may have against such Lender hereunder. Nothing contained
in this subsection 8.18(b) shall relieve any Lender which has failed to make
available its ratable

 

54



--------------------------------------------------------------------------------

portion of any borrowing hereunder from its obligation to do so in accordance
with the terms hereof.

(c) The failure of any Lender to make the Loan to be made by it on any Borrowing
Date shall not relieve any other Lender of its obligation, if any, hereunder to
make its Loan on such Borrowing Date, but no Lender shall be responsible for the
failure of any other Lender to make the Loan to be made by such other Lender on
such Borrowing Date.

(d) All payments and prepayments (other than mandatory prepayments as set forth
in subsection 8.6 and other than prepayments as set forth in subsection 8.20
with respect to increased costs) of Eurodollar Loans hereunder shall be in such
amounts and be made pursuant to such elections so that, after giving effect
thereto, the aggregate principal amount of all Eurodollar Loans with the same
Interest Period shall not be less than $2,500,000 or a whole multiple of
$1,000,000 in excess thereof.

(e) Each Lender, Conduit Lender, Assignee and Participant that is not a citizen
or resident of the United States of America, a corporation, partnership or other
entity created or organized in or under the laws of the United States of
America, or an estate or trust that is subject to U.S. federal income taxation
regardless of the source of its income (a “Non-U.S. Lender”) shall deliver to
the Company and the Administrative Agent, and if applicable, the assigning
Lender (or, in the case of a Participant, to the Lender from which the related
participation shall have been purchased) on or before the date on which it
becomes a party to this Agreement (or, in the case of a Participant, on or
before the date on which such Participant purchases the related participation)
either:

(A) two duly completed and signed copies of either Internal Revenue Service Form
W-BEN (relating to such Non-U.S. Lender and entitling it to a complete exemption
from withholding of U.S. Taxes on all amounts to be received by such Non-U.S.
Lender pursuant to this Agreement and the other Credit Documents) or Form W-8ECI
(relating to all amounts to be received by such Non-U.S. Lender pursuant to this
Agreement and the other Credit Documents), or successor and related applicable
forms, as the case may be; or

(B) in the case of a Non-U.S. Lender that is not a “bank” within the meaning of
Section 881(c)(3)(A) of the Code and that does not comply with the requirements
of clause (A) hereof, (x) a statement in the form of Exhibit F (or such other
form of statement as shall be reasonably requested by the Company from time to
time) to the effect that such Non-U.S. Lender is eligible for a complete
exemption from withholding of U.S. Taxes under Code Section 871(h) or 881(c),
and (y) two duly completed and signed copies of Internal Revenue Service Form
W-8BEN or successor and related applicable form (it being understood and agreed
that no Participant and, without the prior written consent of the Company
described in clause (C) of the proviso to the first sentence of subsection
16.6(c), no Assignee shall be entitled to deliver any forms or statements
pursuant to this clause (B), but rather shall be required to deliver forms
pursuant to clause (A) of this subsection 8.18(e));

 

55



--------------------------------------------------------------------------------

provided further, however, that in the event that a Non-U.S. Lender is not a
corporation for U.S. federal income tax purposes, such Non-U.S. Lender agrees,
for purposes of clause (A) or (B) of subsection 8.18(e), to take any actions
necessary, and to deliver all additional (or alternative) Internal Revenue
Service forms necessary to establish such Non-U.S. Lender’s entitlement to a
complete exemption from withholding of U.S. Taxes on all amounts to be received
by such Non-U.S. Lender pursuant to this Agreement and the other Credit
Documents (including using reasonable best efforts to cause its partners,
members, beneficiaries or owners, and their beneficial owners, to take any
actions and deliver any forms necessary to establish such exemption).

Each Non-U.S. Lender agrees (i) to deliver to the Company and the Administrative
Agent, and if applicable, the assigning Lender (or, in the case of a
Participant, to the Lender from which the related participation shall have been
purchased) two further duly completed and signed copies of such Form W-8BEN or
W-8ECI or such other Internal Revenue Service forms required to be delivered
pursuant to the proviso following clause (B) of this subsection 8.18(e), as the
case may be, or successor and related applicable forms, on or before the date
that any such form expires or becomes obsolete and promptly after the occurrence
of any event requiring a change from the most recent form(s) previously
delivered by it to the Company (or, in the case of a Participant, to the Lender
from which the related participation shall have been purchased) in accordance
with applicable U.S. laws and regulations, (ii) in the case of a Non-U.S. Lender
that delivers a statement in the form of Exhibit F (or such other form of
statement as shall have been reasonably requested by the Company), to deliver to
the Company and the Administrative Agent, and if applicable, the assigning
Lender, such statement on an annual basis on the anniversary of the date on
which such Non-U.S. Lender became a party to this Agreement and to deliver
promptly to the Company and the Administrative Agent, and if applicable, the
assigning Lender, such additional statements and forms as shall be reasonably
requested by the Company from time to time, and (iii) to notify promptly the
Company and the Administrative Agent (or, in the case of a Participant, the
Lender from which the related participation shall have been purchased) if it is
no longer able to deliver, or if it is required to withdraw or cancel, any form
or statement previously delivered by it pursuant to this subsection 8.18(e)
including reliance on any forms provided to it pursuant to the proviso following
clause (B) of this subsection 8.18(e). Each Non-U.S. Lender agrees to indemnify
and hold harmless the Company from and against any taxes, penalties, interest or
other costs or losses (including, without limitation, reasonable attorneys’ fees
and expenses) incurred or payable by the Company as a result of the failure of
the Company to comply with its obligations to deduct or withhold any U.S. Taxes
from any payments made pursuant to this Agreement to such Non-U.S. Lender or the
Administrative Agent which failure resulted from the Company’s reliance on any
form, statement, certificate or other information provided to it by such
Non-U.S. Lender pursuant to clause (B) or clause (ii) of this subsection
8.18(e). The Company hereby agrees that for so long as a Non-U.S. Lender
complies with this subsection 8.18(e), the Company shall not withhold any
amounts from any payments made pursuant to this Agreement to such Non-U.S.
Lender, unless the Company reasonably determines that it is required by law to
withhold or deduct any amounts from any payments made to such Non-U.S. Lender
pursuant to this Agreement. Notwithstanding any other provision of this
subsection 8.18(e), a Non-U.S. Lender shall not be required to deliver any form
or statement pursuant to the immediately preceding sentences in this subsection
8.18(e) that such Non-U.S. Lender is not legally able to deliver (it being
understood and agreed that the Company shall withhold or deduct such amounts
from any payments made to such Non-U.S. Lender that the

 

56



--------------------------------------------------------------------------------

Company reasonably determines are required by law). If any Credit Party other
than the Company makes any payment to any Non-U.S. Lender under any Credit
Document, the foregoing provisions of this subsection 8.18(e) shall apply to
such Non-U.S. Lender and such Credit Party as if such Credit Party were the
Company (but a Non-U.S. Lender shall not be required to provide any form or make
any statement to any such Credit Party unless such Non-U.S. Lender has received
a request to do so from such Credit Party and has a reasonable time to comply
with such request).

8.19 Illegality. Notwithstanding any other provisions herein, if any Requirement
of Law or any change therein or in the interpretation or application thereof
occurring after the date that any lender becomes a Lender party to this
Agreement shall make it unlawful for such Lender to make or maintain Eurodollar
Loans as contemplated by this Agreement, the commitment of such Lender hereunder
to make Eurodollar Loans or to convert all or a portion of ABR Loans into
Eurodollar Loans shall forthwith be cancelled and such Lender’s Loans then
outstanding as Eurodollar Loans, if any, shall, if required by law and if such
Lender so requests, be converted automatically to ABR Loans on the date
specified by such Lender in such request. To the extent that such affected
Eurodollar Loans are converted into ABR Loans, all payments of principal which
would otherwise be applied to such Eurodollar Loans shall be applied instead to
such Lender’s ABR Loans. The Company hereby agrees promptly to pay any Lender,
upon its demand, any additional amounts necessary to compensate such Lender for
any costs incurred by such Lender in making any conversion in accordance with
this subsection 8.19 including, but not limited to, any interest or fees payable
by such Lender to lenders of funds obtained by it in order to make or maintain
its Eurodollar Loans hereunder (such Lender’s notice of such costs, as certified
to the Company through the Administrative Agent, to be conclusive absent
manifest error).

8.20 Requirements of Law. (a) In the event that, at any time after the date
hereof, the adoption of any Requirement of Law, or any change therein or in the
interpretation or application thereof or compliance by any Lender with any
request or directive (whether or not having the force of law) from any central
bank or other Governmental Authority:

(i) does or shall subject any Lender to any tax of any kind whatsoever with
respect to this Agreement, any Note or any Eurodollar Loans made by it, or
change the basis of taxation of payments to such Lender of principal, interest
or any other amount payable hereunder (except for changes in the rate of tax on
the overall net income of such Lender), it being understood and agreed that, in
the case of a Non-U.S. Lender that does not comply with clause (A) of subsection
8.18(e) (including the proviso following clause (B) of subsection 8.18(e)), this
clause (i) shall apply only to the extent that it would have applied if such
Non-U.S. Lender were able to comply with clause (A) of subsection 8.18(e)
(including the proviso following clause (B) of subsection 8.18(e));

(ii) does or shall impose, modify or hold applicable any reserve, special
deposit, compulsory loan or similar requirement against assets held by, or
deposits or other liabilities in or for the account of, advances or loans by, or
other credit extended by, or any other acquisition of funds by, any office of
such Lender which are not otherwise included in the determination of the
Eurodollar Rate; or

 

57



--------------------------------------------------------------------------------

(iii) does or shall impose on such Lender any other condition;

and the result of any of the foregoing is to increase the cost to such Lender of
making, converting, renewing or maintaining advances or extensions of credit or
to reduce any amount receivable hereunder, in each case, in respect of its
Eurodollar Loans, then, in any such case, the Company, shall promptly pay such
Lender, on demand, any additional amounts necessary to compensate such Lender on
an after-tax basis for such additional cost or reduced amount receivable which
such Lender deems to be material as determined by such Lender with respect to
such Eurodollar Loans together with interest on each such amount from the date
demanded until payment in full thereof at a rate per annum equal to the ABR plus
the Applicable Margin for Revolving Credit Loans which are ABR Loans.

(b) In the event that at any time after the date hereof any Change in Law with
respect to any Lender shall, in the opinion of such Lender, require that any
Commitment of such Lender be treated as an asset or otherwise be included for
purposes of calculating the appropriate amount of capital to be maintained by
such Lender or any corporation controlling such Lender, and such Change in Law
shall have the effect of reducing the rate of return on such Lender’s or such
corporation’s capital, as the case may be, as a consequence of such Lender’s
obligations hereunder to a level below that which such Lender or such
corporation, as the case may be, could have achieved but for such Change in Law
(taking into account such Lender’s or such corporation’s policies, as the case
may be, with respect to capital adequacy) by an amount deemed by such Lender to
be material, then from time to time following notice by such Lender to the
Company of such Change in Law as provided in paragraph (c) of this subsection
8.20, within 15 days after demand by such Lender, the Company shall pay to such
Lender such additional amount or amounts as will compensate such Lender or such
corporation, as the case may be, on an after-tax basis for such reduction.

(c) If any Lender becomes entitled to claim any additional amounts pursuant to
this subsection 8.20, it shall promptly notify the Company through the
Administrative Agent, of the event by reason of which it has become so entitled.
If any Lender has notified the Company through the Administrative Agent of any
increased costs pursuant to paragraph (a) of this subsection 8.20, the Company
at any time thereafter may, upon at least two Working Days’ notice to the
Administrative Agent (which shall promptly notify the Lenders thereof), and
subject to subsection 8.21, prepay or convert into ABR Loans all (but not a
part) of the Eurodollar Loans then outstanding. Each Lender agrees that, upon
the occurrence of any event giving rise to the operation of paragraph (a) of
this subsection 8.20 with respect to such Lender, it will, if requested by the
Company, and to the extent permitted by law or by the relevant Governmental
Authority, endeavor in good faith to avoid or minimize the increase in costs or
reduction in payments resulting from such event (including, without limitation,
endeavoring to change its Eurodollar Lending Office); provided, however, that
such avoidance or minimization can be made in such a manner that such Lender, in
its sole determination, suffers no economic, legal or regulatory disadvantage.
If any Lender has notified the Company, through the Administrative Agent, of any
increased costs pursuant to paragraph (b) of this subsection 8.20, the Company
at any time thereafter may, upon at least three Business Days’ notice to the
Administrative Agent (which shall promptly notify the Lender thereof), and
subject to subsection 8.21, reduce or terminate the Revolving Credit Commitments
in accordance with subsection 8.4.

 

58



--------------------------------------------------------------------------------

(d) A certificate submitted by such Lender, through the Administrative Agent, to
the Company shall be conclusive in the absence of manifest error. The covenants
contained in this subsection 8.20 shall survive the termination of this
Agreement and repayment of the outstanding Loans.

8.21 Indemnity. The Company agrees to indemnify each Lender and to hold such
Lender harmless from any loss or expense which such Lender may sustain or incur
as a consequence of (a) default by the Company in payment of the principal
amount of or interest on any Eurodollar Loans of such Lender, including, but not
limited to, any such loss or expense arising from interest or fees payable by
such Lender to lenders of funds obtained by it in order to make or maintain its
Eurodollar Loans hereunder, (b) default by the Company in making a borrowing of
Eurodollar Loans after the Company has given a notice in accordance with
subsection 8.1 or in making a conversion of ABR Loans to Eurodollar Loans after
the Company has given notice in accordance with subsection 8.3 or in continuing
Eurodollar Loans for an additional Interest Period after the Company has given a
notice in accordance with clause (b) of the definition of Interest Period,
(c) default by the Company in making any prepayment of Eurodollar Loans after
the Company has given a notice in accordance with subsection 8.5 or (d) a
payment or prepayment of a Eurodollar Loan or conversion of any Eurodollar Loan
into an ABR Loan, in either case on a day which is not the last day of an
Interest Period with respect thereto, including, but not limited to, any such
loss or expense arising from interest or fees payable by such Lender to lenders
of funds obtained by it in order to maintain its Eurodollar Loans hereunder.
This covenant shall survive termination of this Agreement and payment of the
outstanding Obligations.

SECTION 9. [INTENTIONALLY OMITTED]

SECTION 10. REPRESENTATIONS AND WARRANTIES

In order to induce the Lenders to enter into this Agreement and to make the
Loans and to induce the Issuing Lenders to issue, and the Participating Lenders
to participate in, the Letters of Credit, the Company hereby represents and
warrants to each Lender and the Administrative Agent, on the date of each Loan
made or Letter of Credit issued, that:

10.1 Financial Condition. (a) The unaudited pro forma consolidated balance sheet
of the Company and its Subsidiaries as at December 31, 2006 (including the notes
thereto) included in the S-4 filing by the Company (the “Pro Forma Balance
Sheet”), has been prepared based upon the consolidated balance sheet of the
Company and its Subsidiaries as of December 31, 2006 after giving effect to the
Merger and the transactions contemplated thereby, the Special Distribution, the
Loans hereunder and the use of the proceeds thereof and the payment of related
fees and expenses. The Pro Forma Balance Sheet was prepared in good faith based
upon assumptions believed by the Company to be reasonable at the time made in
light of the circumstances when made. As of the date of the Pro Forma Balance
Sheet, none of the Company or, to the Company’s best knowledge, except as
disclosed in the Merger Agreement, ABC Radio and its Subsidiaries had any
material obligation, contingent or otherwise, which was not reflected

 

59



--------------------------------------------------------------------------------

therein or in the notes thereto and which would have a Material Adverse Effect
on the Company and its Subsidiaries, taken as a whole, or ABC Radio and its
Subsidiaries, taken as a whole.

(b)(i) The audited consolidated balance sheet of the Company and its
Subsidiaries at December 31, 2006 and the related consolidated statements of
operations, stockholders’ equity and cash flows for the fiscal years ended on
such date, reported on by Deloitte & Touche LLP and (ii) the unaudited
consolidated balance sheet of the Company and its Subsidiaries at March 31, 2007
and the related consolidated statements of operations and cash flows for the
fiscal period ended on such date, copies of each of which have heretofore been
furnished to each Lender, fairly present in all material respects (except, with
respect to interim reports, for normal year-end adjustments) the consolidated
financial position of each of the Company and its Subsidiaries as at such date,
and the consolidated results of their operations and cash flows for the fiscal
periods then ended and, in the case of the statements referred to in the
foregoing clause (ii), the portion of the fiscal year through such date, in each
case, in accordance with GAAP consistently applied throughout the periods
involved (except as noted therein). Notwithstanding anything to the contrary
herein, in the event any such financial statements described in this subsection
10.1(b) are restated, the fact of the restatement in and of itself shall not
constitute a failure to have complied with this subsection 10.1, provided that
the Company shall furnish the restated financial statements to the
Administrative Agent promptly upon such financial statements becoming available
to the Company.

(c)(i) To the best knowledge of the Company, the audited statements of assets
and liabilities of the Acquired Business as of September 30, 2006, October 1,
2005 and September 30, 2004, and the audited statements of operations and cash
flows for the fiscal years ended on such dates, reported on by
PricewaterhouseCoopers LLP and (ii) the unaudited statements of assets and
liabilities of the Acquired Business as of December 30, 2006 and the audited
statements of operations and cash flows for the fiscal period ended on such
date, copies of each of which have hereto been furnished to each Lender, fairly
present in all material respects (except, with respect to interim reports, for
normal year-end adjustments and absence of footnotes) the financial position of
the Acquired Business as at such dates, and the results of its operations and
changes in cash flows for the fiscal periods then ended and, in the case of the
statements referred to in the foregoing clause (ii), the portion of the fiscal
year through such date, in each case, to the Company’s best knowledge, in
accordance with GAAP consistently applied throughout the period involved (except
as noted therein).

(d) Except as disclosed in the SEC Filings made prior to the date hereof or on
Schedule 10.1(d), as of the Closing Date, since October 1, 2005 with regard to
the Acquired Business and ABC Radio and its Subsidiaries and since December 31,
2006 with regard to the Company and its Subsidiaries (other than ABC Radio and
its Subsidiaries), there has not been any event (including any damage,
destruction or loss, whether or not covered by insurance), that would,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.

(e) Except as disclosed in the SEC Filings made prior to the date hereof or on
Schedule 10.1(d), after the Closing Date, since December 31, 2006, there has not
been any event (including any damage, destruction or loss, whether or not
covered by insurance), that

 

60



--------------------------------------------------------------------------------

would, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect.

10.2 [INTENTIONALLY OMITTED]

10.3 Corporate Existence; Compliance with Law. Each Credit Party and its
Subsidiaries (a) is a corporation duly organized, validly existing and in good
standing under the laws of the jurisdiction of its incorporation, (b) has the
corporate power and authority and the legal right to own and operate its
property, to lease the property it operates and to conduct the business in which
it is currently engaged, except to the extent that the failure to possess such
corporate power and authority and such legal right would not, in the aggregate,
have a Material Adverse Effect, (c) is duly qualified as a foreign corporation
and in good standing under the laws of each jurisdiction where its ownership,
lease or operation of property or the conduct of its business requires such
qualification, except where the failure to be so qualified would not have a
Material Adverse Effect and (d) is in compliance with all applicable
Requirements of Law (including, without limitation, occupational safety and
health, health care, pension, certificate of need, the Comprehensive
Environmental Response, Compensation and Liability Act, any so-called
“Superfund” or “Superlien” law, or any applicable federal, state, local or other
statute, law, ordinance, code, rule, regulation, order or decree regulating,
relating to, or imposing liability or standards of conduct concerning, any
Materials of Environmental Concern), except to the extent that the failure to
comply therewith would not, in the aggregate, have a Material Adverse Effect.

10.4 Corporate Power; Authorization. Each Credit Party has the corporate power
and authority and the legal right to make, deliver and perform the Credit
Documents to which it is a party; the Company has the corporate power and
authority and legal right to borrow hereunder and to have Letters of Credit
issued for its account hereunder. Each Credit Party has taken all necessary
corporate action to authorize the execution, delivery and performance of the
Credit Documents to which it is a party and in case of the Company, to authorize
the borrowings hereunder and the issuance of Letters of Credit for its account
hereunder. No consent or authorization of, or filing with, any Person
(including, without limitation, any Governmental Authority) is required in
connection with the execution, delivery or performance by any Credit Party, or
the validity or enforceability against any Credit Party, of any Credit Document
to the extent that it is a party thereto, or the guarantee of the Obligations
pursuant to the Guarantee and Collateral Agreement.

10.5 Enforceable Obligations. Each of the Credit Documents has been duly
executed and delivered on behalf of each Credit Party party thereto and each of
such Credit Documents constitutes the legal, valid and binding obligation of
such Credit Party, enforceable against such Credit Party in accordance with its
terms, except as such enforceability may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium, or similar laws affecting creditors’
rights generally and by general principles of equity (regardless of whether
enforcement is sought in a proceeding in equity or at law).

10.6 No Legal Bar. The performance of each Credit Document, the guarantee of the
Obligations pursuant to the Guarantee and Collateral Agreement, the use of the
proceeds of the Loans and of drawings under the Letters of Credit will not
violate any Requirement of

 

61



--------------------------------------------------------------------------------

Law or any Contractual Obligation applicable to or binding upon any Credit
Party, any of its Subsidiaries or any of its properties or assets, which
violations, individually or in the aggregate, would have a material adverse
effect on the ability of such Credit Party to perform its obligations under the
Credit Documents, or which would give rise to any liability on the part of the
Administrative Agent or any Lender, or which would have a Material Adverse
Effect, and will not result in the creation or imposition (or the obligation to
create or impose) of any Lien (other than any Liens created pursuant to the
Credit Documents) on any of its or their respective properties or assets
pursuant to any Requirement of Law applicable to it or them, as the case may be,
or any of its or their Contractual Obligations.

10.7 No Material Litigation. Except as disclosed in the SEC Filings, no
litigation or investigation known to the Company through receipt of written
notice or proceeding of or by any Governmental Authority or any other Person is
pending against any Credit Party or any of its Subsidiaries, (a) with respect to
the validity, binding effect or enforceability of any Credit Document, or with
respect to the Loans made hereunder, the use of proceeds thereof or of any
drawings under a Letter of Credit and the other transactions contemplated hereby
or thereby, or (b) except as disclosed on Schedule 10.7 hereto, which would have
a Material Adverse Effect or a material adverse effect on the validity or
enforceability of this Agreement, any of the Notes or any of the other Credit
Documents or the rights and remedies of the Administrative Agent or the Lenders
hereunder or thereunder.

10.8 Investment Company Act. Neither any Credit Party nor any of its
Subsidiaries is an “investment company” or a company “controlled” by an
“investment company” (as each of the quoted terms is defined or used in the
Investment Company Act of 1940, as amended).

10.9 Federal Regulation. No part of the proceeds of any of the Loans or any
drawing under a Letter of Credit will be used for any purpose which violates, or
which would be inconsistent with, the provisions of Regulation T, U or X of the
Board. Neither the Company nor any of its Subsidiaries is engaged or will
engage, principally or as one of its important activities, in the business of
extending credit for the purpose of “purchasing” or “carrying” any “margin
stock” within the respective meanings of each of the quoted terms under said
Regulation U.

10.10 No Default. Except as set forth in the SEC Filings made prior to the date
hereof or on Schedule 10.10, neither the Company nor any of its Subsidiaries is
in default (a) in the payment or performance of any of its or their Contractual
Obligations in any respect which would have a Material Adverse Effect, or
(b) under any FCC License or any order, award or decree of any Governmental
Authority or arbitrator binding upon or affecting it or them or by which any of
its or their properties or assets may be bound or affected in any respect which
would have a Material Adverse Effect, and no such order, award or decree would
materially adversely affect the ability of the Company and its Subsidiaries
taken as a whole to carry on their businesses as presently conducted or the
ability of any Credit Party to perform its obligations under any Credit Document
to which it is a party.

10.11 Taxes. To the best knowledge of the Company with respect to ABC Radio and
its Subsidiaries for any period prior to the Closing Date, each of the Company
and its Subsidiaries has filed or caused to be filed or has timely requested an
extension to file or has

 

62



--------------------------------------------------------------------------------

received an approved extension to file all tax returns which, to the knowledge
of the Company, are required to have been filed, and has paid all taxes shown to
be due and payable on said returns or extension requests or on any assessments
made against it or any of its property and all other taxes, fees or other
charges imposed on it or any of its property by any Governmental Authority
(other than those the amount or validity of which is currently being contested
in good faith by appropriate proceedings and with respect to which reserves in
conformity with GAAP have been provided in the books of the Company or its
Subsidiaries, as the case may be), except any such filings or taxes, fees or
charges, the making of or the payment of which, or the failure to make or pay,
would not have a Material Adverse Effect; and, to the knowledge of the Company,
no claims are being asserted with respect to any such taxes, fees or other
charges (other than those the amount or validity of which is currently being
contested in good faith by appropriate proceedings and with respect to which
reserves in conformity with GAAP have been provided in the books of the Company
or its Subsidiaries, as the case may be), except as to any such taxes, fees or
other charges, the payment of which, or the failure to pay, would not have a
Material Adverse Effect.

10.12 Subsidiaries. The Subsidiaries of the Company listed on Schedule 10.12(a)
constitute all of the Domestic Subsidiaries of the Company and the Subsidiaries
listed on Schedule 10.12(b) constitute all of the Foreign Subsidiaries of the
Company as of the Closing Date.

10.13 Ownership of Property; Liens. Except as disclosed in Schedule 13.3 hereof
or the SEC Filings, the Company and each of its Subsidiaries has good and
marketable title to, or valid and subsisting leasehold interests in, all its
respective material real property, and good title to all its respective material
other property, and none of such property is subject, except as permitted
hereunder, to any Lien (including, without limitation, and subject to subsection
13.3 hereof, Federal, state and other tax liens).

10.14 ERISA. No “prohibited transaction” (as defined in Section 406 of ERISA or
Section 4975 of the Code) or “accumulated funding deficiency” (as defined in
Section 302 of ERISA) or Reportable Event (other than a Reportable Event with
respect to which the 30-day notice requirement under Section 4043 of ERISA has
been waived) has occurred during the five years preceding each date on which
this representation is made or deemed made with respect to any Plan in any case
the consequences of which would have a Material Adverse Effect. On and after the
effectiveness of the Pension Act, each Plan that is subject to Title IV of ERISA
has satisfied the minimum funding standards (within the meaning of Section 412
of the Code or Section 302 of ERISA) applicable to such Plan, and there has been
no determination that any such Plan is, or is expected to be, in “at risk”
status (within the meaning of Section 303(i)(4) of ERISA or Section 430(i)(4) of
the Code), in any case the consequences of which would have a Material Adverse
Effect. The present value of all accrued benefits under each Single Employer
Plan maintained by the Company or a Commonly Controlled Entity (based on those
assumptions used to fund such Plan) did not, as of the most recent annual
valuation date in respect of each such Plan, exceed the fair market value of the
assets of the Plan (including for these purposes accrued but unpaid
contributions) allocable to such benefits by an amount that would have a
Material Adverse Effect. The liability to which the Company or any Commonly
Controlled Entity would become subject under ERISA if the Company or any such
Commonly Controlled Entity were to withdraw completely from all Multiemployer
Plans as of the valuation date most

 

63



--------------------------------------------------------------------------------

closely preceding the date hereof would not have a Material Adverse Effect. No
Multiemployer Plan is either in Reorganization or Insolvent or, on and after the
effectiveness of the Pension Act, in endangered or critical status within the
meaning of Section 305 of ERISA, in any case the consequences of which would
have a Material Adverse Effect.

10.15 Environmental Matters. Except as disclosed in the SEC Filings, to the
Company’s knowledge:

(a) The Properties do not contain any Materials of Environmental Concern in
concentrations which constitute a violation of, or would reasonably be expected
to give rise to liability under, Environmental Laws that would have a Material
Adverse Effect.

(b) The Properties and all operations at the Properties are in compliance with
all applicable Environmental Laws, except for failure to be in compliance that
would not have a Material Adverse Effect, and there is no contamination at,
under or about the Properties that would have a Material Adverse Effect.

(c) Neither the Company nor any of its Subsidiaries has received any written
notice of violation, alleged violation, non-compliance, liability or potential
liability regarding environmental matters or compliance with Environmental Laws
with regard to the Properties that would have a Material Adverse Effect, nor
does the Company have knowledge that any such action is being contemplated,
considered or threatened.

(d) There are no judicial proceedings or governmental or administrative actions
pending or threatened under any Environmental Law to which the Company or any
Subsidiary is or will be named as a party with respect to the Properties that
would have a Material Adverse Effect, nor are there any consent decrees or other
decrees, consent orders, administrative orders or other orders under any
Environmental Law with respect to the Properties that would have a Material
Adverse Effect.

SECTION 11. CONDITIONS PRECEDENT

11.1 Conditions to Initial Loans and Letters of Credit. The obligation of each
Lender to make its Loans on the Closing Date and the obligation of the Issuing
Lenders to issue any Letter of Credit on the Closing Date are subject to the
satisfaction or waiver, immediately prior to or concurrently with the making of
such Loans or the issuance of such Letter of Credit, as the case may be, of the
following conditions precedent (which must be satisfied or waived on or prior to
August 6, 2007):

(a) Agreement. The Administrative Agent (or its counsel) shall have received
from each party hereto either (i) a counterpart of this Agreement signed on
behalf of such party or (ii) written evidence satisfactory to the Administrative
Agent (which may include telecopy transmission of a signed signature page of
this Agreement) that such party has signed a counterpart of this Agreement.

(b) Consolidated Total Net Leverage Ratio. The Administrative Agent shall have
received evidence satisfactory to it demonstrating that the ratio of
(i) Consolidated Total

 

64



--------------------------------------------------------------------------------

Indebtedness, calculated on a pro forma basis as of December 31, 2006 to give
effect to the Transactions, the Loans hereunder and the use of proceeds thereof,
the payment of Indebtedness on the Closing Date, the payment of related fees and
expenses and the other transactions contemplated hereby to occur on the Closing
Date, less the aggregate amount of cash and Cash Equivalents (in each case free
and clear of all Liens, other than nonconsensual Liens permitted by subsection
13.3) included in the consolidated balance sheet of the Company and its
Subsidiaries as of such date up to an aggregate amount not exceeding
$350,000,000, less the principal amount of the Existing Convertible Subordinated
Notes outstanding on the Closing Date to the extent reflected on a consolidated
balance sheet of the Company in accordance with GAAP to (ii) the Consolidated
EBITDA for the period of twelve consecutive fiscal months ended December 31,
2006 does not exceed 7.75 to 1.00.

(c) Financial Information. The Administrative Agent shall have received a copy
of (i) the Pro Forma Balance Sheet, (ii) the financial statements referred to in
subsections 10.1(b) and (c) and (iii) financial projections of the Company and
its Subsidiaries for the period 2007 through 2010 reflecting each year therein
on an annual basis.

(d) Guarantee and Collateral Agreement. The Administrative Agent shall have
received the Guarantee and Collateral Agreement executed and delivered by a duly
authorized officer of the Company and each Subsidiary Guarantor.

(e) Transactions. The Separation and the Merger shall have been, or shall be
concurrently, consummated pursuant to the Separation Agreement and the Merger
Agreement (without divestiture of material assets), respectively, in each case
substantially in the forms thereof dated February 6, 2006 (as amended on
November 19, 2006), all required stockholder approvals to effect the Separation
and the Merger shall have been obtained and no material provision of either the
Separation Agreement or the Merger Agreement shall have been amended,
supplemented or waived in a manner materially adverse to the Lenders without the
prior written consent of the Administrative Agent.

(f) Transaction Documents. The documents and materials filed publicly by TWDC
and the Company in connection with the Transactions shall have been furnished to
the Administrative Agent.

(g) Capital Structure. The Administrative Agent shall be satisfied that the
corporate and capital structure of the Company (after giving effect to the
Transactions) is consistent with the sources and uses table in the Commitment
Letter dated as of December 20, 2006 and the description provided to the
Administrative Agent prior to December 20, 2006.

(h) Consents. The Administrative Agent shall have received (i) all necessary or
required governmental and third party consents and approvals in connection with
the Transactions, the financings contemplated hereby and the continuing
operations of the Company and the Acquired Business following the Transactions,
the lack of which would reasonably be expected to have a Material Adverse Effect
and (ii) a final order of the FCC with respect to the Transactions.

 

65



--------------------------------------------------------------------------------

(i) Legal Opinions. The Administrative Agent shall have received, dated the
Closing Date and addressed to the Administrative Agent and the Lenders, an
opinion of (a) Kirkland & Ellis LLP, counsel to the Company, in form and
substance reasonably satisfactory to the Administrative Agent, (b) Lionel
Sawyer & Collins, counsel to the Company, or such other counsel which is
reasonably satisfactory to the Administrative Agent and (c) Leventhal Senter &
Lerman PLLC, FCC counsel to the Company, each in form and substance reasonably
satisfactory to the Administrative Agent, with such changes thereto as may be
approved by the Administrative Agent and its counsel. Such opinions shall also
cover such other matters incident to the transactions contemplated by this
Agreement as the Administrative Agent shall reasonably require.

(j) Closing Certificates. The Administrative Agent shall have received a Closing
Certificate of the Company and each Subsidiary Guarantor, dated the Closing
Date, substantially in the form of Exhibits B-1 and B-2 hereto, respectively,
with appropriate insertions and attachments, satisfactory in form and substance
to the Administrative Agent and its counsel, executed by the Chief Executive
Officer or any Vice President and the Secretary or any Assistant Secretary of
the Company and each Subsidiary Guarantor respectively.

(k) Fees. The Administrative Agent shall have received for the account of the
Lenders, or for its own account, as the case may be, all fees (including the
fees referred to in subsection 8.10) payable to the Lenders and the
Administrative Agent on or prior to the Closing Date.

(l) Filings. All necessary or advisable filings shall have been duly made or
made available to create a perfected first priority lien on and security
interest in all collateral granted to the Administrative Agent pursuant to the
Guarantee and Collateral Agreement, and all such collateral shall be free and
clear of all Liens, except Liens permitted by subsection 13.3.

(m) Pledged Stock; Stock Powers; Pledged Notes. The Administrative Agent shall
have received the certificates representing the shares pledged pursuant to the
Guarantee and Collateral Agreement, together with an undated stock power for
each such certificate executed in blank by a duly authorized officer of the
pledgor thereof, and any other promissory note pledged pursuant to the Guarantee
and Collateral Agreement, endorsed in blank by a duly authorized officer of the
pledgor thereof.

(n) Organizational Documents. The Administrative Agent shall have received true
and correct copies of the Certificate of Incorporation and By-laws of each
Credit Party, certified as to authenticity by the Secretary or Assistant
Secretary of each such Credit Party.

(o) Corporate Documents. The Administrative Agent shall have received copies of
certificates from the Secretary of State or other appropriate authority of such
jurisdiction, evidencing good standing of each Credit Party in its jurisdiction
of incorporation and in each state where the ownership, lease or operation of
property or the conduct of business requires it to qualify as a foreign
corporation except where the failure to so qualify would not have a Material
Adverse Effect.

 

66



--------------------------------------------------------------------------------

(p) Solvency Certificate. The Administrative Agent shall have a solvency
certificate from the Chief Financial Officer of the Company.

(q) Insurance Certificate. The Administrative Agent shall have received
insurance certificates satisfying the requirements of subsection 12.5 and
subsection 5.2 of the Guarantee and Collateral Agreement.

(r) Outstanding Indebtedness. The Company and its Subsidiaries after giving
effect to the Transactions as contemplated hereby will have no material
Indebtedness, except the Existing Convertible Subordinated Notes. The Existing
Credit Agreements shall have been terminated, all amounts owed thereby shall
have been paid and all liens securing obligations under the Existing Credit
Agreements and guarantees thereof shall have been terminated.

(s) Ratings. The Tranche A Term Facility, the Tranche B Term Facility and the
Revolving Credit Facility shall each have received a credit rating from each of
Moody’s Investors Service, Inc. and Standard & Poor’s Ratings Group.

11.2 Conditions to Incremental Facility Loans. The obligation of each Lender to
make any Incremental Facility Loan on any Borrowing Date is subject to the
satisfaction of the following conditions precedent (and, if applicable, to any
other conditions specified in the applicable Incremental Facility Activation
Notice) on the relevant Borrowing Date:

(a) No Legal Constraints. There shall be no inquiry, injunction, restraining
order, action, suit or proceeding pending or entered or any statute or rule
proposed, enacted or promulgated by any Governmental Authority or any other
Person, which, in the opinion of the Administrative Agent (i) would have a
material adverse effect on the making of such Incremental Facility Loans,
(ii) would give rise to any liability on the part of any Lender or the
Administrative Agent in connection with this Agreement, any other Credit
Document or the transactions contemplated hereby or thereby or (iii) would bar
the making of such Incremental Facility Loans, or the use of the proceeds
thereof in accordance with the terms of this Agreement.

(b) Legal Opinions. The Administrative Agent shall have received, dated such
Borrowing Date and addressed to the Administrative Agent and the Lenders, an
opinion of Kirkland & Ellis LLP or other counsel to the Company, covering the
matters incident to the Incremental Facility Loan to be made on such Borrowing
Date and the Permitted Acquisition to be financed thereby, as the Administrative
Agent shall reasonably require.

(c) Pledged Stock; Stock Powers; Pledged Notes. The Administrative Agent shall
have received (i) the certificates representing all capital stock or other
equity interests acquired by the Company or any of its Material Subsidiaries in
the Permitted Acquisition being consummated on such Borrowing Date, if any, and
required to be pledged to the Administrative Agent pursuant to subsection
12.8(c) (pursuant to the Guarantee and Collateral Agreement or supplements
thereto, in form and substance satisfactory to the Administrative Agent),
together with an undated stock power for each such certificate executed in blank
by a duly authorized officer of the pledgor thereof and (ii) any Pledged Notes
to be issued.

 

67



--------------------------------------------------------------------------------

(d) Additional Matters. All other certificates, documents and legal matters in
connection with the transactions contemplated by the Incremental Facility Loan
to be made on such Borrowing Date shall be reasonably satisfactory in form and
substance to the Administrative Agent and its counsel.

11.3 Conditions to All Loans and Letters of Credit. The obligation of each
Lender to make any Loan (other than any Revolving Credit Loan the proceeds of
which are to be used to repay Refunded Swing Line Loans) and the obligation of
each Issuing Lender to issue any Letter of Credit is subject to the satisfaction
of the following conditions precedent on the relevant Borrowing Date:

(a) Representations and Warranties. Each of the representations and warranties
made in or pursuant to Section 10 or which are contained in any other Credit
Document shall be true and correct in all material respects on and as of the
date of such Loan (or such Letter of Credit) as if made on and as of such date
(unless stated to relate to a specific earlier date, in which case, such
representations and warranties shall be true and correct in all material
respects as of such earlier date), provided that the foregoing condition shall
not apply to the making of any Loans, and the issuance of any Letters of Credit,
on the Closing Date to the extent that (i) any representation and warranty set
forth in Section 10, or which is contained in any other Credit Document,
relating to Acquired Business Material Adverse Effect, no material litigation
(other than any litigation disclosed in the most recent 10-K filing and
subsequent 10-Q filings of the Company filed prior to the date hereof) and
receipt of consents, in each case with respect to the Transactions, shall be
inconsistent with the representations and warranties set forth in the Merger
Agreement and (ii) any representation and warranty set forth in Section 10, or
which is contained in any other Credit Document, relating to ABC Radio and the
Acquired Business, in each case with respect to the Transactions, shall be more
restrictive than the representations and warranties made by TWDC or ABC Radio in
the Merger Agreement.

(b) No Default or Event of Default. No Default or Event of Default shall have
occurred and be continuing on such date or after giving effect to the Loan to be
made or the Letter of Credit to be issued on such Borrowing Date.

Each borrowing by the Company hereunder and the issuance of each Letter of
Credit by each Issuing Lender hereunder shall constitute a representation and
warranty by the Company as of the date of such borrowing or issuance that the
conditions in clauses (a) and (b) of this subsection 11.3 have been satisfied.

SECTION 12. AFFIRMATIVE COVENANTS

From and after the Closing Date, the Company hereby agrees that, so long as the
Commitments remain in effect, any Loan, Note or Revolving L/C Obligation remains
outstanding and unpaid, any amount remains available to be drawn under any
Letter of Credit or any other amount is owing to any Lender, any Issuing Lender
or the Administrative Agent hereunder, it shall, and, in the case of the
agreements contained in subsections 12.3, 12.4, 12.5, 12.6, 12.7, 12.8 and 12.9
cause each of its Subsidiaries to:

 

68



--------------------------------------------------------------------------------

12.1 Financial Statements. Furnish to the Administrative Agent (with sufficient
copies for each Lender) or otherwise make available as described in the last
sentence of subsection 12.2:

(a) as soon as available, but in any event within 90 days after the end of each
fiscal year of the Company, a copy of the consolidated balance sheet of the
Company and its consolidated Subsidiaries as at the end of such year and the
related consolidated statements of operations, stockholders’ equity and cash
flows for such year, setting forth in each case in comparative form the figures
for the previous year, reported on without a “going concern” or like
qualification or exception, or qualification arising out of the scope of the
audit, by certified public accountants of nationally recognized standing not
unacceptable to the Administrative Agent; and

(b) as soon as available, but in any event not later than 60 days after the end
of each of the first three quarterly periods of each fiscal year of the Company,
the unaudited consolidated balance sheet of the Company and its consolidated
Subsidiaries at the end of such quarter and the related unaudited consolidated
statements of operations and cash flows of the Company and its consolidated
Subsidiaries for such applicable period and the portion of the fiscal year
through the end of such quarter, setting forth in each case in comparative form,
the figures for the previous year, certified by a Responsible Officer as being
fairly stated in all material respects (subject to normal year-end audit
adjustments and the absence of footnotes);

all financial statements shall be prepared in reasonable detail in accordance
with GAAP (provided, that interim statements may be condensed and may exclude
detailed footnote disclosure and are subject to year end adjustment) applied
consistently throughout the periods reflected therein and with prior periods
(except as concurred in by such accountants or officer, as the case may be, and
disclosed therein and except that interim financial statements need not be
restated for changes in accounting principles which require retroactive
application, and operations which have been discontinued (as defined in
Statement of Financial Accounting No. 144) during the current year need not be
shown in interim financial statements as such either for the current period or
comparable prior period). Notwithstanding anything to the contrary herein,
(i) in the event any financial statements furnished after the Closing Date under
subsection 12.1(a) or (b) are restated, the fact of the restatement in and of
itself shall not constitute a failure to have complied with this subsection
12.1, provided that the Company shall furnish the restated financial statements
together with an updated certificate of a Responsible Officer of the Company
pursuant to subsection 12.2(b) to the Administrative Agent promptly upon such
financial statements becoming available to the Company and in any event within
60 days after the financial statements were required to be delivered under
subsection 12.1(a) or (b), as the case may be, and (ii) any failure to deliver
financial statements and opinions under subsection 12.1(a) or (b) as a result of
a restatement or inability to file with the SEC that does not impact
Consolidated EBITDA or Consolidated Total Net Leverage Ratio for the relevant
period (which determination shall be evidenced by delivery of a certificate by a
Responsible Officer of the Company to the Administrative Agent to that effect
and setting forth in reasonable detail the calculation of Consolidated EBITDA
and Consolidated Total Net Leverage Ratio for such period in a manner reasonably
satisfactory to the Administrative Agent), shall not be a default hereunder if
such certificate is delivered within the period such financial statements are
required

 

69



--------------------------------------------------------------------------------

to be delivered under subsections 12.1 (a) and (b); provided that the Company
shall furnish the financial statements and opinion together with an updated
certificate of a Responsible Officer of the Company pursuant to subsection
12.2(b) to the Administrative Agent promptly upon their becoming available to
the Company and in any event within 60 days after the financial statements were
required to be delivered under subsection 12.1(a) or (b), as the case may be. In
the event the Company changes its accounting methods because of changes in GAAP,
or any change in GAAP occurs which increases or diminishes the protection and
coverage afforded to the Lenders under current GAAP accounting methods, the
Company or the Administrative Agent, as the case may be, may request of the
other parties to this Agreement an amendment of the financial covenants
contained in this Agreement to reflect such changes in GAAP and to provide the
Lenders with protection and coverage equivalent to that existing prior to such
changes in accounting methods or GAAP, and each of the Company, the
Administrative Agent and the Lenders agree to consider such request in good
faith.

Documents required to be delivered pursuant to this subsection 12.1 and
subsection 12.2 below (to the extent any such documents are included in
materials otherwise filed with the SEC) may be delivered electronically and if
so delivered, shall be deemed to have been delivered on the date (i) on which
the Company posts such documents, or provides a link thereto, on the Company’s
website on the Internet at www.citadelbroadcasting.com or (ii) on which such
documents are posted on the Company’s behalf on an Internet or intranet website,
if any, to which each Lender and the Administrative Agent have access (whether a
commercial, third-party website or whether sponsored by the Administrative
Agent); provided that (x) in each case, the Company shall notify the
Administrative Agent of the posting of any such documents and (y) in the case of
documents required to be delivered pursuant to subsection 12.2, at the request
of the Administrative Agent, the Company shall furnish to the Administrative
Agent a hard copy of such document.

12.2 Certificates; Other Information. Furnish to the Administrative Agent (with
sufficient copies for each Lender) or otherwise make available as described in
the last sentence of subsection 12.2:

(a) concurrently with the delivery of the consolidated financial statements
referred to in subsection 12.1(a), a letter from the independent certified
public accountants reporting on such financial statements stating that in making
the examination necessary to express their opinion on such financial statements
no knowledge was obtained of any Default or Event of Default, except as
specified in such letter; provided, that this delivery shall not be required if
such accountants do not provide such letters generally;

(b) concurrently with the delivery of the financial statements referred to in
subsections 12.1(a) and (b), a certificate of the Responsible Officer of the
Company (i) stating that, to the best of such officer’s knowledge, each of the
Company and their respective Subsidiaries has observed or performed all of its
covenants and other agreements, and satisfied every applicable condition,
contained in this Agreement, the Notes and the other Credit Documents to be
observed, performed or satisfied by it, and that such officer has obtained no
knowledge of any Default or Event of Default except as specified in such
certificate, (ii) showing in detail as of the end of the related fiscal

 

70



--------------------------------------------------------------------------------

period the figures and calculations supporting such statement in respect of
subsection 13.1, clauses (h) and (j) of subsection 13.2, clauses (l), (m) and
(n) of subsection 13.7, clauses (c) and (d) of subsection 13.9 and subsection
13.13, (iii) showing in detail as of the end of the related fiscal period for
purposes of calculating the Applicable Revolving/Tranche A Level and the
Applicable Tranche B Level, the Consolidated Total Net Leverage Ratio and the
calculations supporting such statement and if applicable, stating the Applicable
Margin and Commitment Fee Rate payable as a result of such ratios and
(iv) showing as of the end of the related fiscal quarter period the amount of
Available Excess Cash Flow; provided, that, any failure to deliver financial
statements or a compliance certificate as a result of a restatement or inability
to file with the SEC that does not impact Consolidated EBITDA or Consolidated
Total Net Leverage Ratio for the relevant period (which determination shall be
evidenced by delivery of a certificate by a Responsible Officer of the Company
to the Administrative Agent to that effect and setting forth in reasonable
detail the calculation of Consolidated EBITDA and Consolidated Total Net
Leverage Ratio for such period in a manner reasonably satisfactory to the
Administrative Agent), shall not be a default hereunder if such certificate is
delivered within the period such financial statements are required to be
delivered under subsections 12.1(a) and 12.1(b) and the financial statements
together with an updated certificate of a Responsible Officer of the Company
pursuant to this subsection (b) are delivered within 60 days after they were
required to be delivered under subsection 12.1(a) or (b), as the case may be.
Such certificate shall include the items specified in this subsection 12.2(b),
and the financial covenant set forth in subsection 13.1 shall be tested based on
such certificate;

(c) promptly upon receipt thereof, copies of all final reports submitted to the
Company by independent certified public accountants in connection with each
annual, interim or special audit of the books of the Company made by such
accountants, including, without limitation, any final comment letter submitted
by such accountants to management in connection with their annual audit;

(d) promptly upon their becoming available, copies of all financial statements,
reports, notices and proxy statements and all regular and periodic reports and
all final registration statements and final prospectuses, if any, filed by the
Company or any of their respective Subsidiaries with any securities exchange or
with the Securities and Exchange Commission or any Governmental Authority
succeeding to any of its functions;

(e) concurrently with the delivery of the financial statements referred to in
subsections 12.1(a) and (b), a management summary describing and analyzing the
performance of the Company and its Subsidiaries during the periods covered by
such financial statements; provided, however, that such management summary need
not be furnished so long as the Company is a reporting company under the
Securities Exchange Act of 1934, as amended;

(f) concurrently with the delivery of the consolidated financial statements
referred to in subsections 12.1(a), but in any event within 90 days after the
beginning of each fiscal year of the Company to which such budget relates, an
annual operating

 

71



--------------------------------------------------------------------------------

budget of the Company and its Subsidiaries, on a consolidated basis, as adopted
by the Board of Directors of the Company, provided that the foregoing
requirement shall not apply if the Consolidated Total Net Leverage Ratio as of
the end of the most recently completed period of four consecutive fiscal
quarters ending prior to such date for which the financial statements and
certificates required by subsections 12.1 and 12.2 (including any certificate
described in clause (ii) of the second sentence of subsection 12.1) have been
delivered is less than 6.0 to 1.0.

(g) promptly following any request therefor, on and after the effectiveness of
the Pension Act, copies of (i) any documents described in Section 101(k) of
ERISA that the Company and any of its Commonly Controlled Entities may request
with respect to any Multiemployer Plan and (ii) any notices described in
Section 101(l) of ERISA that the Company or any Commonly Controlled Entity may
request with respect to any Plan or Multiemployer Plan; provided, that if the
Company or any Commonly Controlled Entity has not requested such documents or
notices form the administrator or sponsor of the applicable Plan or
Multiemployer Plan, Company and such Commonly Controlled Entity shall promptly
make a request for such documents or notices from such administrator or sponsor
and shall provide copies of such documents and notices promptly after receipt
thereof; and

(h) promptly, such additional financial and other information as any Lender may
from time to time reasonably request.

The requirements of subsections 12.1 and 12.2 above shall be deemed to be
satisfied if the Company shall have made such materials available to the
Administrative Agent, including by electronic transmission, within the time
periods specified therefor and pursuant to procedures approved by the
Administrative Agent, or by filing such materials by electronic transmission
with the Securities and Exchange Commission, in which case “delivery” of such
statements for purposes of subsections 12.2(a) and (b) shall mean making such
statements available in such fashion.

12.3 Payment of Obligations. Pay, discharge or otherwise satisfy at or before
maturity or before they become delinquent, as the case may be, all of its
obligations and liabilities of whatever nature, except (a) when the amount or
validity thereof is currently being contested in good faith by appropriate
proceedings and reserves in conformity with GAAP with respect thereto have been
provided on the books of the Company or any of its Subsidiaries, as the case may
be, (b) for delinquent obligations which do not have a Material Adverse Effect
and (c) for trade and other accounts payable in the ordinary course of business
in accordance with customary trade terms and which are not overdue for a period
of more than 90 days (or any longer period if longer payment terms are accepted
in the ordinary course of business) or, if overdue for more than 90 days (or
such longer period), as to which a dispute exists and adequate reserves in
conformity with GAAP have been established on the books of the Company and its
Subsidiaries, as the case may be.

12.4 Conduct of Business and Maintenance of Existence. Continue to engage in
business of the same general type as now conducted by it, and preserve, renew
and keep in full force and effect its corporate existence (except to the extent
that Acquisition Co. shall cease to

 

72



--------------------------------------------------------------------------------

have a separate corporate existence following the Merger) and take all
reasonable action to maintain all rights, privileges, franchises,
accreditations, certifications, authorizations, licenses, permits, approvals and
registrations, necessary or desirable in the normal conduct of its business
except for rights, privileges, franchises, accreditations, certifications,
authorizations, licenses, permits, approvals and registrations the loss of which
would not in the aggregate have a Material Adverse Effect, and except as
otherwise permitted by subsections 13.5, 13.6 and 13.7; and comply with all
applicable Requirements of Law and Contractual Obligations except to the extent
that the failure to comply therewith would not, in the aggregate, have a
Material Adverse Effect.

12.5 Maintenance of Property; Insurance. (a) Keep all property useful and
necessary in its business in good working order and condition (ordinary wear and
tear excepted); and

(b) Maintain with financially sound and reputable insurance companies insurance
on all its property in at least such amounts and with only such deductibles as
are usually maintained by, and against at least such risks as are usually
insured against in the same general area by, companies engaged in the same or a
similar business (in any event including general liability, contractual
liability, personal injury, workers’ compensation, employers’ liability,
automobile liability and physical damage coverage, environmental impairment
liability, all risk property, business interruption, fidelity and crime
insurance); provided that the Company may implement programs of self insurance
in the ordinary course of business and in accordance with industry standards for
a company of similar size so long as reserves are maintained in accordance with
GAAP for the liabilities associated therewith.

12.6 Inspection of Property; Books and Records; Discussions. Keep proper books
of record and account in which full, true and correct entries are made of all
dealings and transactions in relation to its business and activities which
permit financial statements to be prepared in conformity with GAAP and all
Requirements of Law; and permit representatives of the Administrative Agent upon
reasonable notice to visit and inspect any of its properties and examine and
make abstracts from any of its books and records at any reasonable time and as
often as may reasonably be desired upon reasonable notice (but no more than once
per annum unless an Event of Default has occurred and is continuing), and to
discuss the business, operations, properties and financial and other condition
of the Company and its Subsidiaries with officers and employees thereof and with
their independent certified public accountants (with, at the option of the
Company, an officer of the Company present).

12.7 Notices. Promptly give notice to the Administrative Agent (who shall
deliver to each Lender):

(a) of the occurrence of any Default or Event of Default;

(b) of any (i) default or event of default under any instrument or other
agreement, guarantee or collateral document of the Company or any of its
Subsidiaries which default or event of default has not been waived and would
have a Material Adverse Effect, or any other default or event of default under
any such instrument, agreement, guarantee or other collateral document which,
but for the proviso to clause

 

73



--------------------------------------------------------------------------------

(e) of Section 14, would have constituted a Default or Event of Default under
this Agreement, or (ii) litigation, investigation or proceeding which may exist
at any time between the Company or any of its respective Subsidiaries and any
Governmental Authority, or receipt of any notice of any environmental claim or
assessment against the Company or any of its respective Subsidiaries by any
Governmental Authority, which in any such case would have a Material Adverse
Effect;

(c) of any litigation or proceeding affecting the Company or any of its
Subsidiaries (i) in which more than $25,000,000 of the amount claimed is not
covered by insurance or (ii) in which injunctive or similar relief is sought
which if obtained would have a Material Adverse Effect;

(d) of the following events, as soon as practicable after, and in any event
within 30 days after, the Company knows thereof: (i) the occurrence of any
Reportable Event with respect to any Single Employer Plan which Reportable Event
is reasonably likely to have a Material Adverse Effect, or (ii) the institution
of proceedings or the taking of any other action by PBGC, the Company or any
Commonly Controlled Entity to terminate, withdraw from or partially withdraw
from any Plan and, with respect to a Multiemployer Plan, the Reorganization or
Insolvency of such Plan, in each of the foregoing cases which is reasonably
likely to have a Material Adverse Effect, and in addition to such notice,
deliver to the Administrative Agent and each Lender whichever of the following
may be applicable: (A) a certificate of the Responsible Officer of the Company
setting forth details as to such Reportable Event and the action that the
Company or such Commonly Controlled Entity proposes to take with respect
thereto, together with a copy of any notice of such Reportable Event that may be
required to be filed with PBGC, or (B) any notice delivered by PBGC evidencing
its intent to institute such proceedings or any notice to PBGC that such Plan is
to be terminated, as the case may be;

(e) of a failure or anticipated failure by the Company to make payment when due
and payable on the Existing Convertible Subordinated Notes or any Company Notes;
and

(f) of a material adverse change known to the Company or any of its Subsidiaries
in the business, financial condition, assets, liabilities, net assets,
properties, results of operations, or value of the Company and its Subsidiaries
taken as a whole.

Each notice pursuant to this subsection 12.7 shall be accompanied by a statement
of the Responsible Officer of the Company setting forth details of the
occurrence referred to therein and (in the cases of clauses (a) through (e))
stating what action the Company proposes to take with respect thereto.

12.8 Additional Subsidiary Guarantors; Pledge of Stock of Additional
Subsidiaries; Additional Collateral. (a) If any Subsidiary of the Company other
than an SPE Subsidiary (whether presently existing or hereafter created or
acquired) is or shall become a Material Subsidiary (including as a result of the
consummation of any Permitted Acquisition),

 

74



--------------------------------------------------------------------------------

cause such Material Subsidiary, no later than the end of the fiscal quarter in
which such Subsidiary became a Material Subsidiary, to become a party to the
Guarantee and Collateral Agreement which shall be accompanied by such
resolutions, incumbency certificates and legal opinions as are reasonably
requested by the Administrative Agent and its counsel.

(b) In the event that there shall be a Change in Law which eliminates the
adverse tax consequences to the Company or any of its Subsidiaries which would
have resulted on the date hereof from the guarantee by a Subsidiary, which would
be a Material Subsidiary but for the exception contained in clauses (ii) or
(iii) of the definition thereof, of the Loans and the other obligations of the
Company hereunder, promptly thereafter cause any such Subsidiary that has not
previously executed and delivered the Guarantee and Collateral Agreement because
of such adverse tax consequences to become a party to the Guarantee and
Collateral Agreement to the extent such can be so executed and delivered without
any adverse tax consequences to the Company or any of its Subsidiaries.

(c)(i) Pledge the capital stock, or other equity interests and intercompany
indebtedness, owned by the Company or any of its Material Subsidiaries and
Permitted Minority-Interest Subsidiaries that is hereafter created or acquired
pursuant to the Guarantee and Collateral Agreement (it being understood and
agreed that, notwithstanding anything that may be to the contrary herein, this
subsection 12.8(c) shall not require the Company or any Material Subsidiary
thereof to pledge (x) more than 65% of the outstanding capital stock of, or
other equity interests in, (A) any Foreign Subsidiary thereof, or (B) any other
Subsidiary thereof if more than 65% of the assets of such other Subsidiary are
securities of foreign Persons (such determination to be made on the basis of
fair market value) or (y) any capital stock or other equity interests of a
Foreign Subsidiary thereof which (I) is owned by a Foreign Subsidiary thereof or
(II) is a Non-Significant Subsidiary or (z) any Non-Significant Subsidiary) and
(ii) with regard to any property acquired by the Company or any of its Material
Subsidiaries after the Closing Date (other than property described in paragraphs
(c)(i) or (d)) (x) execute and deliver to the Administrative Agent such
amendments to the Guarantee and Collateral Agreement or such other documents as
the Administrative Agent deems necessary or advisable to grant to the
Administrative Agent, for the benefit of the Lenders, a security interest in
such property in accordance with the Guarantee and Collateral Agreement and
(y) take all actions necessary or advisable to grant to the Administrative
Agent, for the benefit of the Lenders, a perfected first priority security
interest in such property, including the filing of Uniform Commercial Code
financing statements in such jurisdictions as may be required by the Guarantee
and Collateral Agreement or by law or as may be requested by the Administrative
Agent.

(d) With respect to any fee interest in any real property having a value
(together with improvements thereof) of at least $5,000,000 acquired after the
Closing Date by the Company or any of its Material Subsidiaries (unless subject
to a Lien permitted under subsection 13.3(f), (h) or (j)), promptly (i) execute
and deliver a first priority Mortgage, in favor of the Administrative Agent, for
the benefit of the Lenders, covering such real property, (ii) if requested by
the Administrative Agent, provide the Lenders with (x) title and extended
coverage insurance covering such real property in an amount at least equal to
the purchase price of such real property (or such other amount as shall be
reasonably specified by the Administrative Agent) as well as a current ALTA
survey thereof, together with a surveyor’s

 

75



--------------------------------------------------------------------------------

certificate, in each case, if available, and (y) any consents or estoppels
reasonably deemed necessary or advisable by the Administrative Agent in
connection with such Mortgage, each of the foregoing in form and substance
reasonably satisfactory to the Administrative Agent and (iii) if requested by
the Administrative Agent, deliver to the Administrative Agent legal opinions
relating to the matters described above, which opinions shall be in form and
substance, and from counsel, reasonably satisfactory to the Administrative
Agent.

(e) Notwithstanding the foregoing, the requirements of paragraphs (a), (b),
(c) and (d) above shall not apply to acquisitions of Material Subsidiaries made
after the Closing Date to the extent the aggregate consideration for such
acquisitions does not exceed $100,000,000 (i.e., such Material Subsidiaries
shall not be required to become a party to the Guarantee and Collateral
Agreement and the capital stock and assets of such Material Subsidiaries shall
not be required to be pledged).

12.9 Broadcast License Subsidiaries. (a) The Company shall, unless the Company
shall reasonably determine with the consent of the Administrative Agent (such
consent not to be unreasonably withheld) that doing so would cause undue expense
or effort for the Company, cause all FCC Licenses of the Acquired Business to be
held at all times by one or more Broadcast License Subsidiaries.

(b) The Company shall ensure that each Broadcast License Subsidiary engages only
in the business of holding FCC Licenses and rights and activities related
thereof.

(c) The Company shall ensure that the property of each Broadcast License
Subsidiary is not commingled with the property of the Company and any Subsidiary
other than Broadcast License Subsidiaries or otherwise remains clearly
identifiable.

(d) The Company shall ensure that no Broadcast License Subsidiary has any
Indebtedness or other liabilities except under the guarantees and liabilities
expressly permitted to be incurred in accordance with the definition of
“Broadcast License Subsidiary”.

SECTION 13. NEGATIVE COVENANTS

From and after the Closing Date, the Company hereby agrees that it shall not,
and shall not permit any of its Subsidiaries to, directly or indirectly so long
as the Commitments remain in effect or any Loan, Note or Revolving L/C
Obligation remains outstanding and unpaid, any amount remains available to be
drawn under any Letter of Credit or any other amount is owing to any Lender, the
Issuing Lenders or the Administrative Agent hereunder:

13.1 Financial Condition Covenant. Permit, without the approval of the Required
Revolving/Tranche A Lenders, for any period of four consecutive fiscal quarters
commencing with the fiscal quarter ending on or about September 30, 2007, the
Consolidated Total Net Leverage Ratio for such period to be more than the ratio
set forth opposite such period below; provided that this covenant will only
apply (a) to the Revolving Credit Facility and the Tranche A Term Facility
(except as otherwise provided in paragraph (c) of Section 14) and (b) when any
Tranche A Term Loans, Revolving Credit Loans, Swing Line Loans or Revolving L/C

 

76



--------------------------------------------------------------------------------

Obligations (other than Revolving L/C Obligations that are cash-collateralized)
are outstanding on the last day of any such period:

 

Period Ending

   Ratio September 30, 2007    8.5 to 1.0 December 31, 2007    8.5 to 1.0
March 31, 2008    8.5 to 1.0 June 30, 2008    8.5 to 1.0 September 30, 2008   
8.5 to 1.0 December 31, 2008    7.75 to 1.0 March 31, 2009    7.75 to 1.0
June 30, 2009    7.75 to 1.0 September 30, 2009    7.75 to 1.0 December 31, 2009
   7.25 to 1.0 March 31, 2010    7.25 to 1.0 June 30, 2010    7.25 to 1.0
September 30, 2010    7.25 to 1.0 December 31, 2010 and thereafter    6.75 to
1.0

13.2 Indebtedness. Create, incur, assume or suffer to exist any Indebtedness,
except:

(a) Indebtedness of the Company and its Subsidiaries in connection with the
Letters of Credit and this Agreement (including any Incremental Facilities);

(b) Indebtedness of (i) the Company to any Subsidiary and (ii) any Subsidiary to
the Company or any other Subsidiary to the extent the Indebtedness referred to
in this clause 13.2(b)(ii) evidences a loan or advance permitted under
subsection 13.7;

(c) Indebtedness of the Company evidenced by the Existing Convertible
Subordinated Notes and any extensions, renewals, refinancings and replacements
thereof in an aggregate principal amount not exceeding $330,000,000 plus the
amount of any fees, expenses, premiums, interest (including default interest and
accrued amounts paid in connection with a refinancing thereof);

(d) Indebtedness in respect of derivatives contracts permitted by subsection
13.11;

(e) Indebtedness consisting of reimbursement obligations under surety,
indemnity, performance, release and appeal bonds and guarantees thereof and
letters of credit required in the ordinary course of business or in connection
with the enforcement of rights or claims of the Company or its Subsidiaries, in
each case to the extent a Letter of Credit supports in whole or in part the
obligations of the Company and its Subsidiaries with respect to such bonds,
guarantees and letters of credit;

(f) [INTENTIONALLY OMITTED];

 

77



--------------------------------------------------------------------------------

(g) Indebtedness owed to a seller in a Permitted Acquisition or a Permitted
Joint Venture or to a buyer in a disposition permitted under clauses (e), (f) or
(h) of subsection 13.6 that (i) relates to customary post-closing adjustments
with respect to accounts receivable, accounts payable, net worth and/or similar
items typically subject to post-closing adjustments in similar transactions, and
are outstanding for a period of two (2) years or less following the creation
thereof or (ii) relates to indemnities granted to the seller or buyer in the
transaction;

(h) other Indebtedness of the Company or any of its Subsidiaries in an aggregate
principal amount not to exceed $75,000,000 at any time; provided that (i) such
Indebtedness has a final maturity after the Tranche B Maturity Date, (ii) such
Indebtedness contains terms that are no more restrictive than those set forth in
this Agreement and (iii) at the time of the incurrence of such Indebtedness and
after giving effect to the application of proceeds, the Consolidated Total Net
Leverage Ratio as of the most recently completed period of four consecutive
fiscal quarters ending prior to such incurrence for which the financial
statements and certificates required by subsections 12.1 and 12.2 (including any
certificate described in clause (ii) of the second sentence of subsection 12.1)
have been delivered or for which comparable financial statements have been filed
with the Securities and Exchange Commission, determined after giving pro forma
effect to such transaction and to any other event occurring after such period as
to which pro forma recalculation is appropriate (including any other transaction
described in subsections 13.6 and 13.7 occurring after such period) as if such
incurrence had occurred as of the first day of such period, shall be equal to or
less than the then applicable Consolidated Total Net Leverage Ratio Level. All
pro forma calculations required to be made pursuant to this paragraph shall
(x) include only those adjustments that are based on reasonably detailed written
assumptions reasonably acceptable to the Administrative Agent and (y) be
certified to by a Responsible Officer as having been prepared in good faith
based upon reasonable assumptions;

(i) existing Indebtedness of the Company or any of its Subsidiaries listed on
Schedule 13.2 hereto including any extension or renewals or refinancing thereof,
provided the principal amount thereof is not increased;

(j) Indebtedness on any date of the Company or any of its Subsidiaries assumed
or issued in connection with a Permitted Acquisition (or, in the case of any
Permitted Acquisition involving the purchase of capital stock or other equity
interests in any Person, Indebtedness of such Person remaining outstanding after
such Permitted Acquisition) and any extension or renewal thereof, provided that
the aggregate principal amount of such Indebtedness shall not exceed
$75,000,000;

(k) Indebtedness of the Company evidenced by Company Notes; provided that
(i) the aggregate principal amount of such Indebtedness outstanding at such time
shall not exceed $200,000,000 plus any accreted or pay-in-kind amounts and plus
the amounts of any premiums, fees, expenses and accrued amounts paid in
connection with a refinancing thereof and (ii) at the time of the incurrence of
such Indebtedness and after giving effect to the application of proceeds, the
Consolidated Total Net Leverage Ratio as of the most recently completed period
of four consecutive fiscal quarters ending prior to such incurrence for which
the financial statements and certificates required by subsections 12.1 and 12.2
(including any certificate described in clause (ii) of the second sentence of
subsection 12.1) have been

 

78



--------------------------------------------------------------------------------

delivered or for which comparable financial statements have been filed with the
Securities and Exchange Commission, determined after giving pro forma effect to
such transaction and to any other event occurring after such period as to which
pro forma recalculation is appropriate (including any other transaction
described in subsections 13.6 and 13.7 occurring after such period) as if such
assumption or issuance had occurred as of the first day of such period, shall be
equal to or less than the then applicable Consolidated Total Net Leverage Ratio
Level. All pro forma calculations required to be made pursuant to this paragraph
shall (x) include only those adjustments that are based on reasonably detailed
written assumptions reasonably acceptable to the Administrative Agent and (y) be
certified to by a Responsible Officer as having been prepared in good faith
based upon reasonable assumptions;

(l) Indebtedness consisting of promissory notes issued by the Company and its
Subsidiaries to current or former directors, officers, employees, members of
management or consultants of such person (or their respective estate, heirs,
family members, spouse or former spouse) to finance the repurchase of shares of
the Company permitted by subsection 13.9; and

(m) Indebtedness under Permitted Receivables Financings, provided that (i) the
aggregate amount thereof shall not exceed $150,000,000 and (ii) the net proceeds
from each Permitted Receivables Financing shall have been applied to prepay,
redeem or acquire the Existing Convertible Subordinated Notes (or a portion
thereof) or to prepay Term Loans and reduce Revolving Credit Commitments as
provided in subsection 8.6(b).

13.3 Limitation on Liens. Create, incur, assume or suffer to exist any Lien upon
any of its property, assets, income or profits, whether now owned or hereafter
acquired, except:

(a) Liens for taxes, assessments or other governmental charges not yet due and
payable or which are being contested in good faith and by appropriate
proceedings if adequate reserves with respect thereto are maintained on the
books of the Company or such Subsidiary, as the case may be, in accordance with
GAAP;

(b) carriers’, warehousemen’s, mechanics’, landlords’, materialmen’s,
repairmen’s or other like Liens arising in the ordinary course of business in
respect of obligations which are not yet due and payable or which are being
contested in good faith and by appropriate proceedings if adequate reserves with
respect thereto are maintained on the books of the Company or such Subsidiary,
as the case may be, in accordance with GAAP;

(c) pledges or deposits in connection with workmen’s compensation, unemployment
insurance and other social security legislation;

(d) easements, right-of-way, zoning and similar restrictions and other similar
encumbrances or title defects incurred, or leases or subleases granted to
others, in the ordinary course of business, which, in the aggregate, are not
substantial in amount, and which do not in any case materially detract from the
value of the property subject thereto or do not interfere with or adversely
affect in any material respect the ordinary conduct of the business of the
Company and its Subsidiaries taken as a whole;

 

79



--------------------------------------------------------------------------------

(e) Liens in favor of the Lenders pursuant to the Credit Documents and bankers’
liens arising by operation of law;

(f) Liens on assets of entities or Persons which become Subsidiaries of the
Company after the date hereof; provided that such Liens exist at the time such
entities or Persons become Subsidiaries and are not created in anticipation
thereof;

(g) Liens on documents of title and the property covered thereby securing
Indebtedness in respect of the Letters of Credit which are Commercial L/Cs;

(h) Liens securing any Indebtedness permitted under subsection 13.2(h); provided
that (i) the aggregate principal amount of Indebtedness secured by such Liens
shall at no time exceed $75,000,000, and (ii) no such Liens shall encumber any
capital stock or other equity interests of the Company or any of their
Subsidiaries;

(i) existing Liens described in Schedule 13.3 and renewals thereof in amounts
not to exceed the amounts listed on such Schedule 13.3;

(j) Liens to secure Indebtedness permitted pursuant to subsection 13.2(j) or
Liens on assets acquired in connection with a Permitted Acquisition; provided
that such Liens exist at the time of the Permitted Acquisition in question and
are not created in anticipation thereof and are not extended to cover other
assets of the Company or any of its Subsidiaries;

(k) Liens securing arrangements permitted by the proviso contained in subsection
13.13;

(l) deposits to secure the performance of bids, trade contracts (other than for
borrowed money), leases, licenses, statutory obligations, surety and appeal
bonds, performance bonds and other obligations of a like nature incurred in the
ordinary course of business;

(m) Liens securing Indebtedness owing to the Company or any Subsidiary Guarantor
under subsection 13.2(b)(ii); and

(n) sales or other transfers of accounts receivable pursuant to, and Liens
existing or deemed to exist in connection with, Permitted Receivables Financings
permitted by subsection 13.2(m).

13.4 Limitation on Contingent Obligations. Create, incur, assume or suffer to
exist any Contingent Obligation except:

(a) guarantees of obligations to third parties made in the ordinary course of
business in connection with relocation of employees of the Company or any of its
Subsidiaries;

(b) guarantees by the Company and its Subsidiaries incurred in the ordinary
course of business for an aggregate amount not to exceed $75,000,000 at any one
time;

 

80



--------------------------------------------------------------------------------

(c) existing Contingent Obligations and described in Schedule 13.4 including any
extensions or renewals thereof;

(d) Contingent Obligations in respect of derivatives contracts permitted by
subsection 13.11;

(e) Contingent Obligations pursuant to the Guarantee and Collateral Agreement;

(f) guarantees by the Company of (i) Indebtedness of its Subsidiaries permitted
under subsection 13.2(h) and (ii) other obligations of Subsidiaries not
prohibited hereunder; and

(g) Contingent Obligations arising under Permitted Receivables Financings
permitted by subsection 13.2(m).

13.5 Prohibition of Fundamental Changes. Enter into any transaction of
acquisition of, or merger or consolidation or amalgamation with, any other
Person (including any Subsidiary or Affiliate of the Company or any of its
Subsidiaries), or transfer all or substantially all of its assets to any Foreign
Subsidiary, or liquidate, wind up or dissolve itself (or suffer any liquidation
or dissolution), or engage in any type of business other than of the same
general type now conducted by it and businesses related, incidental or
complementary thereto, except for the Transactions and the transactions
otherwise permitted pursuant to subsections 13.6 and 13.7.

13.6 Prohibition on Sale of Assets. Convey, sell, lease, assign, transfer or
otherwise dispose of any of its property, business or assets (including, without
limitation, tax benefits, receivables and leasehold interests), whether now
owned or hereafter acquired except:

(a) for the sale or other disposition of any tangible personal property that, in
the reasonable judgment of the Company, has become uneconomic, obsolete or worn
out, and which is disposed of in the ordinary course of business;

(b) for sales of inventory made in the ordinary course of business;

(c) any Subsidiary of the Company may sell, lease, transfer or otherwise dispose
of any or all of its assets (upon voluntary liquidation or otherwise) to the
Company or a wholly-owned Domestic Subsidiary of the Company or make any
investment permitted by subsection 13.7, and any Subsidiary of the Company may
sell or otherwise dispose of, or part with control of any or all of, the stock
of any Subsidiary to a wholly-owned Domestic Subsidiary of the Company or to any
other Subsidiary to the extent such transfer constitutes an investment permitted
by subsection 13.7; provided that in either case such transfer shall not cause
such wholly-owned Domestic Subsidiary to become a Foreign Subsidiary and
provided further that no such transaction may be effected if it would result in
the transfer of any assets of, or any stock of, a Subsidiary to another
Subsidiary whose capital stock has not been pledged to the Administrative Agent
or which has pledged a lesser percentage of its capital stock to the
Administrative Agent than was pledged by the transferor Subsidiary unless, in
any such case, after giving effect to such transaction, the stock of

 

81



--------------------------------------------------------------------------------

such other Subsidiary is not required to be pledged under the definition of
Guarantee and Collateral Agreement or under subsection 12.8(c);

(d) any Foreign Subsidiary of the Company may sell, lease, transfer or otherwise
dispose of any or all of its assets (upon voluntary liquidation or by merger,
consolidation, transfer of assets, or otherwise) to the Company or a
wholly-owned Subsidiary of the Company and any Foreign Subsidiary of the Company
may sell or otherwise dispose of, or part control of any or all of, the capital
stock of, or other equity interests in, any Foreign Subsidiary of the Company to
a wholly-owned Subsidiary of the Company; provided that in either case such
transfer shall not cause a Domestic Subsidiary to become a Foreign Subsidiary;

(e) for the sale or other disposition by the Company or any of its Subsidiaries
of any assets described on Schedule 13.6 consummated after the Closing Date,
provided that (i) such sale or other disposition shall be made for fair value on
an arm’s length basis and (ii) the Net Proceeds from such sale or other
disposition shall be applied in accordance with the provisions of subsection
8.6, provided, however, that, if (x) the Company reinvests such proceeds in
productive assets of a kind then used or usable in the business of the Company
and its Subsidiaries (including pursuant to a Permitted Acquisition) within 365
days of receipt of such proceeds and (y) no Default or Event of Default shall
have occurred and shall be continuing at the time of receipt of, or at the
proposed time of the application of, such proceeds, such proceeds shall not
constitute Net Proceeds except to the extent that at the end of such 365 day
period there remains $15,000,000 or more of such proceeds that have neither been
used nor contractually committed to be used for such purposes, at which time all
such proceeds shall be deemed to be Net Proceeds;

(f) for the sale or other disposition by the Company or any of its Subsidiaries
of other assets consummated after the Closing Date, provided that (i) such sale
or other disposition shall be made for fair value on an arm’s-length basis,
(ii) the consideration for such sale or other disposition consists of cash and
cash equivalents, assets (other than capital stock and equity interests) which
can be employed in the same business as the Company and its subsidiaries are
engaged in or a related business and promissory notes and other debt obligations
of the purchaser of the assets being sold or disposed of, provided that not more
than 25% of the purchase price payable in connection with any such sale or
disposition shall be in the form of promissory notes or other debt obligations
of the purchaser of such assets (the “Note Threshold”), and provided, further
that notwithstanding the foregoing, the Company or any of its Subsidiaries may
sell or dispose of assets, and in connection therewith, receive promissory notes
or other obligations in excess of the Note Threshold if the amount of any single
promissory note or other obligation received in connection with any such sale or
disposition is no greater than $25,000,000 and the aggregate amount of all such
promissory notes or other obligations outstanding at any one time is no greater
than $100,000,000 and (iii) the Net Proceeds from such sale or other disposition
shall be applied in accordance with the provisions of subsection 8.6, provided,
however, that, if (x) the Company reinvests such proceeds in productive assets
of a kind then used or usable in the business of the Company and its
Subsidiaries (including pursuant to a

 

82



--------------------------------------------------------------------------------

Permitted Acquisition) within 365 days of receipt of such proceeds and (y) no
Default or Event of Default shall have occurred and shall be continuing at the
time of receipt of, or at the proposed time of the application of, such
proceeds, such proceeds shall not constitute Net Proceeds except to the extent
that at the end of such 365 day period there remains $15,000,000 or more of such
proceeds that have neither been used nor contractually committed to be used for
such purposes, at which time all such proceeds shall be deemed to be Net
Proceeds;

(g) any Permitted Minority-Interest Transfers;

(h) for the sale or other disposition consummated by the Company or any of its
Subsidiaries after the Closing Date of assets constituting a Subsidiary or
business unit or units of the Company or its Subsidiaries or the interest of the
Company or its Subsidiaries therein, provided that (i) such sale or other
disposition shall be made for fair value on an arm’s-length basis and (ii) the
consideration received for such sale or other disposition constitutes or would
constitute a Permitted Acquisition or Permitted Joint Venture in accordance with
the definition thereof (such sale or other disposition, an “Asset Exchange”);

(i) dispositions of past due accounts receivable in connection with the
collection, write down or compromise thereof;

(j) leases, subleases, or sublicenses of property, and dispositions of
intellectual property in the ordinary course of business, in each case that do
not materially interfere with the business of the Company and its Subsidiaries,
and dispositions of intellectual property under a research or development
agreement in which the other party receives a license to intellectual property
that results from such agreement;

(k) transfers of property subject to any casualty event, including any
condemnation, taking or similar event and any destruction, damage or any other
casualty loss;

(l) dispositions in the ordinary course of business consisting of the
abandonment of intellectual property which, in the reasonable good faith
determination of the Company or any of its Subsidiaries, are uneconomical,
negligible, obsolete or otherwise not material in the conduct of its business;

(m) sales of immaterial non-core assets acquired in connection with a Permitted
Acquisition which are not used in the business of the Credit Parties, provided
that the aggregate amount of non-core asset sales permitted under this clause
(m) shall not exceed $10,000,000.

(n) any disposition of real property to a Governmental Authority as a result of
a condemnation of such real property;

(o) exclusive or non-exclusive licenses or similar agreements in respect of
intellectual property;

 

83



--------------------------------------------------------------------------------

(p) forgiveness of any loans or advances made pursuant to subsection 13.7(g);

(q) sales, transfers and other dispositions of accounts receivable and Related
Assets pursuant to Permitted Receivables Financings permitted by subsection
13.2(m); and

(r) any disposition, assignment or writedown of the Gleiser Note or the 3 Point
Note.

13.7 Limitation on Investments, Loans and Advances. Make any advance, loan,
extension of credit or capital contribution to, or purchase any stock, bonds,
notes, debentures or other securities of, or any assets constituting a business
unit of, or make or maintain any other investment in, any Person (all of the
foregoing, “Investments”), except:

(a)(i) loans or advances in respect of intercompany accounts attributable to the
operation of the Company’s cash management system, (ii) loans or advances by the
Company or any of its Subsidiaries to a Subsidiary Guarantor (or a Subsidiary
that would be a Subsidiary Guarantor but for the lapse of time until such
Subsidiary is required to be a Subsidiary Guarantor), and (iii) loans or
advances by the Company or any of its Subsidiaries to a First-Tier Permitted
Minority-Interest Radio Subsidiary for working capital needs evidenced by a
Pledged Note so long as such loans or advances constitute Indebtedness of the
primary obligor that is not subordinate to any other Indebtedness of such
obligor;

(b) Investments in Permitted Minority-Interest Subsidiaries described in clauses
(a) and (b) of the definition of “Permitted Minority-Interest Subsidiary” in an
aggregate amount, together with the aggregate consideration for Investments
permitted by subsection 13.7(m) (net of any repayments or return of capital in
respect of Investments under subsection 13.7(m) actually received in cash by the
Company or its Subsidiaries (net of applicable taxes) after the Closing Date),
not to exceed $100,000,000 over the term of this Agreement;

(c) Investments in Subsidiaries of the Company (including Permitted
Minority-Interest Subsidiaries) that are not Subsidiary Guarantors (or a
Subsidiary that would be a Subsidiary Guarantor but for the lapse of time until
such Subsidiary is required to be a Subsidiary Guarantor) and that do not
directly or indirectly own any interest in, or operate or manage, a Station;
provided that at all times the aggregate amount of all such Investments shall
not exceed $75,000,000;

(d) Investments, not otherwise described in this subsection 13.7, in Subsidiary
Guarantors (or a Subsidiary that would be a Subsidiary Guarantor but for the
lapse of time until such Subsidiary is required to be a Subsidiary Guarantor)
that otherwise are not prohibited under the terms of this Agreement;

(e) any Subsidiary of the Company may make Investments in the Company (by way of
capital contribution or otherwise);

 

84



--------------------------------------------------------------------------------

(f) the Company and its Subsidiaries may invest in, acquire and hold (i) Cash
Equivalents and cash and (ii) other cash equivalents invested in or held with
any financial institutions to the extent such amounts under this clause (ii) do
not exceed $1,000,000 per individual institution and $5,000,000 in the aggregate
at any one time;

(g) the Company or any of its Subsidiaries may make travel and entertainment
advances and relocation loans in the ordinary course of business to officers,
employees and agents of the Company or any such Subsidiary;

(h) the Company or any of its Subsidiaries may make payroll advances in the
ordinary course of business;

(i) the Company or any of its Subsidiaries may acquire and hold receivables
owing to it, if created or acquired in the ordinary course of business and
payable or dischargeable in accordance with customary trade terms (provided that
nothing in this clause (i) shall prevent the Company or any Subsidiary from
offering such concessionary trade terms, or from receiving such investments or
any other investments in connection with the bankruptcy or reorganization of
their respective suppliers or customers or the settlement of disputes with such
customers or suppliers arising in the ordinary course of business, as management
deems reasonable in the circumstances);

(j) the Company and its Subsidiaries may make Investments in connection with
asset sales permitted by subsection 13.6 or to which the Required Lenders
consent;

(k) existing Investments of the Company described in Schedule 13.7;

(l) the Company and its Subsidiaries may make non-hostile acquisitions (by
merger, purchase, lease (including any lease that contains up-front payments
and/or buyout options) or otherwise) of any assets of, or shares of the capital
stock of or other equity interests in, a Person or division or line of business
or any other investment, as long as (i) the acquisition or investment is in a
similar, complementary or incidental line of business as conducted by the
Company and its Subsidiaries on the Closing Date, (ii) immediately after giving
effect thereto, no Default or Event of Default shall have occurred and be
continuing and (iii) at the time of any such acquisition or Investment (and
after giving effect to Investments in connection therewith or pursuant thereto),
the Consolidated Total Net Leverage Ratio as of the most recently completed
period of four consecutive fiscal quarters ending prior to such acquisition for
which the financial statements and certificates required by subsections 12.1 and
12.2 (including any certificate described in clause (ii) of the second sentence
of subsection 12.1) have been delivered or for which comparable financial
statements have been filed with the Securities and Exchange Commission,
determined after giving pro forma effect to such transaction and to any other
event occurring after such period as to which pro forma calculation is
appropriate as if such acquisition or Investment had occurred as of the first
day of such period, shall be equal to or less than the then applicable
Consolidated Total Net Leverage Ratio Level. All pro forma calculations

 

85



--------------------------------------------------------------------------------

required to be made pursuant to this definition shall (x) include only those
adjustments that are based on reasonably detailed written assumptions reasonably
acceptable to the Administrative Agent and (y) be certified to by a Responsible
Officer as having been prepared in good faith based upon reasonable assumptions;

(m) the Company and its Subsidiaries may make loans or advances to, or
acquisitions or other Investments in, other Persons (exclusive of Persons which
are, or become, Foreign Subsidiaries) that constitute or are in connection with
Permitted Joint Ventures, provided the consideration paid by the Company or any
of its Subsidiaries in all such transactions after the Closing Date (net, in the
case of Investments and other transfers, of any repayments or return of capital
in respect thereof actually received in cash by the Company or its Subsidiaries
(net of applicable taxes) after the Closing Date), together with the aggregate
amount of Investments permitted by subsection 13.7(b), does not exceed in the
aggregate (x) $100,000,000 over the term of this Agreement and (y) $50,000,000
outstanding at any one time;

(n) the Company and its Subsidiaries may make loans or advances to, or other
Investments in, or otherwise transfer funds (including without limitation by way
of repayment of loans or advances) to, Foreign Subsidiaries (including new
Foreign Subsidiaries); provided that the consideration paid by the Company or
any of its Subsidiaries in all transactions after the Closing Date (net, in the
case of loans, advances, investments and other transfers, of any repayments or
return of capital in respect thereof actually received in cash by the Company or
its Subsidiaries (net of applicable taxes) after the Closing Date) does not
exceed in the aggregate $10,000,000;

(o) the Company or any of its Subsidiaries may acquire obligations of one or
more directors, officers, employees, members or management or consultants of any
of the Company or its Subsidiaries in connection with such person’s acquisition
of shares of the Company, so long as no cash is actually advanced by the Company
or any of its Subsidiaries to such persons in connection with the acquisition of
any such obligations;

(p) the Company may make Working Capital Payments; and

(q) Investments arising or made under Permitted Receivables Financings permitted
by subsection 13.2(m).

13.8 [Intentionally Omitted].

13.9 Limitation on Dividends. Declare any dividends on any shares of any class
of stock, or make any payment on account of, or set apart assets for a sinking
or other analogous fund for, the purchase, redemption, retirement or other
acquisition of any shares of any class of stock, whether now or hereafter
outstanding, or make any other distribution in respect thereof, either directly
or indirectly, whether in cash or property or in obligations of the Company or
any of its Subsidiaries (all of the foregoing being referred to herein as
“Restricted Payments”); except that:

 

86



--------------------------------------------------------------------------------

(a) Subsidiaries may pay dividends directly or indirectly to the Company or to
Domestic Subsidiaries which are directly or indirectly wholly-owned by the
Company, and Foreign Subsidiaries may pay dividends directly or indirectly to
Foreign Subsidiaries which are directly or indirectly wholly-owned by the
Company;

(b) any Permitted Minority-Interest Subsidiary may declare and pay dividends and
make other Restricted Payments with respect to the capital stock of such
Subsidiary now or hereafter outstanding; provided, in the case of a dividend,
each stockholder of such Subsidiary receives its ratable share thereof;

(c) the Company may pay the Special Distribution in an aggregate amount not to
exceed $280,000,000 plus, if the Company’s estimate changes, an additional
amount reasonably satisfactory to the Administrative Agent;

(d) so long as no Default or Event of Default then exists or would result
therefrom, the Company may pay dividends and, to the extent permitted under the
Tax Sharing Agreement, repurchase shares of any class of capital stock in an
aggregate amount not to exceed the sum of (i) the Available Excess Cash Flow (to
the extent not previously utilized under this subsection 13.9(d)) plus (ii) the
amount of net cash proceeds received by the Company or its Subsidiaries from the
sale of common and preferred stock of the Company after the Closing Date (other
than such proceeds applied to prepay the Term Loans or (to the extent there is
an equivalent permanent reduction in the Revolving Credit Commitments) Revolving
Credit Loans) to the extent not previously utilized under this subsection
13.9(d); provided that the foregoing limitation shall not apply if the
Consolidated Total Net Leverage Ratio as of the most recently completed period
of four consecutive fiscal quarters ending prior to such Restricted Payment for
which the financial statements and certificates required by subsections 12.1 and
12.2 (including any certificate described in clause (ii) of the second sentence
of subsection 12.1) have been delivered or for which comparable financial
statements have been filed with the Securities and Exchange Commission,
determined after giving pro forma effect to such Restricted Payment and to any
other event occurring after such period and within three (3) Business Days of
the date of determination as to which pro forma calculation is appropriate as if
such Restricted Payment had occurred as of the first day of such period, is less
than 6.0 to 1.0);

(e) so long as no Default or Event of Default then exists or would result
therefrom, the Company may from time to time repurchase stock of the Company
from current or former management employees of the Company or any of its
Subsidiaries; and

(f) the Company may make payments and/or net shares under employee benefit plans
to settle option price payments owed by employees and directors with respect
thereto, make payments in respect of or purchase restricted stock units and
similar stock based awards thereunder and to settle employees’ and directors’
federal, state and income tax liabilities (if any) related thereto.

13.10 Transactions with Affiliates. Enter into after the date hereof any
transaction, including, without limitation, any purchase, sale, lease or
exchange of property or the rendering of any service, with any Affiliate (other
than the Company or any Subsidiary)

 

87



--------------------------------------------------------------------------------

except (a) for transactions which are otherwise permitted under this Agreement
and which are upon fair and reasonable terms no less favorable to the Company or
such Subsidiary than it would obtain in a hypothetical comparable arm’s length
transaction with a Person not an Affiliate, or (b) as permitted under
subsections 13.2(b), (c) and (m), subsections 13.3(m) and (n), subsections
13.4(a), (f) and (g), subsection 13.6(c), (d), (g) and (q), subsection 13.7 and
subsection 13.9 or (c) as set forth on Schedule 13.10 or (d) the Company and its
Subsidiaries may engage in registered public offerings and Rule 144A offerings
and pay fees and expenses in connection therewith.

13.11 Derivative Contracts. Enter into any foreign currency exchange contracts,
interest rate swap arrangements or other derivative contracts or transactions,
other than such contracts, arrangements or transactions entered into in the
ordinary course of business for the purpose of hedging (a) any asset or
obligation of the Company or any of its Subsidiaries with respect to their
operations outside of the United States, (b) the interest rate exposure of the
Company or any of its Subsidiaries, and (c) the purchase requirements of the
Company or any of its Subsidiaries with respect to raw materials and inventory.

13.12 Subordinated Indebtedness. (i) Make any payment in violation of any of the
subordination provisions of any Company Notes that are subordinated or other
subordinated Indebtedness (excluding the Existing Convertible Subordinated
Notes) or consent to any amendment, modification or supplement to the
subordination terms of any Company Notes, in each case under this clause (ii) in
any material respect or in any respect adverse to the Lenders, except as
permitted by subsection 13.2 or with the consent of the Required Lenders; or
(iii) make any optional payment or prepayment (including payments as a result of
acceleration thereof) on or redeem or otherwise acquire, purchase or defease any
Company Notes that are subordinated or other subordinated Indebtedness
(excluding the Existing Convertible Subordinated Notes), except in accordance
with the subordination provisions thereof or in connection with any refinancing
thereof permitted pursuant to the terms hereof or to the extent made with the
proceeds of any equity issuance.

13.13 Limitation on Sales and Leasebacks. Enter into any arrangement with any
Person providing for the leasing by the Company or any Subsidiary of real or
personal property which has been or is to be sold or transferred by the Company
or such Subsidiary to such Person or to any other Person to whom funds have been
or are to be advanced by such Person on the security of such property or rental
obligations of the Company or such Subsidiary, provided that the Company or any
of its Subsidiaries may enter into such arrangements covering property with an
aggregate fair market value not exceeding $50,000,000.

13.14 Fiscal Year. Permit the fiscal year for financial reporting purposes of
the Company to end on a day other than December 31, unless the Company shall
have given at least 45 days prior written notice to the Administrative Agent.

SECTION 14. EVENTS OF DEFAULT.

Upon the occurrence of any of the following events:

 

88



--------------------------------------------------------------------------------

(a) The Company shall fail to (i) pay any principal of any Loan or Note when due
in accordance with the terms hereof or thereof or to reimburse the Issuing
Lender in accordance with subsection 6.6 or (ii) pay any interest on any Loan or
any other amount payable hereunder within five days after any such interest or
other amount becomes due in accordance with the terms thereof or hereof; or

(b) Any representation or warranty made or deemed made by any Credit Party in
any Credit Document or which is contained in any certificate, guarantee,
document or financial or other statement furnished under or in connection with
this Agreement shall prove to have been incorrect in any material respect on or
as of the date made or deemed made; or

(c) Any Credit Party shall default in the observance or performance of any
agreement contained in subsection 12.7(a) or Section 13 of this Agreement (it
being understood that (a) subject to the following clause (b), subsection 13.1
may be enforced only by the Required Revolving/Tranche A Lenders or by the
Administrative Agent at the request of the Required Revolving/Tranche A Lenders
(it being understood and agreed that any Default arising under subsection 13.1
may be remedied by the payment in full of Tranche A Term Loans, Revolving Credit
Loans and Swingline Loans and the reduction of the Revolving L/C Obligations to
$0) and (b) subsection 13.1 shall constitute an Event of Default with respect to
the Tranche B Term Loans and Incremental Term Loans upon the earlier of (i) the
date that is 30 days after the date the compliance certificate demonstrating
such default is required to be delivered pursuant to subsection 12.2(b) and
(ii) the date on which the Lenders under the Revolving Facility and the Tranche
A Term Facility exercise their right to accelerate the Loans as a result of such
default); or

(d) Any Credit Party shall default in the observance or performance of any other
agreement contained in any Credit Document, and such default shall continue
unremedied for a period of 30 days; or

(e) The Company or any of its Subsidiaries shall (A) default in any payment of
principal of or interest on any Indebtedness (other than the Loans, the
Revolving L/C Obligations, the Existing Convertible Subordinated Notes and any
intercompany debt) or in the payment of any Contingent Obligation (other than in
respect of the Loans, the Revolving L/C Obligations, the Existing Convertible
Subordinated Notes or any intercompany debt), beyond the period of grace, if
any, provided in the instrument or agreement under which such Indebtedness or
Contingent Obligation was created; or (B) default in the observance or
performance of any other agreement or condition relating to any such
Indebtedness or Contingent Obligation or contained in any instrument or
agreement evidencing, securing or relating thereto, or any other event shall
occur or condition exist, the effect of which default or other event or
condition is to cause, or to permit the holder or holders of such Indebtedness
or beneficiary or beneficiaries of such Contingent Obligation (or a trustee or
agent on behalf of such holder or holders or beneficiary or beneficiaries) to
cause, with the giving of notice if required, such Indebtedness to become due
prior to its stated maturity, any applicable grace period having expired, or
such Contingent Obligation to

 

89



--------------------------------------------------------------------------------

become payable, any applicable grace period having expired, provided that the
aggregate principal amount of all such Indebtedness and Contingent Obligations
which would then become due or payable as described in this Section 14(e) would
equal or exceed $50,000,000; or

(f)(i) the Company or any of its Subsidiaries (other than any Subsidiary which
is a Non-Significant Subsidiary within the meaning of clause (i) of the
definition thereof) shall commence any case, proceeding or other action
(A) under any existing or future law of any jurisdiction, domestic or foreign,
relating to bankruptcy, insolvency, reorganization or relief of debtors, seeking
to have an order for relief entered with respect to it, or seeking to adjudicate
it a bankrupt or insolvent, or seeking reorganization, arrangement, adjustment,
winding-up, liquidation, dissolution, composition or other relief with respect
to it or its debts, or (B) seeking appointment of a receiver, trustee, custodian
or other similar official for it or for all or any substantial part of its
assets, or the Company or any such Subsidiary shall make a general assignment
for the benefit of its creditors; or (ii) there shall be commenced against the
Company or any such Subsidiary any case, proceeding or other action of a nature
referred to in clause (i) above which (A) results in the entry of an order for
relief or any such adjudication or appointment or (B) remains undismissed,
undischarged or unbonded for a period of 60 days; or (iii) there shall be
commenced against the Company or any such Subsidiary any case, proceeding or
other action seeking issuance of a warrant of attachment, execution, distraint
or similar process against all or any substantial part of its assets which
results in the entry of an order for any such relief which shall not have been
vacated, discharged, or stayed or bonded pending appeal within 60 days from the
entry thereof; or (iv) the Company or any such Subsidiary shall take any action
in furtherance of, or indicating its consent to, approval of, or acquiescence
in, any of the acts set forth in clause (i), (ii), or (iii) above; or (v) the
Company or any such Subsidiary shall generally not, or shall be unable to, or
shall admit in writing its inability to, pay its debts as they become due; or

(g)(i) Any Person shall engage in any “prohibited transaction” (as defined in
Section 406 of ERISA or Section 4975 of the Code) involving any Plan, (ii) any
“accumulated funding deficiency” (as defined in Section 302 of ERISA) or, on and
after the effectiveness of the Pension Act, any failure by a Plan to satisfy the
minimum funding standards (within the meaning of Section 412 of the Code or
Section 302 of ERISA) applicable to such Plan, in each case, whether or not
waived, shall exist with respect to any Plan, (iii) a Reportable Event (other
than a Reportable Event with respect to which the 30-day notice requirement
under Section 4043 of ERISA has been waived) shall occur with respect to, or
proceedings to have a trustee appointed shall commence with respect to, or a
trustee shall be appointed to administer or to terminate, any Single Employer
Plan, which Reportable Event or institution of proceedings or appointment of a
trustee is, in the reasonable opinion of the Required Lenders, likely to result
in the termination of such Plan for purposes of Title IV of ERISA, and, in the
case of a Reportable Event, such Reportable Event shall continue unremedied for
ten days after notice of such Reportable Event pursuant to Section 4043(a),
(c) or (d) of ERISA is given and, in the case of the institution of proceedings,
such proceedings shall continue for ten days after commencement thereof,
(iv) any Single Employer Plan

 

90



--------------------------------------------------------------------------------

shall terminate for purposes of Title IV of ERISA, (v) on and after the
effectiveness of the Pension Act there is a determination that any Plan that is
subject to Title IV of ERISA is, or is expected to be, in “at risk” status (as
defined in Section 303(i)(4) of ERISA or Section 430(i)(4) of the Code),
(vi) the Company, any of its Subsidiaries or any Commonly Controlled Entity
shall, or in the reasonable opinion of the Required Lenders is likely to, incur
any liability in connection with a withdrawal from, or the Insolvency or
Reorganization or endangered or critical status of, a Multiemployer Plan or
(vii) any other event or condition shall occur or exist with respect to a Plan;
and in each case in clauses (i) through (vii) above, such event or condition,
together with all other such events or conditions relating to such Plans, if
any, would be reasonably likely to subject the Company or any Commonly
Controlled Entity to any tax, penalty or other liabilities which in the
aggregate would have a Material Adverse Effect; or

(h) One or more judgments or decrees shall be entered against the Company or any
of its Subsidiaries involving in the aggregate a liability (not paid or fully
covered by insurance) of $50,000,000 or more (excluding any judgment in respect
of the Existing Convertible Subordinated Notes) to the extent that all such
judgments or decrees shall not have been vacated, discharged, stayed or bonded
pending appeal within the time required by the terms of such judgment; or

(i) Except as contemplated by this Agreement or as provided in subsection 16.1,
the guarantee contained in Section 2 of the Guarantee and Collateral Agreement
shall cease, for any reason, to be in full force and effect or any Credit Party
shall so assert in writing; or

(j) Except as contemplated by this Agreement or as provided in subsection 16.1,
any Grantor (as defined in the Guarantee and Collateral Agreement) shall breach
any covenant or agreement contained in the Guarantee and Collateral Agreement
with the effect that the Guarantee and Collateral Agreement shall cease to be in
full force and effect or the Lien granted thereby shall cease to be a first
priority Lien or any Credit Party shall assert in writing that the Guarantee and
Collateral Agreement is no longer in full force and or effect or the Lien
granted thereby is no longer a first priority Lien; or

(k) The Company shall cease to own, directly or indirectly, 100% of the issued
outstanding capital stock of Citadel Broadcasting Company and, following the
Merger, ABC Radio, in each case free and clear of all Liens (other than the Lien
granted pursuant to the Guarantee and Collateral Agreement); or the Company
shall conduct, transact or otherwise engage in any business or operations,
incur, create, assume or suffer to exist any Indebtedness, Contingent
Obligations or other liabilities or obligations or Liens (other than pursuant to
any of the Credit Documents), or own, lease, manage or otherwise operate any
properties or assets, other than (1) incident to the ownership of the Pledged
Stock and the Pledged Note (as such terms are defined in the Guarantee and
Collateral Agreement), (2) as permitted by this Agreement, (3) incident to the
ownership of capital stock or other equity interests in any person and (4) the
Company may issue its common stock as long as the proceeds thereof are used as
permitted by this Agreement; or

 

91



--------------------------------------------------------------------------------

(l) a Change in Control shall occur; or

(m) the loss, suspension, amendment, termination or cancellation of one or more
FCC Licenses which would reasonably be expected to have a Material Adverse
Effect;

then, and in any such event, (a) if such event is an Event of Default with
respect to the Company specified in clause (i) or (ii) of paragraph (f) above,
automatically (i) the Commitments and the Issuing Lender’s obligation to issue
Letters of Credit shall immediately terminate and the Loans hereunder (with
accrued interest thereon) and all other amounts owing under this Agreement and
the Loans shall immediately become due and payable, and (ii) all obligations of
the Company in respect of the Letters of Credit, although contingent and
unmatured, shall become immediately due and payable and the Issuing Lender’s
obligation to issue Letters of Credit shall immediately terminate and (b) if
such event is any other Event of Default, so long as any such Event of Default
shall be continuing, either or both of the following actions may be taken:
(i) with the consent of the Required Lenders (or in the case of an Event of
Default under paragraph (c) of Section 14 in respect of a failure to observe or
perform the covenant in subsection 13.1 that may be enforced only by the
Required Revolving/Tranche A Lenders, the Required Revolving/Tranche A Lenders),
the Administrative Agent may, or upon the request of the Required Lenders (or in
the case of an Event of Default under paragraph (c) of Section 14 in respect of
a failure to observe or perform the covenant in subsection 13.1 that may be
enforced only by the Required Revolving/Tranche A Lenders, the Required
Revolving/Tranche A Lenders), the Administrative Agent shall, by notice to the
Company declare the Commitments and the Issuing Lender’s obligation to issue
Letters of Credit to be terminated forthwith, whereupon the Commitments and such
obligation shall immediately terminate; and (ii) with the consent of the
Required Lenders (or in the case of an Event of Default under paragraph (c) of
Section 14 in respect of a failure to observe or perform the covenant in
subsection 13.1 that may be enforced only by the Required Revolving/Tranche A
Lenders, the Required Revolving/Tranche A Lenders), the Administrative Agent
may, or upon the request of the Required Lenders (or in the case of an Event of
Default under paragraph (c) of Section 14 in respect of a failure to observe or
perform the covenant in subsection 13.1 that may be enforced only by the
Required Revolving/Tranche A Lenders, the Required Revolving/Tranche A Lenders),
the Administrative Agent shall, by notice of default to the Company (A) declare
all or a portion of the Loans of all Lenders (or in the case of an Event of
Default under paragraph (c) of Section 14 that may be enforced only by the
Required Revolving/Tranche A Lenders, the Tranche A Term Loans and Revolving
Credit Loans) hereunder (with accrued interest thereon) and all other amounts
owing under this Agreement and such Loans to be due and payable forthwith,
whereupon the same shall immediately become due and payable, and (B) declare all
or a portion of the obligations of the Company in respect of the Letters of
Credit, although contingent and unmatured, to be due and payable forthwith,
whereupon the same shall immediately become due and payable and/or demand that
the Company discharge any or all of the obligations supported by the Letters of
Credit by paying or prepaying any amount due or to become due in respect of such
obligations. All payments under this Section 14 on account of undrawn Letters of
Credit shall be made by the Company directly to a cash collateral account
established by the Administrative Agent for such purpose for application to the
Company’s reimbursement obligations under subsection 6.6 as drafts are presented
under the Letters of Credit, with the balance, if any, to be applied to the
Company’s obligations under this Agreement

 

92



--------------------------------------------------------------------------------

and the Loans as the Administrative Agent shall determine with the approval of
the Required Lenders. Except as expressly provided above in this Section 14,
presentment, demand, protest and all other notices of any kind are hereby
expressly waived.

SECTION 15. THE ADMINISTRATIVE AGENT AND THE ISSUING LENDER

15.1 Appointment. Each Lender hereby irrevocably designates and appoints JPMCB
as the Administrative Agent under this Agreement and irrevocably authorizes
JPMCB as Administrative Agent for such Lender to take such action on its behalf
under the provisions of the Credit Documents and to exercise such powers and
perform such duties as are expressly delegated to the Administrative Agent by
the terms of the Credit Documents, together with such other powers as are
reasonably incidental thereto. Notwithstanding any provision to the contrary
elsewhere in this Agreement, the Administrative Agent shall not have any duties
or responsibilities, except those expressly set forth herein, or any fiduciary
relationship with any Lender, and no implied covenants, functions,
responsibilities, duties, obligations or liabilities shall be read into the
Credit Documents or otherwise exist against the Administrative Agent.

15.2 Delegation of Duties. The Administrative Agent may execute any of its
duties under this Agreement and each of the other Credit Documents by or through
agents or attorneys-in-fact and shall be entitled to advice of counsel
concerning all matters pertaining to such duties. Without limiting the
foregoing, the Administrative Agent may appoint any of its affiliates as its
agent to perform the functions of the Administrative Agent hereunder relating to
the advancing of funds to the Company and distribution of funds to the Lenders
and to perform such other related functions of the Administrative Agent
hereunder as are reasonably incidental to such functions. The Administrative
Agent shall not be responsible for the negligence or misconduct of any agents or
attorneys-in-fact selected by it with reasonable care, except as otherwise
provided in subsection 15.3.

15.3 Exculpatory Provisions. Neither the Administrative Agent nor any of its
officers, directors, employees, agents, attorneys-in-fact, Affiliates or
Subsidiaries shall be (i) liable for any action lawfully taken or omitted to be
taken by it or such Person under or in connection with the Credit Documents
(except for its or such Person’s own gross negligence or willful misconduct), or
(ii) responsible in any manner to any of the Lenders for any recitals,
statements, representations or warranties made by any Credit Party or any
officer thereof contained in the Credit Documents or in any certificate, report,
statement or other document referred to or provided for in, or received by the
Administrative Agent under or in connection with, the Credit Documents or for
the value, validity, effectiveness, genuineness, enforceability or sufficiency
of the Credit Documents or for any failure of any Credit Party to perform its
obligations thereunder. The Administrative Agent shall not be under any
obligation to any Lender to ascertain or to inquire as to the observance or
performance of any of the agreements contained in, or conditions of, any Credit
Document, or to inspect the properties, books or records of any Credit Party.

15.4 Reliance by the Administrative Agent. The Administrative Agent shall be
entitled to rely, and shall be fully protected in relying, upon any Note,
writing, resolution, notice,

 

93



--------------------------------------------------------------------------------

consent, certificate, affidavit, letter, cablegram, telegram, telecopy, telex or
teletype message, statement, order or other document or conversation believed by
it to be genuine and correct and to have been signed, sent or made by the proper
Person or Persons and upon advice and statements of legal counsel (including,
without limitation, counsel to the Company), independent accountants and other
experts selected by the Administrative Agent. The Administrative Agent may deem
and treat the payee of any Note as the owner thereof for all purposes unless a
written notice of assignment, negotiation or transfer thereof shall have been
filed with the Administrative Agent. The Administrative Agent shall be fully
justified in failing or refusing to take any action under any Credit Document
unless it shall first receive such advice or concurrence of the Required Lenders
(or, where unanimous consent of the Lenders is expressly required hereunder,
such Lenders) as it deems appropriate or it shall first be indemnified to its
satisfaction by the Lenders against any and all liability and expense which may
be incurred by it by reason of taking or continuing to take any such action. The
Administrative Agent shall in all cases be fully protected in acting, or in
refraining from acting, under any Credit Document in accordance with a request
of the Required Lenders, and such request and any action taken or failure to act
pursuant thereto shall be binding upon all the Lenders and all future holders of
the Notes.

15.5 Notice of Default. The Administrative Agent shall not be deemed to have
knowledge or notice of the occurrence of any Default or Event of Default
hereunder unless the Administrative Agent has received written notice from a
Lender or the Company referring to this Agreement, describing such Default or
Event of Default and stating that such notice is a “notice of default”. In the
event that the Administrative Agent receives such a notice, the Administrative
Agent shall promptly give notice thereof to the Lenders. The Administrative
Agent shall take such action with respect to such Default or Event of Default as
shall be directed by the Required Lenders; provided that (i) the Administrative
Agent shall not be required to take any action that exposes the Administrative
Agent to liability or that is contrary to this Agreement or applicable law and
(ii) unless and until the Administrative Agent shall have received such
directions, the Administrative Agent may (but shall not be obligated to) take
such action, or refrain from taking such action, with respect to such Default or
Event of Default as it shall deem advisable in the best interests of the
Lenders.

15.6 Non-Reliance on Administrative Agent and Other Lenders. Each Lender
expressly acknowledges that neither the Administrative Agent nor any of its
officers, directors, employees, agents, attorneys-in-fact, Subsidiaries or
Affiliates has made any representations or warranties to it and that no act by
the Administrative Agent hereafter taken, including any review of the affairs of
the Credit Parties, shall be deemed to constitute any representation or warranty
by the Administrative Agent to any Lender. Each Lender represents to the
Administrative Agent that it has, independently and without reliance upon the
Administrative Agent or any other Lender, and based on such documents and
information as it has deemed appropriate, made its own appraisal of and
investigation into the business, operations, property, financial and other
condition and creditworthiness of the Credit Parties and made its own decision
to make its Loans hereunder, issue and participate in the Letters of Credit and
enter into this Agreement. Each Lender also represents that it will,
independently and without reliance upon the Administrative Agent or any other
Lender, and based on such documents and information as it shall deem appropriate
at the time, continue to make its own credit analysis, appraisals and decisions
in taking or not taking action under the Credit Documents, and to make such
investigation as it deems necessary to inform itself as to the business,
operations, property, financial and other

 

94



--------------------------------------------------------------------------------

condition and creditworthiness of the Credit Parties. Except for notices,
reports and other documents expressly required to be furnished to the Lenders by
the Administrative Agent hereunder, the Administrative Agent shall not have any
duty or responsibility to provide any Lender with any credit or other
information concerning the business, financial condition, assets, liabilities,
net assets, properties, results of operations, value, prospects and other
condition or creditworthiness of the Credit Parties which may come into the
possession of the Administrative Agent or any of its officers, directors,
employees, agents, attorneys-in-fact, Affiliates or Subsidiaries.

15.7 Indemnification. The Lenders severally agree to indemnify each Syndication
Agent, each Documentation Agent and the Administrative Agent in its capacity as
such (to the extent not reimbursed by the Credit Parties and without limiting
the obligation of the Credit Parties to do so), ratably (determined at the time
such indemnity is sought) according to the respective amounts of their
respective Commitments (or, to the extent such Commitments have been terminated,
according to the respective outstanding principal amounts of the Loans and
obligations, whether as Issuing Lender or a Participating Lender, with respect
to Letters of Credit), from and against any and all liabilities, obligations,
losses, damages, penalties, actions, judgments, suits, costs, expenses or
disbursements of any kind whatsoever which may at any time (including without
limitation at any time following the payment of the Loans) be imposed on,
incurred by or asserted against any Syndication Agent, any Documentation Agent
or the Administrative Agent in any way relating to or arising out of the Credit
Documents or any documents contemplated by or referred to herein or the
transactions contemplated hereby or any action taken or omitted by any
Syndication Agent, any Documentation Agent or the Administrative Agent under or
in connection with any of the foregoing; provided that no Lender shall be liable
for the payment of any portion of such liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses or disbursements
resulting from such Syndication Agent’s, such Documentation Agent’s or the
Administrative Agent’s gross negligence or willful misconduct. The agreements
contained in this subsection 15.7 shall survive the payment of the Notes and all
other amounts payable hereunder.

15.8 Administrative Agent in its Individual Capacity. The Administrative Agent
and its Affiliates and Subsidiaries may make loans to, accept deposits from and
generally engage in any kind of business with the Credit Parties as though the
Administrative Agent were not the Administrative Agent hereunder. With respect
to its Loans made or renewed by it, any Note issued to it and any Letter of
Credit issued by or participated in by it, the Administrative Agent shall have
the same rights and powers, duties and liabilities under the Credit Documents as
any Lender and may exercise the same as though it were not Administrative Agent
and the terms “Lender” and “Lenders” shall include the Administrative Agent in
its individual capacities.

15.9 Successor Administrative Agent. The Administrative Agent may resign as
Administrative Agent upon 30 days’ notice to the Lenders. If the Administrative
Agent shall resign as Administrative Agent under the Credit Documents, then the
Required Lenders shall appoint from among the Lenders a successor agent for the
Lenders which successor agent shall be approved by the Company (which approval
shall not be unreasonably withheld) whereupon such successor agent shall succeed
to the rights, powers and duties of the Administrative Agent and the term
“Administrative Agent” shall mean such successor agent effective upon its
appointment, and the former Administrative Agent’s rights, powers and duties as
Administrative

 

95



--------------------------------------------------------------------------------

Agent shall be terminated, without any other or further act or deed on the part
of such former Administrative Agent or any of the parties to this Agreement or
any holders of the Notes. After any retiring Administrative Agent’s resignation
hereunder as Administrative Agent, the provisions of this Section 15 shall inure
to its benefit as to any actions taken or omitted to be taken by it while it was
Administrative Agent under the Credit Documents.

15.10 Issuing Lender as Issuer of Letters of Credit. Each Lender hereby
acknowledges that the provisions of this Section 15 shall apply to the Issuing
Lender, in its capacity as issuer of any Letter of Credit, in the same manner as
such provisions are expressly stated to apply to the Administrative Agent.

15.11 Syndication Agents and Documentation Agents. Bank of America, N.A. and
Deutsche Bank Trust Company Americas, in their capacities as Syndication Agents,
and Credit Suisse, Cayman Islands Branch and Wachovia Bank, National
Association, in their capacities as Documentation Agents, shall have no duties
or liabilities under the Credit Documents.

SECTION 16. MISCELLANEOUS

16.1 Amendments and Waivers. No Credit Document nor any terms thereof may be
amended, supplemented, waived or modified except in accordance with the
provisions of this subsection 16.1. With the written consent of the Required
Lenders, the Administrative Agent and the respective Credit Parties may, from
time to time, enter into written amendments, supplements or modifications to any
Credit Document for the purpose of adding any provisions to such Credit Document
to which they are parties or changing in any manner the rights of the Lenders or
of any such Credit Party or any other Person thereunder or waiving, on such
terms and conditions as the Administrative Agent may specify in such instrument,
any of the requirements of any such Credit Document or any Default or Event of
Default and its consequences; provided, however, that:

(a) no such waiver and no such amendment, supplement or modification shall
directly or indirectly release all or substantially all of the Collateral or all
or substantially all of the Subsidiary Guarantors from their obligations under
the Guarantee and Collateral Agreement, without the written consent of the
Release Lenders, except in either case as otherwise provided herein or in any
other Credit Document;

(b) no such waiver and no such amendment, supplement or modification shall
change the order of application of any optional or mandatory prepayment of Loans
or reduction of Commitments pursuant to subsection 8.5 and 8.6 without the
written consent of the Required Application Lenders;

(c) no such waiver and no such amendment, supplement or modification shall
(i) extend the scheduled maturity of any Loan or scheduled installment of any
Loan or reduce any scheduled installment of any Loan or extend the expiry date
of any Letter of Credit beyond the Revolving Credit Termination Date, or reduce
the rate (provided that only the consent of the Required Lenders shall be
necessary to amend

 

96



--------------------------------------------------------------------------------

the default rate provided in subsection 8.7(c) or to waive any obligation of the
Company to pay interest at such default rate) or extend the time of payment of
interest thereon, or change the method of calculating interest thereon (provided
that any change to the definition of Consolidated Total Net Leverage Ratio or
the component definitions thereof shall not constitute a reduction in any rate
of interest), or reduce the amount or extend the time of payment of any fee
payable to the Lenders hereunder, or reduce the principal amount thereof, or
increase the amount of any Commitment of any Lender without the consent of each
Lender directly affected thereby, or (ii) amend, modify or waive any provision
of this subsection 16.1 or the definitions of Required Lenders, Release Lenders
or Required Application Lenders, or change the percentage of the Lenders
required to waive a condition precedent under Section 11 or consent to the
assignment or transfer by any Credit Party of any of its rights and obligations
under any Credit Document, in each case, without the written consent of each
Lender directly affected thereby;

(d) no such waiver and no such amendment, supplement or modification shall
amend, modify or waive any provision of Section 15 without the written consent
of the then Issuing Lender and the Administrative Agent;

(e) this Agreement and the other Credit Documents may be amended to incorporate
the terms of any Incremental Facility with the consent of the Administrative
Agent; and

(f) Subsection 13.1 and the defined terms used for purposes of subsection 13.1
may be amended, modified, waived or eliminated with the consent of the Required
Revolving/Tranche A Lenders.

Any such waiver and any such amendment, supplement or modification described in
this subsection 16.1 shall apply equally to each of the Lenders and shall be
binding upon each Credit Party, the Lenders, the Administrative Agent and all
future holders of the Loans. No waiver, amendment, supplement or modification of
any Letter of Credit shall extend the expiry date thereof without the written
consent of the Participating Lenders. In the case of any waiver, the Company,
the Lenders and the Administrative Agent shall be restored to their former
position and rights hereunder and under the outstanding Loans, and any Default
or Event of Default waived shall be deemed to be cured and not continuing; but
no such waiver shall extend to any subsequent or other Default or Event of
Default, or impair any right consequent thereon.

16.2 Notices. All notices, requests and demands to or upon the respective
parties hereto to be effective shall be in writing (including by telecopy), and,
unless otherwise expressly provided herein, shall be deemed to have been duly
given or made when delivered by hand on a Business Day, or three Business Days
after being deposited in the mail, postage prepaid, or, in the case of telecopy
notice, when sent on a Business Day, confirmation of receipt received, addressed
as follows in the case of each Credit Party and the Administrative Agent, and as
set forth on its signature page hereto in the case of any Lender, or to such
other address as may be hereafter notified by the respective parties hereto and
any future holders of the Loans:

 

97



--------------------------------------------------------------------------------

The Company:

  

Citadel Broadcasting Corporation

City Center West

7201 West Lake Mead Boulevard

  

Suite 400

Las Vegas, Nevada 89128

Attention: Robert Freedline,

   Executive Vice President and Chief    Financial Officer and Jacqueline Orr,
  

General Counsel

Telecopy: (702) 804-8292

In the case of the Company,

with a copy to:

   Kirkland & Ellis LLP   

153 E. 53rd Street

New York, New York 10022

  

Attention: Ashley Gregory

Telecopy: (212) 446-4900

The Administrative Agent:

  

JPMorgan Chase Bank, N.A.

Loan and Agency Services Group

1111 Fannin Street

  

10th Floor

Houston, Texas 77002

Attention: Idell L. Johnson

   Telecopy: (713) 750-2938

With copies to:

  

JPMorgan Chase Bank, N.A.

270 Park Avenue, 4th Floor

New York, New York 10017

  

Attention: Tina Ruyter

Telecopy: (212) 270-5127

provided that any notice, request or demand to or upon the Administrative Agent
or the Lenders pursuant to subsections 6.3, 6.7, 8.1, 8.3, 8.4, 8.5, and 8.6
shall not be effective until received and provided, further that the failure to
provide the copies of notices to the Company provided for in this subsection
16.2 shall not result in any liability to the Administrative Agent or any
Lender.

16.3 No Waiver; Cumulative Remedies. No failure to exercise and no delay in
exercising, on the part of the Administrative Agent or any Lender, any right,
remedy, power or privilege hereunder, shall operate as a waiver thereof; nor
shall any single or partial exercise of any right, remedy, power or privilege
hereunder preclude any other or further exercise thereof or the exercise of any
other right, remedy, power or privilege. The rights, remedies, powers and
privileges herein provided are cumulative and not exclusive of any rights,
remedies, powers and privileges provided by law.

 

98



--------------------------------------------------------------------------------

16.4 Survival of Representations and Warranties. All representations and
warranties made hereunder and in any document, certificate or statement
delivered pursuant hereto or in connection herewith shall survive the execution
and delivery of this Agreement, the Letters of Credit and the Loans.

16.5 Payment of Expenses and Taxes. The Company agrees:

(a) to pay or reimburse the Administrative Agent for all of its reasonable
out-of-pocket costs and expenses incurred in connection with the development,
preparation and execution of the Credit Documents and any other documents
prepared in connection herewith, and the consummation of the transactions
contemplated hereby and thereby, including, without limitation, the reasonable
fees and disbursements of counsel to the Administrative Agent (which shall be
one counsel, FCC counsel and one local counsel in any relevant jurisdiction and
expenses attributable to processing primary assignments);

(b) to pay or reimburse each Lender, each Syndication Agent, each Documentation
Agent and the Administrative Agent for all their reasonable out-of-pocket costs
and expenses incurred in connection with, and to pay, indemnify, and hold the
Administrative Agent, each Syndication Agent, each Documentation Agent and each
Lender harmless from and against any and all other liabilities, obligations,
losses, damages, penalties, actions, judgments, suits, costs, expenses or
disbursements of any kind or nature whatsoever arising out of or in connection
with, the enforcement or preservation of any rights under any Credit Document
and any such other documents, including, without limitation, reasonable fees and
disbursements of counsel to the Administrative Agent, each Syndication Agent,
each Documentation Agent and each Lender incurred in connection with the
foregoing and in connection with advising the Administrative Agent with respect
to its rights and responsibilities under this Agreement and the documentation
relating thereto (which, except for enforcement for indemnified parties with
conflicting interests, shall be one counsel, FCC counsel and one local counsel
in any relevant jurisdiction);

(c) to pay, indemnify, and to hold the Administrative Agent, each Syndication
Agent, each Documentation Agent and each Lender harmless from, any and all
recording and filing fees and any and all liabilities with respect to, or
resulting from any delay in paying, stamp, excise and other similar taxes (other
than withholding taxes), if any, which may be payable or determined to be
payable in connection with the execution and delivery of, or consummation of any
of the transactions contemplated by, or any amendment, supplement or
modification of, or any waiver or consent under or in respect of, any Credit
Document and any such other documents; and

(d) to pay, indemnify, and hold the Administrative Agent, each Syndication
Agent, each Documentation Agent, each Lender and each Arranger and their
respective officers, directors, employees and agents harmless from and against
any and all other liabilities, obligations, losses, damages (including punitive
damages), penalties, fines, actions, judgments, suits, costs, expenses or
disbursements of any kind

 

99



--------------------------------------------------------------------------------

or nature whatsoever (including, without limitation, reasonable experts’ and
consultants’ fees and reasonable fees and disbursements of counsel and third
party claims for personal injury or real or personal property damage) which may
be incurred by or asserted against the Administrative Agent, any Syndication
Agent, any Documentation Agent, any Lender or any Arranger (x) arising out of or
in connection with any investigation, litigation or proceeding related to this
Agreement, the other Credit Documents, the proceeds of the Loans, or any of the
other transactions contemplated hereby or thereby, whether or not the
Administrative Agent, any Syndication Agent, any Documentation Agent, any of the
Lenders or any Arranger is a party thereto, (y) with respect to any
environmental matters, any environmental compliance expenses and remediation
expenses in connection with the presence, suspected presence, release or
suspected release of any Materials of Environmental Concern in or into the air,
soil, groundwater, surface water or improvements at, on, about, under, or within
the Properties, or any portion thereof, or elsewhere in connection with the
transportation of Materials of Environmental Concern to or from the Properties,
in each case to the extent required under Environmental Laws, or (z) without
limiting the generality of the foregoing, by reason of or in connection with the
execution and delivery or transfer of, or payment or failure to make payments
under, Letters of Credit (it being agreed that nothing in this subsection
16.5(d)(z) is intended to limit the Company’s obligations pursuant to subsection
6.6);

(all the foregoing, collectively, the “indemnified liabilities”), provided that
the Company shall have no obligation hereunder with respect to indemnified
liabilities of each of the Administrative Agent, any Syndication Agent, any
Documentation Agent, any Lender or any Arranger or any of their respective
officers, directors, employees or agents arising from (i) the gross negligence,
willful misconduct or bad faith of such Administrative Agent, Syndication Agent,
Documentation Agent, Lender or Arranger or their respective directors, officers,
employees or agents or (ii) the breach of such Administrative Agent, Syndication
Agent, Documentation Agent, Lender or Arranger or their respective directors,
officers, employees or agents of its obligations under the Credit Documents or
(iii) legal proceedings not involving any act or omission of the Company or any
Credit Party commenced against the Administrative Agent, any Syndication Agent,
any Documentation Agent, any Lender or any Arranger by any security holder or
creditor thereof arising out of and based upon rights afforded any such security
holder or creditor solely in its capacity as such or (iv) legal proceedings not
involving any act or omission of the Company or any Credit Party commenced
against the Administrative Agent, any Syndication Agent, any Documentation
Agent, any such Lender or any Arranger by any Transferee (as defined in
subsection 16.6). The agreements in this subsection 16.5 shall survive repayment
of the Loans and all other amounts payable hereunder.

16.6 Successors and Assigns; Participations; Purchasing Lenders. (a) This
Agreement shall be binding upon and inure to the benefit of the Company, the
Lenders and the Administrative Agent, all future holders of the Loans, and their
respective successors and assigns, except that the Company may not assign or
transfer any of its rights or obligations under this Agreement without the prior
written consent of each Lender.

(b) Any Lender other than any Conduit Lender may, in the ordinary course of its
business and in accordance with applicable law, at any time sell to one or more
banks or

 

100



--------------------------------------------------------------------------------

other financial institutions or Lender Affiliates (“Participants”) participating
interests in any Loan owing to such Lender, any participating interest of such
Lender in the Letters of Credit, any Note held by such Lender, any Commitment of
such Lender or any other interest of such Lender hereunder and under the other
Credit Documents, provided, however, that no Lender shall sell any such
participating interest to any Participant which is a Non-U.S. Lender that is
unable to deliver to such Lender the forms required to be delivered pursuant to
clause (A) of subsection 8.18(e) hereof, including the proviso following clause
(B) of subsection 8.18(e). Notwithstanding anything to the contrary in the
immediately preceding sentence, each Lender shall have the right to sell one or
more participations in all or any part of its Commitments, Loans or any other
Obligation to one or more lenders or other Persons that provide financing to
such Lender in the form of sales and repurchases of participations without
having to satisfy the foregoing requirements. In the event of any such sale by a
Lender of participating interests to a Participant, such Lender’s obligations
under this Agreement to the other parties to this Agreement shall remain
unchanged, such Lender shall remain solely responsible for the performance
thereof, such Lender shall remain the holder of any such Loan for all purposes
under this Agreement and the other Credit Documents and the Company and the
Administrative Agent shall continue to deal solely and directly with such Lender
in connection with such Lender’s rights and obligations under this Agreement and
the other Credit Documents. The Company agrees that if amounts outstanding under
this Agreement and the Loans are due and unpaid, or shall have been declared or
shall have become due and payable upon the occurrence of an Event of Default,
each Participant shall be deemed to have the right of setoff in respect of its
participating interest in amounts owing under this Agreement and any Loan to the
same extent as if the amount of its participating interest were owing directly
to it as a Lender under this Agreement or any Loan; provided that such
Participant shall only be entitled to such right of setoff if it shall have
agreed in the agreement pursuant to which it shall have acquired its
participating interest to share with the Lenders the proceeds thereof, as
provided in subsection 16.7. The Company also agrees that each Participant shall
be entitled to the benefits of subsections 8.12, 8.19, 8.20 and 8.21 with
respect to its participation in the Letters of Credit and in the Commitments and
the Loans outstanding from time to time; provided that no Participant shall be
entitled to receive any greater amount pursuant to such subsections than the
transferor Lender would have been entitled to receive in respect of the amount
of the participation transferred by such transferor Lender to such Participant
had no such transfer occurred and each Participant shall be subject to the
provisions of paragraph (c) of subsection 8.20.

(c) Any Lender other than any Conduit Lender may, in the ordinary course of its
business and in accordance with applicable law, with the prior written consent
of the Administrative Agent, the Issuing Lenders and the Swing Line Lender
(which in each case shall not be unreasonably withheld or delayed), at any time
sell to any Lender or any Affiliate or Lender Affiliate thereof (including any
Affiliate or Subsidiary of such transferor Lender) and, with the prior written
consent of the Company, the Issuing Lenders, the Swing Line Lender and the
Administrative Agent (which in each case shall not be unreasonably withheld or
delayed), sell to one or more additional banks or financial institutions (an
“Assignee”), all or any part of its rights and obligations under this Agreement,
the Notes and the other Credit Documents and, with respect to the Letters of
Credit, such Lender’s L/C Participating Interest, pursuant to an Assignment and
Assumption executed by such Assignee, such assigning Lender (and by the Company
and the Administrative Agent to the extent their consent is required), and
delivered to the Administrative Agent for its acceptance and recording in the
Register (as defined below);

 

101



--------------------------------------------------------------------------------

provided that (A) each such sale pursuant to this subsection 16.6(c) of less
than all of a Lender’s rights and Obligations (I) to a Person which is not then
a Lender or an Affiliate or Lender Affiliate of a Lender shall be of Commitments
and/or Loans of $5,000,000 (or, in the case of Tranche B Term Loan Commitments
or Tranche B Term Loans, $1,000,000) or more and (II) to a Person which is then
a Lender or an Affiliate or Lender Affiliate of a Lender may be in any amount,
(B) in the event of a sale of less than all of such rights and obligations, such
Lender after such sale shall retain Commitments and/or Loans (without
duplication) aggregating at least $5,000,000 (or, in the case of Tranche B Term
Loan Commitments or Tranche B Term Loans, $1,000,000) and (C) each Assignee
which is a Non-U.S. Lender shall comply with the provisions of clause (A) of
subsection 8.18(e) hereof (including the proviso following clause (B) of
subsection 8.18(e)), or, with the prior written consent of the Company which may
be withheld in its sole discretion, with or without cause, the provisions of
clause (B) of subsection 8.18(e) hereof (including the proviso following clause
(B) of subsection 8.18(e)) (and, in either case, with all of the other
provisions of subsection 8.18(e) hereof); and provided, further that the
foregoing shall not prohibit a Lender from selling participating interests in
accordance with subsection 16.6(b) in all or any portion of its Commitments
and/or Loans (without duplication). For purposes of clauses (A) and (B) of the
first proviso contained in the preceding sentence, the amount described therein
shall be aggregated in respect of each Lender and its Lender Affiliates, if any.
Upon such execution, delivery, acceptance and recording, from and after the
effective date determined pursuant to such Assignment and Assumption, (x) the
Assignee thereunder shall be a party hereto and, to the extent provided in such
Assignment and Assumption, have the rights and obligations of a Lender hereunder
with the Commitments and Loans as set forth therein, and (y) the assigning
Lender thereunder shall, to the extent of the interest transferred, as reflected
in such Assignment and Assumption, be released from its obligations under this
Agreement (and, in the case of an Assignment and Assumption covering all or the
remaining portion of an assigning Lender’s rights and obligations under this
Agreement, such assigning Lender shall cease to be a party hereto). Such
Assignment and Assumption shall be deemed to amend this Agreement to the extent,
and only to the extent, necessary to reflect the addition of such Assignee and
the resulting adjustment of Commitment Percentages arising from the purchase by
such Assignee of all or a portion of the rights and obligations of such
assigning Lender under this Agreement. Notwithstanding anything herein to the
contrary (and to the extent permitted by law), after the occurrence of an Event
of Default of the type described in Section 14(f) with respect to the Company,
any Lender may sell all or any part of its rights and obligations under this
Agreement without the consent of the Company. Notwithstanding the foregoing, any
Conduit Lender may assign at any time to its designating Lender hereunder
without the consent of the Company or the Administrative Agent any or all of the
Loans it may have funded hereunder and pursuant to its designation agreement and
without regard to the limitations set forth in the first sentence of this
subsection 16.6(c).

(d) The Administrative Agent acting on behalf of and as agent for the Company,
shall maintain at the address of the Administrative Agent referred to in
subsection 16.2 a copy of each Assignment and Assumption delivered to it and a
register (the “Register”) for the recordation of the names and addresses of the
Lenders and the Commitment of, the principal amount of any Tranche A Term Loans,
Tranche B Term Loans, Swing Line Loans, Incremental Revolving Loans, Incremental
Term Loans and/or Revolving Credit Loans owing to, and if such Lender has any
Revolving Credit Commitment, the L/C Participating Interests of, each Lender
from time to time. The entries in the Register shall be conclusive, in the

 

102



--------------------------------------------------------------------------------

absence of manifest error, and the Company, the Administrative Agent and the
Lenders shall treat each Person whose name is recorded in the Register as the
owner of the Loans or L/C Participating Interests recorded therein for all
purposes of this Agreement, notwithstanding any notice to the contrary. The
Register shall be available for inspection by the Company or any Lender at any
reasonable time and from time to time upon reasonable prior notice. No
assignment shall be effective for purposes of this agreement unless it has been
recorded in the Register as provided in this paragraph.

(e) Upon its receipt of an Assignment and Assumption executed by an assigning
Lender and an Assignee (and, in the case of an Assignee that is not then a
Lender or an Affiliate thereof, by the Company and the Administrative Agent),
together with payment to the Administrative Agent of a registration and
processing fee of $3,500 if the Assignee is not a Lender or an Affiliate or
Lender Affiliate thereof prior to the execution of such Assignment and
Assumption, and no such fee otherwise, the Administrative Agent shall
(i) promptly accept such Assignment and Assumption and (ii) on the effective
date determined pursuant thereto, record the information contained therein in
the Register and give notice of such acceptance and recordation to the Lenders
and the Company. The Assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an administrative questionnaire in which the Assignee
designates one or more credit contacts to whom all syndicate-level information
(which may contain material non-public information about the Company and its
Affiliates and their related parties or their respective securities) will be
made available and who may receive such information in accordance with the
assignee’s compliance procedures and applicable laws, including Federal and
state securities laws.

(f) The Company authorizes each Lender to disclose to any Participant or
Assignee (each, a “Transferee”) and any prospective Transferee or to any pledgee
referred to in subsection 16.6(h) or to any direct or indirect contractual
counterparty in swap agreements or such contractual counterparty’s professional
advisor (so long as such contractual counterparty or professional advisor to
such contractual counterparty agrees to be bound by confidentiality provisions
at least as restrictive as those of subsection 16.15) any and all financial
information in such Lender’s possession concerning the Company and its
Subsidiaries which has been delivered to such Lender by or on behalf of the
Company pursuant to this Agreement or which has been delivered to such Lender by
or on behalf of the Company in connection with such Lender’s credit evaluation
of the Company and its Subsidiaries and Affiliates prior to becoming a party to
this Agreement.

(g) If, pursuant to this subsection 16.6, any interest in this Agreement or any
Loan or Letter of Credit is transferred to any Transferee which would be a
Non-U.S. Lender upon the effectiveness of such transfer, the assigning Lender
shall cause such Transferee, concurrently with the effectiveness of such
transfer, (i) to represent to the assigning Lender (for the benefit of the
assigning Lender, the Administrative Agent and the Company) that under
applicable law and treaties no U.S. Taxes will be required to be withheld by the
Administrative Agent, the Company or the assigning Lender with respect to any
payments to be made to such Transferee in respect of the Loans or L/C
Participating Interests, (ii) to furnish to the assigning Lender (and, in the
case of any Assignee registered in the Register, the Administrative Agent and
the Company) such Internal Revenue Service Forms required to be furnished
pursuant to

 

103



--------------------------------------------------------------------------------

subsection 8.18(e) and (iii) to agree (for the benefit of the assigning Lender,
the Administrative Agent and the Company) to be bound by the provisions of
subsection 8.18(e).

(h) For avoidance of doubt, the parties to this Agreement acknowledge that the
provisions of this subsection concerning assignments of Loans and Notes relate
only to absolute assignments and that such provisions do not prohibit
assignments creating security interests, including, without limitation, any
pledge or assignment (i) by a Lender of any Loan or Note to any Federal Reserve
Bank in accordance with applicable law and (ii) by a Lender Affiliate which is a
fund to its trustee in support of its obligations to its trustee; provided that
any transfer of Loans or Notes upon, or in lieu of, enforcement of or the
exercise of remedies under any such pledge shall be treated as an assignment
thereof which shall not be made without compliance with the requirements of this
subsection 16.6.

(i) The Company, upon receipt of written notice from the relevant Lender, agrees
to issue Notes to any Lender requiring Notes to facilitate transactions of the
type described in paragraph (h) above.

(j) The Company, each Lender and the Administrative Agent hereby confirms that
it will not institute against a Conduit Lender or join any other Person in
instituting against a Conduit Lender any bankruptcy, reorganization,
arrangement, insolvency or liquidation proceeding under any state bankruptcy or
similar law, for one year and one day after the payment in full of the latest
maturing commercial paper note issued by such Conduit Lender; provided, however
(i) that each Lender designating any Conduit Lender hereby agrees to indemnify,
save and hold harmless each other party hereto for any loss, cost, damage or
expense arising out of its inability to institute such a proceeding against such
Conduit Lender during such period forbearance and (ii) the foregoing shall not
prohibit or limit the ability of any such Person to file claims against a
Conduit Lender in connection with any such proceeding.

16.7 Adjustments; Set-off. (a) If any Lender (a “Benefited Lender”) shall at any
time receive any payment of all or part of any of its Tranche A Term Loans,
Tranche B Term Loans, Revolving Credit Loans (other than payment of Swing Line
Loans), Incremental Term Loans, Incremental Revolving Loans or L/C Participating
Interests, as the case may be, or interest thereon, or receive any collateral in
respect thereof (whether voluntarily or involuntarily, by set-off, pursuant to
events or proceedings of the nature referred to in clause (f) of Section 14, or
otherwise) in a greater proportion than any such payment to and collateral
received by any other Lender, if any, in respect of such other Lender’s Tranche
A Term Loans, Tranche B Term Loans, Revolving Credit Loans, Incremental Term
Loans, Incremental Revolving Loans or L/C Participating Interests, as the case
may be, or interest thereon, such Benefited Lender shall purchase for cash from
the other Lenders such portion of each such other Lender’s Tranche A Term Loans,
Tranche B Term Loans, Revolving Credit Loans, Incremental Term Loans,
Incremental Revolving Loans or L/C Participating Interests, as the case may be,
or shall provide such other Lenders with the benefits of any such collateral, or
the proceeds thereof, as shall be necessary to cause such Benefited Lender to
share the excess payment or benefits of such collateral or proceeds ratably with
each of the Lenders; provided, however, that if all or any portion of such
excess payment or benefits is thereafter recovered from such benefited Lender,
such purchase shall be rescinded, and the purchase price and benefits returned,
to the extent of

 

104



--------------------------------------------------------------------------------

such recovery, but without interest. The Company agrees that each Lender so
purchasing a portion of another Lender’s Loans and/or L/C Participating
Interests may exercise all rights of payment (including, without limitation,
rights of set-off) with respect to such portion as fully as if such Lender were
the direct holder of such portion. The Administrative Agent shall promptly give
the Company notice of any set-off, provided that the failure to give such notice
shall not affect the validity of such set-off.

(b) Upon the occurrence of an Event of Default specified in Section 14(a) or
14(f), the Administrative Agent and each Lender are hereby irrevocably
authorized at any time and from time to time without notice to the Company, any
such notice being hereby waived by the Company, to set off and appropriate and
apply any and all deposits (general or special, time or demand, provisional or
final), in any currency, and any other credits, indebtedness or claims, in any
currency, in each case whether direct or indirect, absolute or contingent,
matured or unmatured, at any time held or owing by the Administrative Agent or
such Lender or any of their respective Affiliates to or for the credit or the
account of the Company or any part thereof in such amounts as the Administrative
Agent or such Lender may elect, on account of the liabilities of the Company
hereunder and under the other Credit Documents and claims of every nature and
description of the Administrative Agent or such Lender against the Company in
any currency, whether arising hereunder, or otherwise, under any other Credit
Document as the Administrative Agent or such Lender may elect, whether or not
the Administrative Agent or such Lender has made any demand for payment and
although such liabilities and claims may be contingent or unmatured. The
Administrative Agent and each Lender shall notify the Company promptly of any
such setoff made by it and the application made by it of the proceeds thereof,
provided that the failure to give such notice shall not affect the validity of
such setoff and application. The rights of the Administrative Agent and each
Lender under this paragraph are in addition to other rights and remedies
(including, without limitation, other rights of setoff) which the Administrative
Agent or such Lender may have.

16.8 Counterparts. This Agreement may be executed by one or more of the parties
to this Agreement on any number of separate counterparts and all of said
counterparts taken together shall be deemed to constitute one and the same
instrument. A set of the copies of this Agreement signed by all the parties
shall be lodged with the Company and the Administrative Agent. This Agreement
shall become effective with respect to the Company, the Administrative Agent and
the Lenders when the Administrative Agent shall have received copies of this
Agreement executed by the Company and the Lenders, or, in the case of any
Lender, shall have received telephonic confirmation from such Lender stating
that such Lender has executed counterparts of this Agreement or the signature
pages hereto and sent the same to the Administrative Agent.

16.9 Integration. This Agreement and the other Credit Documents represent the
entire agreement of the Credit Parties, the Administrative Agent and the Lenders
with respect to the subject matter hereof and thereof, and there are no
promises, undertakings, representations or warranties by the Administrative
Agent or any Lender relative to the subject matter hereof or thereof not
expressly set forth or referred to herein or in the other Credit Documents.

16.10 GOVERNING LAW; NO THIRD PARTY RIGHTS. THIS AGREEMENT AND THE LOANS AND THE
RIGHTS AND OBLIGATIONS OF THE

 

105



--------------------------------------------------------------------------------

PARTIES UNDER THIS AGREEMENT AND THE LOANS SHALL BE GOVERNED BY, AND CONSTRUED
AND INTERPRETED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK. THIS
AGREEMENT IS SOLELY FOR THE BENEFIT OF THE PARTIES HERETO AND THEIR RESPECTIVE
SUCCESSORS AND ASSIGNS, AND, EXCEPT AS SET FORTH IN SUBSECTION 16.6, NO OTHER
PERSONS SHALL HAVE ANY RIGHT, BENEFIT, PRIORITY OR INTEREST UNDER, OR BECAUSE OF
THE EXISTENCE OF, THIS AGREEMENT.

16.11 SUBMISSION TO JURISDICTION; WAIVERS. (a) EACH PARTY TO THIS AGREEMENT
HEREBY IRREVOCABLY AND UNCONDITIONALLY:

(i) SUBMITS FOR ITSELF AND ITS PROPERTY IN ANY LEGAL ACTION OR PROCEEDING
RELATING TO THIS CREDIT AGREEMENT OR ANY OF THE OTHER CREDIT DOCUMENTS, OR FOR
RECOGNITION AND ENFORCEMENT OF ANY JUDGMENT IN RESPECT THEREOF, TO THE
NON-EXCLUSIVE GENERAL JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK, THE
COURTS OF THE UNITED STATES OF AMERICA FOR THE SOUTHERN DISTRICT OF NEW YORK,
AND APPELLATE COURTS FROM ANY THEREOF;

(ii) CONSENTS THAT ANY SUCH ACTION OR PROCEEDING MAY BE BROUGHT IN SUCH COURTS,
AND WAIVES ANY OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE VENUE OF ANY
SUCH ACTION OR PROCEEDING IN ANY SUCH COURT OR THAT SUCH ACTION OR PROCEEDING
WAS BROUGHT IN AN INCONVENIENT COURT AND AGREES NOT TO PLEAD OR CLAIM THE SAME;

(iii) AGREES THAT SERVICE OF PROCESS IN ANY SUCH ACTION OR PROCEEDING MAY BE
EFFECTED BY MAILING A COPY THEREOF BY REGISTERED OR CERTIFIED MAIL (OR ANY
SUBSTANTIALLY SIMILAR FORM OF MAIL), POSTAGE PREPAID, TO SUCH PARTY AT ITS
ADDRESS SET FORTH IN SUBSECTION 16.2 OR AT SUCH OTHER ADDRESS OF WHICH THE
ADMINISTRATIVE AGENT SHALL HAVE BEEN NOTIFIED PURSUANT THERETO; AND

(iv) AGREES THAT NOTHING CONTAINED HEREIN SHALL AFFECT THE RIGHT TO EFFECT
SERVICE OF PROCESS IN ANY OTHER MANNER PERMITTED BY LAW OR SHALL LIMIT THE RIGHT
TO SUE IN ANY OTHER JURISDICTION.

EACH PARTY HERETO UNCONDITIONALLY WAIVES TRIAL BY JURY IN ANY LEGAL ACTION OR
PROCEEDING REFERRED TO IN PARAGRAPH (a) ABOVE.

16.12 Acknowledgements. The Company hereby acknowledges that:

(a) none of the Administrative Agent, any Syndication Agent, Documentation Agent
or any Lender has any fiduciary relationship to any Credit Party, and the
relationship

 

106



--------------------------------------------------------------------------------

between the Administrative Agent, the Syndication Agents, the Documentation
Agents and the Lenders, on the one hand, and the Credit Parties, on the other
hand, is solely that of creditor and debtor; and

(b) no joint venture exists among the Lenders or among any Credit Parties and
the Lenders.

16.13 Incremental Facility. (a) The Company may from time to time amend this
Agreement in order to provide to the Company additional revolving loan
facilities (each, an “Incremental Revolving Loan Facility”) and additional term
loan facilities (each, an “Incremental Term Loan Facility”), provided that
(i) the aggregate principal amount of the Incremental Facilities shall not
exceed $750,000,000 and (ii) each Incremental Facility shall be in a minimum
aggregate principal amount of $25,000,000. Each Incremental Facility will be
secured and guaranteed with the other Facilities on a pari passu basis. Each
Incremental Facility must have an average life which is longer than the then
remaining average life of the original comparable Facility taken as a whole and
a final maturity no earlier than the comparable Facility. Incremental Facilities
will be entitled to prepayments and voting rights on the same basis as
comparable Facilities unless the applicable Incremental Facility Activation
Notice specifies a lesser treatment. An Incremental Facility may be made
available under this Agreement only if, after giving effect thereto and the use
of proceeds thereof (x) no Default or Event of Default exists and (y) the
Consolidated Total Net Leverage Ratio for the most recently ended fiscal quarter
(calculated on a pro forma basis, as reasonably determined by the Company after
consultation with the Administrative Agent, to give effect to the Loans to be
made pursuant to such Incremental Facility and the Permitted Acquisition and
other permitted uses made with the proceeds thereof) shall be equal to or less
than the then applicable Consolidated Total Net Leverage Ratio Level, provided
that the requirement under clause (y) shall not apply if the proceeds of the
Incremental Facility are used to repay all or a portion of the Existing
Convertible Subordinated Notes. Proceeds of Incremental Facilities may be used
only for the purposes specified in subsections 4.3 and 7.3.

(b) An Incremental Facility shall be made available hereunder upon delivery to
the Administrative Agent of an Incremental Facility Activation Notice executed
by the Company and the financial institutions (who must be reasonably acceptable
to the Company and the Administrative Agent) identified as “Incremental Lenders”
therein who have executed such Incremental Facility Activation Notice. Upon the
Incremental Facility Effective Date specified in an Incremental Facility
Activation Notice, the Incremental Lenders specified therein shall become
Lenders under this Agreement with respect to such Incremental Facility. Each
Incremental Facility Activation Notice shall specify (i) the respective
Incremental Facility Amount of such Incremental Lenders, (ii) the applicable
Incremental Facility Effective Date, (iii) the applicable maturity date for the
Incremental Facility, (iv) the amortization schedule or revolving credit period,
as applicable, applicable to such Incremental Facility, (v) whether such
Incremental Lenders are entitled to share in mandatory prepayments as specified
in subsection 8.6 and (vi) the Applicable Margin for the Incremental Loans to be
made pursuant to such Incremental Facility Activation Notice and, if such
Incremental Facility is an Incremental Revolving Loan Facility, the commitment
fee therefor, and shall be otherwise duly completed. Each Incremental Lender
that is a signatory to an Incremental Facility Activation Notice severally
agrees, on the terms and conditions of this Agreement, to make Incremental Loans
to

 

107



--------------------------------------------------------------------------------

the Company on the date or during the periods specified in such Incremental
Facility Activation Notice. Nothing in this subsection 16.13 shall be construed
to obligate any Lender not party to such Incremental Facility Activation Notice
to execute an Incremental Term Loan Activation Notice or to make Incremental
Loans.

16.14 Releases of Guarantees and Liens. (a) Notwithstanding anything to the
contrary contained herein or in any other Credit Document, the Administrative
Agent is hereby irrevocably authorized by each Lender (without requirement of
notice to or consent of any Lender except as expressly required by subsection
16.1) to take any action requested by the Company having the effect of releasing
any collateral or guarantee obligations (i) to the extent necessary to permit
consummation of any transaction not prohibited by any Credit Document or that
has been consented to in accordance with subsection 16.1 or (ii) under the
circumstances described in paragraph (b) below.

(b) At such time as the Loans, the Revolving L/C Obligations and the other
obligations under the Credit Documents (other than obligations under or in
respect of swap or hedging agreements and contingent indemnity obligations)
shall have been paid in full in cash, the Commitments have been terminated and
no Letters of Credit shall be outstanding, the collateral shall be released from
the Liens created by the Guarantee and Collateral Agreement, and the Guarantee
and Collateral Agreement and all obligations (other than those expressly stated
to survive such termination) of the Administrative Agent and each Credit Party
under the Guarantee and Collateral Agreement shall terminate, all without
delivery of any instrument or performance of any act by any Person.

16.15 Confidentiality. Each of the Administrative Agent and each Lender agrees
to keep confidential all non-public information provided to it by any Credit
Party, the Administrative Agent or any Lender pursuant to or in connection with
this Agreement; provided that nothing herein shall prevent the Administrative
Agent or any Lender from disclosing any such information (a) to the
Administrative Agent, any other Lender or any affiliate thereof, (b) subject to
an agreement to comply with confidentiality provisions at least as restrictive
as those of this Section, to any actual or prospective Transferee or any pledgee
referred to in subsection 16.6(h) or any direct or indirect counterparty to any
swap agreement (or any professional advisor to such counterparty), (c) to its
employees, directors, agents, attorneys, accountants and other professional
advisors or those of any of its affiliates, (d) upon the request or demand of
any Governmental Authority, (e) in response to any order of any court or other
Governmental Authority or as may otherwise be required pursuant to any
Requirement of Law, (f) if requested or required to do so in connection with any
litigation or similar proceeding, (g) that has been publicly disclosed (other
than in violation of this Section 16.15), (h) to the National Association of
Insurance Commissioners or any similar organization or any nationally recognized
rating agency that requires access to information about a Lender’s investment
portfolio in connection with ratings issued with respect to such Lender, or
(i) in connection with the exercise of any remedy hereunder or under any other
Credit Document; provided that, unless prohibited by applicable law or court
order, such Lender or the Administrative Agent shall use reasonable efforts to
notify the Company of any disclosure pursuant to clauses (d) or (e).

Each Lender acknowledges that information furnished to it pursuant to this
Agreement or the other Credit Documents may include material non-public
information

 

108



--------------------------------------------------------------------------------

concerning the Company and its Affiliates and their related parties or their
respective securities, and confirms that it has developed compliance procedures
regarding the use of material non-public information and that it will handle
such material non-public information in accordance with those procedures and
applicable law, including Federal and state securities laws.

All information, including requests for waivers and amendments, furnished by the
Company or the Administrative Agent pursuant to, or in the course of
administering, this Agreement or the other Credit Documents will be
syndicate-level information, which may contain material non-public information
about the Company and its Affiliates and their related parties or their
respective securities. Accordingly, each Lender represents to the Company and
the Administrative Agent that it has identified in its administrative
questionnaire a credit contact who may receive information that may contain
material non-public information in accordance with its compliance procedures and
applicable law, including Federal and state securities laws.

16.16 USA PATRIOT Act. Each Lender that is subject to the requirements of the
USA Patriot Act (Title III of Pub. L. 107-56 (signed into law October 26, 2001))
(the “Act”) hereby notifies the Company that pursuant to the requirements of the
Act, it is required to obtain, verify and record information that identifies the
Company and each other Credit Party, which information includes the name and
address of the Company and each other Credit Party and other information that
will allow such Lender to identify the Company and each other Credit Party in
accordance with the Act.

 

109



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered in New York, New York by their proper and duly authorized
officers as of the day and year first above written.

 

CITADEL BROADCASTING CORPORATION By:   /s/ Patricia Stratford   Name:   Patricia
Stratford   Title:   Senior Vice President-Finance

 

Citadel Broadcasting Corporation Credit Agreement



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A., as
Administrative Agent, Issuing Lender and as a Lender By:   /s/ Thomas H. Kozlark
  Name:   Thomas H. Kozlark   Title:   Executive Director

 

Citadel Broadcasting Corporation Credit Agreement



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., as a

Syndication Agent and as a Lender

By:   /s/ Lisa Webster   Name:   Lisa Webster   Title:   Vice President

 

Citadel Broadcasting Corporation Credit Agreement



--------------------------------------------------------------------------------

CREDIT SUISSE, CAYMAN ISLANDS BRANCH, as a Documentation Agent and as a Lender
By:   /s/ Doreen Barr   Name:   Doreen Barr   Title:   Vice President

By:   /s/ James Neira   Name:   James Neira   Title:   Associate

 

Citadel Broadcasting Corporation Credit Agreement



--------------------------------------------------------------------------------

DEUTSCHE BANK TRUST COMPANY AMERICAS, as a Syndication Agent and as a Lender By:
  /s/ Susan L. LeFevre   Name:   Susan L. LeFevre   Title:   Director

By:   /s/ Evelyn Thierry   Name:   Evelyn Thierry   Title:   Vice President

 

Citadel Broadcasting Corporation Credit Agreement



--------------------------------------------------------------------------------

WACHOVIA BANK, NATIONAL ASSOCIATION, as a Documentation Agent and as a Lender
By:   /s/ Jeffrey R. Gignac   Name:   Jeffrey R. Gignac   Title:   Vice
President

 

Citadel Broadcasting Corporation Credit Agreement



--------------------------------------------------------------------------------

Bear Stearns Corporate Lending Inc., as a Lender By:   /s/ Victor Bulzacchelli  
Name:   Victor Bulzacchelli   Title:   Vice President

 

Citadel Broadcasting Corporation Credit Agreement



--------------------------------------------------------------------------------

THE BANK OF NEW YORK, as a Lender By:   /s/ Adam Bester   Name:   Adam Bester  
Title:   Vice President

 

Citadel Broadcasting Corporation Credit Agreement



--------------------------------------------------------------------------------

MERRILL LYNCH CAPITAL CORPORATION, as a Lender By:   /s/ Stephanie Vallillo  
Name:   Stephanie Vallillo   Title:   Vice President

 

Citadel Broadcasting Corporation Credit Agreement



--------------------------------------------------------------------------------

SUNTRUST BANK, as a Lender By:   /s/ Matthew Schaaf   Name:   Matthew Schaaf  
Title:   Vice President

 

Citadel Broadcasting Corporation Credit Agreement



--------------------------------------------------------------------------------

GOLDMAN SACHS CREDIT PARTNERS L.P., as a Lender By:   /s/ Walter A. Jackson  
Name:   Walter A. Jackson   Title:   Authorized Signatory

 

Citadel Broadcasting Corporation Credit Agreement



--------------------------------------------------------------------------------

General Electric Capital Corporation, as a Lender By:   /s/ Karl Kieffer   Name:
  Karl Kieffer   Title:   Duly Authorized Signatory

 

Citadel Broadcasting Corporation Credit Agreement



--------------------------------------------------------------------------------

The Royal Bank of Scotland plc, as a Lender By:   /s/ Vincent Fitzgerald   Name:
  Vincent Fitzgerald   Title:   Managing Director

 

Citadel Broadcasting Corporation Credit Agreement



--------------------------------------------------------------------------------

Sumitomo Mitsui Banking Corporation, as a Lender By:   /s/ David A. Buck   Name:
  David A. Buck   Title:   Senior Vice President

 

Citadel Broadcasting Corporation Credit Agreement



--------------------------------------------------------------------------------

ING CAPITAL LLC, as a Lender By:   /s/ William James   Name:   William James  
Title:   Managing Director

 

Citadel Broadcasting Corporation Credit Agreement



--------------------------------------------------------------------------------

CALYON NEW YORK BRANCH, as a Lender By:   /s/ Douglas Roper   Name:   Douglas
Roper   Title:   Managing Director and Group Head By:   /s/ John McCloskey  
Name:   John McCloskey   Title:   Managing Director

 

Citadel Broadcasting Corporation Credit Agreement



--------------------------------------------------------------------------------

Mizuho Corporate Bank, Ltd., as a Lender By:   /s/ Raymond Ventura   Name:  
Raymond Ventura   Title:   Deputy General Manager

 

Citadel Broadcasting Corporation Credit Agreement